Exhibit 10.3

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 28, 2013

by and among

AXIALL CORPORATION (F/K/A GEORGIA GULF CORPORATION),

EAGLE SPINCO INC. AND

ROYAL GROUP, INC.,

as the Borrowers,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION,

for itself, as a Lender and Swingline Lender, and as Administrative Agent, Co-

Collateral Agent and Co-Syndication Agent

WELLS FARGO CAPITAL FINANCE, LLC,

for itself, as a Lender, and as

Co-Collateral Agent and Co-Syndication Agent

BARCLAYS BANK PLC

for itself, as a Lender and as Documentation Agent

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

***************************************

GE CAPITAL MARKETS, INC.,

WELLS FARGO CAPITAL FINANCE, LLC

as Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

THE CREDITS

     2   

1.1

 

Amounts and Terms of Commitments

     2   

1.2

 

Notes

     11   

1.3

 

Interest

     11   

1.4

 

Loan Accounts

     13   

1.5

 

Procedure for Revolving Credit Borrowing

     14   

1.6

 

Conversion and Continuation Elections

     15   

1.7

 

Optional Prepayments

     16   

1.8

 

Mandatory Prepayments of Loans

     16   

1.9

 

Fees

     18   

1.10

 

Payments by the Borrowers

     19   

1.11

 

Payments by the Lenders to Administrative Agent; Settlement

     21   

1.12

 

Borrower Representative

     23   

1.13

 

Eligible Accounts

     23   

1.14

 

Eligible Inventory

     26   

1.15

 

Increases and Reductions of Commitments

     29   

ARTICLE II.

 

CONDITIONS PRECEDENT

     31   

2.1

 

Effectiveness of this Agreement

     31   

2.2

 

Conditions to All Borrowings

     33   

2.3

 

Transitional Procedures

     34   

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

     35   

3.1

 

Corporate Existence and Power

     35   

3.2

 

Corporate Authorization; No Contravention

     36   

3.3

 

Governmental Authorization

     36   

3.4

 

Binding Effect

     36   

3.5

 

Litigation

     36   

3.6

 

No Default

     37   

3.7

 

ERISA Compliance

     37   

3.8

 

Use of Proceeds; Margin Regulations

     37   

3.9

 

Ownership of Property; Liens

     37   

3.10

 

Taxes

     38   

3.11

 

Financial Condition

     38   

3.12

 

Environmental Matters

     39   

3.13

 

Regulated Entities

     40   

3.14

 

Solvency

     40   

3.15

 

Labor Relations

     40   

3.16

 

Intellectual Property

     40   

3.17

 

Brokers’ Fees; Transaction Fees

     40   

3.18

 

Insurance

     41   

3.19

 

Ventures, Subsidiaries and Affiliates; Outstanding Stock

     41   

3.20

 

Jurisdiction of Organization; Chief Executive Office

     41   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.21

 

Locations of Inventory, Equipment and Books and Records

     41   

3.22

 

Deposit Accounts and Other Accounts

     41   

3.23

 

Government Contracts

     41   

3.24

 

[Reserved]

     42   

3.25

 

Bonding; Licenses

     42   

3.26

 

Other Financing Documents

     42   

3.27

 

Full Disclosure

     42   

3.28

 

Foreign Assets Control Regulations and Anti-Money Laundering

     42   

3.29

 

Patriot Act

     42   

3.30

 

Canadian Plans

     43   

ARTICLE IV.

 

AFFIRMATIVE COVENANTS

     43   

4.1

 

Financial Statements

     43   

4.2

 

Appraisals; Certificates; Other Information

     44   

4.3

 

Notices

     47   

4.4

 

Preservation of Corporate Existence, Etc.

     49   

4.5

 

Maintenance of Property

     49   

4.6

 

Insurance

     50   

4.7

 

Payment of Taxes and Claims

     50   

4.8

 

Compliance with Laws

     50   

4.9

 

Inspection of Property and Books and Records

     51   

4.10

 

Use of Proceeds

     51   

4.11

 

Cash Management Systems

     51   

4.12

 

Landlord Agreements

     52   

4.13

 

Further Assurances

     53   

4.14

 

Environmental Matters

     54   

4.15

 

Canadian Pension Plans and Benefit Plans

     55   

4.16

 

Designation of Restricted and Unrestricted Subsidiaries

     55   

4.17

 

Post-Closing Matters

     56   

ARTICLE V.

 

NEGATIVE COVENANTS

     56   

5.1

 

Limitation on Liens

     56   

5.2

 

Disposition of Assets

     59   

5.3

 

Consolidations, Mergers, etc.

     60   

5.4

 

Acquisitions; Loans and Investments

     61   

5.5

 

Limitation on Indebtedness

     63   

5.6

 

Employee Loans and Transactions with Affiliates

     66   

5.7

 

[Reserved]

     66   

5.8

 

Margin Stock; Use of Proceeds

     66   

5.9

 

Contingent Obligations

     66   

5.10

 

Compliance with ERISA

     67   

5.11

 

Restricted Payments

     68   

5.12

 

Change in Business

     69   

5.13

 

Change in Structure

     69   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.14

 

Changes in Accounting, Name or Jurisdiction of Organization

     70   

5.15

 

Amendments to Other Financing Documents and Subordinated Indebtedness

     70   

5.16

 

No Negative Pledges

     70   

5.17

 

OFAC; Patriot Act

     71   

5.18

 

Sale-Leasebacks

     71   

5.19

 

Hazardous Materials

     71   

5.20

 

[Reserved]

     71   

5.21

 

Canadian Pension Plans; Pensions and Benefit Plans

     71   

5.22

 

Canadian Changes

     71   

5.23

 

Permitted Reorganization

     72   

ARTICLE VI.

 

FINANCIAL COVENANT

     72   

6.1

 

Fixed Charge Coverage Ratio

     72   

ARTICLE VII.

 

EVENTS OF DEFAULT

     73   

7.1

 

Events of Default

     73   

7.2

 

Remedies

     75   

7.3

 

Rights Not Exclusive

     75   

7.4

 

Cash Collateral for Letters of Credit

     75   

ARTICLE VIII.

 

THE ADMINISTRATIVE AGENT

     76   

8.1

 

Appointment and Duties

     76   

8.2

 

Binding Effect

     77   

8.3

 

Use of Discretion

     77   

8.4

 

Delegation of Rights and Duties

     78   

8.5

 

Reliance and Liability

     78   

8.6

 

Agents Individually

     80   

8.7

 

Lender Credit Decision

     80   

8.8

 

Expenses; Indemnities; Withholding

     80   

8.9

 

Resignation of Administrative Agent or L/C Issuer

     81   

8.10

 

Release of Collateral or Guarantors

     82   

8.11

 

Additional Secured Parties

     83   

8.12

 

Documentation Agent and Syndication Agent

     84   

8.13

 

Co-Collateral Agent Discretionary Matters

     84   

8.14

 

Quebec Security

     84   

ARTICLE IX.

 

MISCELLANEOUS

     85   

9.1

 

Amendments and Waivers

     85   

9.2

 

Notices

     87   

9.3

 

Electronic Transmissions

     88   

9.4

 

No Waiver; Cumulative Remedies

     89   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.5

 

Costs and Expenses

     89   

9.6

 

Indemnity

     90   

9.7

 

Marshaling; Payments Set Aside

     91   

9.8

 

Successors and Assigns

     91   

9.9

 

Assignments and Participations; Binding Effect

     91   

9.10

 

Non-Public Information; Confidentiality

     94   

9.11

 

Set-off; Sharing of Payments

     96   

9.12

 

Counterparts; Facsimile Signature

     97   

9.13

 

Severability

     97   

9.14

 

Captions

     97   

9.15

 

Independence of Provisions

     97   

9.16

 

Interpretation

     97   

9.17

 

No Third Parties Benefited

     98   

9.18

 

Governing Law and Jurisdiction

     98   

9.19

 

Waiver of Jury Trial

     99   

9.20

 

Entire Agreement; Release; Survival

     99   

9.21

 

Patriot Act

     99   

9.22

 

Replacement of Lender

     100   

9.23

 

[Reserved]

     100   

9.24

 

Creditor-Debtor Relationship

     100   

9.25

 

Judgment Currency

     100   

9.26

 

Actions in Concert

     101   

ARTICLE X.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     101   

10.1

 

Taxes

     101   

10.2

 

Illegality

     104   

10.3

 

Increased Costs and Reduction of Return

     105   

10.4

 

Funding Losses

     106   

10.5

 

Inability to Determine Rates

     107   

10.6

 

Reserves on LIBOR Rate Loans

     107   

10.7

 

Certificates of Lenders

     107   

ARTICLE XI.

 

DEFINITIONS

     108   

11.1

 

Defined Terms

     108   

11.2

 

Other Interpretive Provisions

     145   

11.3

 

Accounting Terms and Principles

     146   

11.4

 

Payments

     146   

11.5

 

Several Obligations of the Canadian Credit Parties

     146   

11.6

 

Joint and Several Liability of the U.S. Borrowers

     147   

11.7

 

Pro Forma Calculations

     148   

11.8

 

Intercreditor Agreement

     149   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SCHEDULES:

 

1.1(a)   

Revolving Loan Commitments

3.5   

Litigation

3.7   

ERISA

3.8   

Effective Date Sources and Uses; Funds Flow Memorandum

3.9   

Material Permits

3.10   

Tax Returns Under Audit or Examination

3.11(a)   

Historical Financial Statements

3.11(b)   

Pro Forma Financial Statements

3.11(e)   

Projections

3.12   

Environmental Matters

3.15   

Labor Relations

3.16   

Intellectual Property

3.17   

Brokers Fees; Transaction Fees

3.18   

Insurance

3.19   

Ventures, Subsidiaries and Affiliates; Outstanding Stock

3.20   

Jurisdictions of Organization; Chief Executive Office

3.21   

Locations of Inventory, Equipment and Books and Records

3.22   

Deposit Accounts and Other Accounts

3.23   

Government Contracts

3.25   

Bonding; Licenses

3.30   

Canadian Benefit Plans and Canadian Pension Plans

4.17   

Post-Closing Matters

5.1   

Liens

5.2   

Dispositions

5.4   

Investments

5.5   

Indebtedness

5.6   

Transactions with Affiliates

5.9   

Contingent Obligations

9.2   

Notices

11.1(b)   

Immaterial Subsidiaries

11.1(c)   

Unrestricted Subsidiaries

EXHIBITS:

 

1.1(b)   

Form of L/C Request

1.1(c)   

Form of Swing Loan Request

1.6   

Form of Notice of Conversion/Continuation

2.1   

Closing Checklist

4.2(b)   

Form of Compliance Certificate

11.1(a)   

Form of Assignment

11.1(b)   

Form of Borrowing Base Certificate

11.1(c)   

Form of Notice of Borrowing

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

11.1(d)   

Revolving Note

11.1(e)   

Swingline Note

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and schedules
hereto, as the same may be amended, modified and/or restated from time to time,
this “Agreement”) is entered into as of January 28, 2013, by and among AXIALL
CORPORATION (F/K/A GEORGIA GULF CORPORATION), a Delaware corporation (“Axiall”),
Eagle Spinco Inc., a Delaware corporation (“SpinCo”; together with Axiall, the
“U.S. Borrowers”), ROYAL GROUP, INC., a Canadian federal corporation (the
“Canadian Borrower”) (the U.S. Borrowers and the Canadian Borrower are sometimes
referred to herein collectively as the “Borrowers” and individually as a
“Borrower”), the other Persons party hereto that are designated as a “Credit
Party”, General Electric Capital Corporation, a Delaware corporation (in its
individual capacity, “GE Capital”), as Administrative Agent for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and individually each a “Lender”), as Co-Collateral Agent and for
itself as a Lender (including as Swingline Lender), such Lenders, WELLS FARGO
CAPITAL FINANCE, LLC (“Wells Fargo”) as Co-Collateral Agent and BARCLAYS BANK
PLC as Documentation Agent.

W I T N E S S E T H:

WHEREAS, Axiall intends to acquire (the “PPG Acquisition”) SpinCo and certain of
its Subsidiaries (collectively, the “PPG Entities”) from PPG Industries, Inc.
(“PPG”) pursuant to a Merger Agreement, dated as of July 18, 2012 (the “PPG
Merger Agreement”) by and among SpinCo, PPG, Axiall and Grizzly Acquisition Sub,
Inc.;

WHEREAS, in connection with the PPG Acquisition, SpinCo will enter into that
certain (i) Credit Agreement, dated as of the date hereof (as amended, amended
and restated, supplemented or otherwise modified from time to time not in
violation of this Agreement or the Intercreditor Agreement, the “Term Loan
Agreement”), by and among SpinCo, each of the other borrowers party thereto,
Barclays Bank PLC, as administrative agent, and the lenders and other parties
from time to time party thereto in an aggregate principal amount of $280 million
and (ii) an unsecured indenture, dated the date hereof (as amended, amended and
restated, supplemented or otherwise modified from time to time not in violation
of this Agreement, the “2013 Indenture”) by and among Spinco, each of the
guarantors party thereto and U.S. Bank, National Association, as trustee,
pursuant to which $688 million aggregate principal amount of 4.625% Senior Notes
due 2021 will be issued;

WHEREAS, upon consummation of the PPG Acquisition, Axiall and its Related
Subsidiaries will become parties to the Term Loan Agreement and the 2013
Indenture;

WHEREAS, under the Credit Agreement, dated as December 22, 2009 (as amended,
modified or otherwise supplemented prior to the date hereof, the “Prior ABL
Credit Agreement”), by and among Axiall, Canadian Borrower, the lenders and
letter of credit issuers party thereto (collectively, the “Prior ABL Credit
Agreement Lenders”) and GE Capital as agent for the Prior ABL Credit Agreement
Lenders, the Prior ABL Credit Agreement Lenders made available to Axiall and
Canadian Borrower a revolving asset-based credit facility;

WHEREAS, substantially concurrently with the closing of the PPG Acquisition and
entering into the Term Loan Agreement and the 2013 Indenture, the Borrowers have
requested that the Lenders enter into this Agreement in order to (a) amend and
restate the Prior ABL Credit



--------------------------------------------------------------------------------

Agreement and renew and continue the loans (such loans, the “Prior ABL Credit
Agreement Loans”) and commitments thereunder in the aggregate principal amount
of $300,000,000 (the “Prior ABL Credit Agreement Commitments”) and (b) extend
additional credit to the Borrowers hereunder in the aggregate principal amount
of $200,000,000 (the “Upsize ABL Commitments”) subject to the terms and
conditions herein (the closing of the PPG Acquisition and the entrance into this
Agreement, the Term Loan Agreement and the 2013 Indenture, being collectively
referred to herein as the “Transactions”);

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, a revolving credit facility (including a letter of
credit subfacility) subject to the terms and conditions set forth in this
Agreement to (a) provide for working capital and other general corporate
purposes of the Borrowers and (b) fund certain fees and expenses associated with
the funding of the Loans and the Transactions;

WHEREAS, the Borrowers desire to secure all of their Obligations under the Loan
Documents by granting to Administrative Agent, for the benefit of the Secured
Parties, a security interest in and lien upon the U.S. Collateral and the
Canadian Collateral; and

WHEREAS, subject to the terms hereof, (i) each U.S. Subsidiary of Axiall that is
a U.S. Credit Party is willing to guarantee all of the Obligations of the
Borrowers and to grant to Administrative Agent, for the benefit of the Secured
Parties, a security interest in and lien upon all of its U.S. Collateral and
(ii) each Canadian Subsidiary of Axiall that is a Canadian Credit Party is
willing to guarantee all of the Obligations of the Canadian Borrower and to
grant to Administrative Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Canadian Collateral;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Revolving Credit.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Revolving Lender severally and not jointly agrees to make (A) Loans denominated
in Dollars to the U.S. Borrowers (each such Loan, a “U.S. Revolving Loan”) and
(B) Loans denominated in Dollars or Canadian Dollars to the Canadian Borrower
(each such Loan, a “Canadian Revolving Loan” and together with the U.S.
Revolving Loans, collectively, the “Revolving Loans”) from time to time on any
Business Day during the period from the Effective Date through the Final
Availability Date, in an aggregate principal amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(a)
under the heading “Revolving Loan Commitments” (such amount as the same may be
reduced or increased from time to time in accordance with this Agreement, being
referred to herein as such Lender’s “Revolving Loan Commitment”); provided,
however, that after giving effect to (A) any Borrowing of Revolving Loans, the
U.S. Dollar Equivalent of the aggregate principal amount of all outstanding
Revolving

 

2



--------------------------------------------------------------------------------

Loans shall not exceed the Maximum Revolving Loan Balance (B) any Borrowing of
U.S. Revolving Loans, subject to clause (ii) below, the aggregate principal
amount of all outstanding U.S. Revolving Loans shall not exceed the Maximum U.S.
Revolving Loan Balance and (C) any Borrowing of Canadian Revolving Loans,
subject to clause (ii) below, the U.S. Dollar Equivalent of the aggregate
principal amount of all outstanding Canadian Revolving Loans shall not exceed
the Maximum Canadian Revolving Loan Balance; provided, further, that the
Borrowers may not borrow during any Cash Dominion Grace Period unless Axiall has
waived application of such Cash Dominion Grace Period. Subject to the other
terms and conditions hereof, amounts borrowed under this subsection 1.1(a) may
be repaid and reborrowed from time to time. Subject to satisfaction of the
conditions precedent set forth in Article II of this Agreement, on the Effective
Date, any Prior ABL Credit Agreement Loans and letters of credit issued under
the Prior ABL Credit Agreement shall, in accordance with Section 2.3 of this
Agreement, be deemed to be Revolving Loans, Swing Loans and Letters of Credit,
as applicable, under this Agreement in accordance with Section 2.3.

(ii) If the Borrower Representative requests that Revolving Lenders make, or
permit to remain outstanding U.S. Revolving Loans in excess of the U.S.
Borrowing Base (any such excess U.S. Revolving Loan is herein referred to as a
“U.S. Overadvance”) or Canadian Revolving Loans in excess of the Canadian
Borrowing Base (any such excess Canadian Revolving Loan is herein referred to as
a “Canadian Overadvance” and each U.S. Overadvance and Canadian Overadvance
herein referred to as an “Overadvance”), Administrative Agent may, in its sole
discretion, elect to make, or permit to remain outstanding such Overadvance;
provided, however, that Administrative Agent may not cause Revolving Lenders to
make, or permit to remain outstanding, (A) Revolving Loans the U.S. Dollar
Equivalent of the aggregate principal amount of which exceed the Maximum
Revolving Loan Balance or (B) Overadvances the U.S. Dollar Equivalent of the
aggregate principal amount of which exceeds 7.5% of the Aggregate Revolving Loan
Commitment. If an Overadvance is made, or permitted to remain outstanding,
pursuant to the preceding sentence, then all Revolving Lenders shall be bound to
make, or permit to remain outstanding, such Overadvance based upon their
Commitment Percentage of the Aggregate Revolving Loan Commitment in accordance
with the terms of this Agreement, regardless of whether the conditions to
lending set forth in Section 2.2 have been met. Furthermore, Required Lenders
may prospectively revoke Administrative Agent’s ability to make or permit
Overadvances by written notice to Administrative Agent. All Overadvances shall
constitute Base Rate Loans or Canadian Index Rate Loans, as applicable, and
shall bear interest at the Base Rate or the Canadian Index Rate, as the case may
be, plus the Applicable Margin for Revolving Loans and the default rate under
subsection 1.3(c). Within thirty (30) days of the date that any Overadvance is
made or allowed to remain outstanding, such Overadvance shall be repaid.

(iii) Administrative Agent shall be authorized, in its discretion, (a) after the
occurrence and during the continuation of an Event of Default or (b) at any time
that any conditions in Section 2.2 are not satisfied, to make Revolving Loans
(“Protective Advances”) in an aggregate principal amount outstanding not to
exceed 7.5% of the Aggregate Revolving Loan Commitment at any time, if
Administrative Agent deems such Loans necessary or desirable to preserve or
protect the Collateral, to enhance the collectability or repayment of the
Obligations or to pay any other amounts chargeable to the Credit Parties under
any Loan Documents, including costs, fees and expenses (including, without
limitation, all amounts expended pursuant to Section 7.1 of the U.S. Revolving
Guaranty and Security Agreement). Subject to the following paragraph, each
Lender shall participate in Protective Advances on a pro rata basis. Required

 

3



--------------------------------------------------------------------------------

Lenders may prospectively revoke Administrative Agent’s ability to make such
Protective Advances by written notice to Administrative Agent. All Protective
Advances shall constitute Base Rate Loans and shall bear interest at the Base
Rate plus the Applicable Margin for Revolving Loans and the default rate under
subsection 1.3(c). Each Protective Advance shall be payable on demand.

Notwithstanding anything contained in this Agreement or any other Loan Document,
(i) no Overadvance or Protective Advance may be made by Administrative Agent if
such advance would cause the aggregate principal amount of all Overadvances and
Protective Advances outstanding to exceed 7.5% of the Aggregate Revolving Loan
Commitment and (ii) to the extent any Protective Advance would cause the
U.S. Dollar Equivalent of outstanding Revolving Loans to exceed the Maximum
Revolving Loan Balance, each such Protective Advance shall be for Administrative
Agent’s sole and separate account and not for the account of any Lender.

(b) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein,
upon any request by the Borrower Representative, each applicable L/C Issuer
agrees to issue Letters of Credit in accordance with such L/C Issuers’ usual and
customary business practices and for the account of (A) the U.S. Borrowers or a
Restricted Subsidiary that is a U.S. Subsidiary (provided that any such Letter
of Credit issued for the benefit of any such Restricted Subsidiary that is not a
U.S. Borrower shall be issued naming the U.S. Borrowers as the account parties
on any such Letter of Credit but such Letter of Credit may contain a statement
that it is being issued for the benefit of such Restricted Subsidiary), Letters
of Credit denominated in Dollars (each such Letter of Credit, a “U.S. Letter of
Credit”) or (B) the Canadian Borrower or a Restricted Subsidiary that is a
Canadian Subsidiary (provided that any such Letter of Credit issued for the
benefit of any such Restricted Subsidiary shall be issued naming the Canadian
Borrower as the account party on any such Letter of Credit but such Letter of
Credit may contain a statement that it is being issued for the benefit of such
Restricted Subsidiary), Letters of Credit denominated in Dollars or Canadian
Dollars (each such Letter of Credit, a “Canadian Letter of Credit”) from time to
time on any Business Day during the period from the Effective Date through the
earlier of (x) the Revolving Termination Date and (y) seven (7) days prior to
the date specified in clause (a) of the definition of Revolving Termination
Date; provided, however, that no L/C Issuer shall Issue any Letter of Credit
upon the occurrence of any of the following or, if after giving effect to such
Issuance:

(1) the U.S. Dollar Equivalent of the aggregate outstanding principal balance of
Revolving Loans would exceed the Maximum Revolving Loan Balance;

(2) with respect to the Issuance of U.S. Letters of Credit, the aggregate
outstanding principal balance of U.S. Revolving Loans would exceed the Maximum
U.S. Revolving Loan Balance;

(3) with respect to the Issuance of a Canadian Letter of Credit, (x) the
U.S. Dollar Equivalent of the aggregate outstanding principal balance of
Canadian Revolving Loans would exceed the Maximum Canadian Revolving Loan
Balance or (y) the U.S. Dollar Equivalent of the Letter of Credit Obligations
for all Canadian Letters of Credit would exceed $60,000,000 (the “Canadian L/C
Sublimit”);

 

4



--------------------------------------------------------------------------------

(4) U.S. Dollar Equivalent of the Letter of Credit Obligations for all Letters
of Credit would exceed $200,000,000 (the “L/C Sublimit”);

(5) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of the Applicable Borrower and such
L/C Issuer have the option to prevent such renewal before the expiration of such
term or any such period and (y) neither such L/C Issuer nor any Borrower shall
permit any such renewal to extend such expiration date beyond the date set forth
in clause (iii) above, unless Administrative Agent and such L/C Issuer otherwise
consents and such Letter of Credit is cash collateralized in a manner
satisfactory to Administrative Agent and such L/C Issuer; or

(6) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) as of the date of issuance, no order of any court,
arbitrator or other Governmental Authority shall purport by its terms to enjoin
or restrain money center banks generally from issuing letters of credit of the
type and in the amount of the proposed Letter of Credit, and no law, rule or
regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that the applicable L/C Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letter of Credit, (iii) such Letter of
Credit is requested to be issued in a form that is not acceptable to such L/C
Issuer or (iv) such L/C Issuer shall not have received, each in form and
substance reasonably acceptable to it and duly executed by the Applicable
Borrower or the Borrower Representative on its behalf, the documents that such
L/C Issuer generally uses in the Ordinary Course of Business for the Issuance of
letters of credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).

Furthermore, GE Capital as an L/C Issuer may elect to issue Letters of Credit
only in its own name and may issue Letters of Credit only to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Administrative Agent or the Required Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived. If (i) any Lender is a Non-Funding
Lender and (ii) the reallocation of that Non-Funding Lender’s Letter of Credit
Obligations to the other Revolving Lenders would reasonably be expected to cause
the Letter of Credit Obligations and Revolving Loans of any Lender to exceed its
Revolving Loan Commitment, taking into account the amount of outstanding
Revolving Loans and expected advances of Revolving Loans as determined by
Administrative Agent, then no Letters of Credit may be issued or renewed unless
the Non-Funding Lender has been replaced, the Letter of Credit Obligations of
that Non-Funding Lender have been cash collateralized on terms reasonably
satisfactory to Administrative Agent and the applicable L/C Issuer, or the
Revolving Loan Commitments of the other Lenders have been increased by an amount
sufficient to satisfy Administrative Agent that all future Letter of Credit
Obligations will be covered by all Revolving Lenders who are not Non-Funding
Lenders.

 

5



--------------------------------------------------------------------------------

(ii) Requests for Letters of Credit. The Borrower Representative requesting a
Letter of Credit on behalf of a Borrower shall give Administrative Agent and the
applicable L/C Issuer at least two (2) Business Days’ (or four (4) Business
Days’ with respect to each Canadian Letter of Credit denominated in Canadian
Dollars) prior written notice of the Borrower Representative’s request for the
issuance of a Letter of Credit on such Borrower’s behalf together with an
application, in form and substance reasonably satisfactory to such L/C Issuer
and Administrative Agent, for the issuance of the Letter of Credit and such
other Letter of Credit Documents as may be reasonably required by Administrative
Agent or the applicable L/C Issuer. Such notice shall be irrevocable and shall
(A) specify the original face amount of the Letter of Credit requested (or
identify the Letter of Credit to be amended, renewed or extended), (B) with
respect to Canadian Letters of Credit, whether such Letter of Credit shall be
denominated in Dollars or Canadian Dollars (which shall be Dollars if such
notice does not so specify), (C) the effective date (which date shall be a
Business Day and in no event shall be a date less than ten (10) days prior to
the date specified in clause (a) of the definition of Revolving Termination
Date) of issuance of such requested Letter of Credit (or such amendment, renewal
or extension), (D) whether such Letter of Credit may be drawn in a single or in
partial draws, (E) the date on which such requested Letter of Credit is to
expire (which shall be a Business Day and in no event shall be a date later than
seven (7) days prior to the date specified in clause (a) of the definition of
Revolving Termination Date), (F) the purpose for which such Letter of Credit is
to be issued, (G) the name and address of the beneficiary of the requested
Letter of Credit, (H) such other information as shall be necessary to enable the
applicable L/C Issuer to prepare, amend, renew or extend such Letter of Credit
and (I) the proposed terms of the Letter of Credit. In no event shall a Letter
of Credit be issued, amended, renewed or extended unless the forms and terms of
the proposed Letter of Credit (as amended, renewed or extended, as the case may
be) are reasonably satisfactory to Administrative Agent and the applicable L/C
Issuer.

(iii) Notice of Issuance. The Borrower Representative shall give the relevant
L/C Issuer and Administrative Agent a notice of any requested Issuance of any
Letter of Credit, which shall be effective only if received by such L/C Issuer
and Administrative Agent not later than at least two (2) Business Days’ (or four
(4) Business Days’ with respect to each Canadian Letter of Credit denominated in
Canadian Dollars) prior to the date of such requested Issuance. Such notice
shall be made in a writing or Electronic Transmission substantially in the form
of Exhibit 1.1(c) duly completed or in a writing in any other form acceptable to
such L/C Issuer (an “L/C Request”).

(iv) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Administrative Agent, in form and substance satisfactory to Administrative
Agent, each of the following on the following dates: (A) (i) on or prior to any
Issuance of any Letter of Credit by such L/C Issuer, (ii) immediately after any
drawing under any such Letter of Credit or (iii) immediately after any payment
(or failure to pay when due) by the Borrowers of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a detailed description of such
Issuance, drawing or payment, and Administrative Agent shall provide copies of
such notices to each Revolving Lender reasonably promptly after receipt thereof;
(B) upon the request of Administrative Agent (or any Revolving Lender through
Administrative Agent), copies of any Letter of Credit Issued by such L/C Issuer
and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by Administrative Agent;

 

6



--------------------------------------------------------------------------------

and (C) on the first Business Day of each calendar week, a schedule of the
Letters of Credit Issued by such L/C Issuer, in form and substance reasonably
satisfactory to Administrative Agent, setting forth the Letter of Credit
Obligations for such Letters of Credit outstanding on the last Business Day of
the previous calendar week.

(v) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.
Each Lender shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the applicable L/C Issuer
therefor and discharge when due, its pro rata share of all of such obligations
arising under such Letter of Credit. Without limiting the scope and nature of
each Lender’s participation in any Letter of Credit, to the extent that the
applicable L/C Issuer has not been reimbursed or otherwise paid as required
hereunder or under any such Letter of Credit, each such Lender shall pay to such
L/C Issuer its pro rata share of such unreimbursed drawing or other amounts then
due to such L/C Issuer in connection therewith. If such amount is not made
available by a Lender when due, the Administrative Agent shall be entitled to
recover such amount on demand from such Lender with interest thereon, for each
day from the date such amount was due until the date such amount is paid to the
Administrative Agent at the interest rate then payable by any Borrower in
respect of Loans that are Base Rate Loans. All payments made by the Lenders
pursuant to this Section 1.1(b)(v) shall be funded in Dollars based on the
U.S. Dollar Equivalent of the applicable obligation.

(vi) Reimbursement Obligations of the Borrowers. The U.S. Borrowers agree to pay
to the L/C Issuer of any U.S. Letter of Credit each L/C Reimbursement Obligation
owing with respect to such U.S. Letter of Credit and the Canadian Borrower
agrees to pay to the L/C Issuer of any Canadian Letter of Credit, in the
applicable currency, each L/C Reimbursement Obligation owing with respect to
such Canadian Letter of Credit and, each Applicable Borrower agrees to pay all
other charges and fees payable to such L/C Issuer in connection with any Letter
of Credit issued for the account of such Borrower immediately when due
irrespective of any claim, setoff, defense or other right which such Borrower
may have at any time against such L/C Issuer or any other Person, in each case,
no later than the first Business Day after the Applicable Borrower or the
Borrower Representative receives notice from such L/C Issuer that payment has
been made under such Letter of Credit or that such L/C Reimbursement Obligation
is otherwise due (the “L/C Reimbursement Date”) with interest thereon computed
as set forth in clause (A) below. In the event that any L/C Issuer incurs any
L/C Reimbursement Obligation which is not repaid by the Applicable Borrower as
provided in this clause (vi) (or any such payment by the Applicable Borrower is
rescinded or set aside for any reason), such L/C Issuer shall promptly notify
Administrative Agent of such failure (and, upon receipt of such notice,
Administrative Agent shall notify each Revolving Lender) and, irrespective of
whether such notice is given, such L/C Reimbursement Obligation shall be payable
on demand by the Applicable Borrower with interest thereon computed (A) from the
date on which such L/C Reimbursement Obligation arose to the L/C Reimbursement
Date, at the interest rate applicable during such period to Revolving Loans that
are Base Rate Loans or Canadian Index Rate Loans, as applicable and
(B) thereafter until payment in full, at the interest rate applicable during
such period to past due Revolving Loans that are Base Rate Loans or Canadian
Index Rate Loans, as applicable.

 

7



--------------------------------------------------------------------------------

(vii) Reimbursement Obligations of the Revolving Lenders. If no Revolving Lender
is a Non-Funding Lender (or if the only Non-Funding Lender is the L/C Issuer
that issued such Letter of Credit), upon receipt of the notice described in
clause (vi) above from Administrative Agent, each Revolving Lender shall pay to
Administrative Agent for the account of such L/C Issuer its Commitment
Percentage of such Letter of Credit Obligations. If any Revolving Lender (other
than the Revolving Lender that is the L/C Issuer that issued such Letter of
Credit) is a Non-Funding Lender, that Non-Funding Lender’s Letter of Credit
Obligations shall be reallocated to and assumed by the other Revolving Lenders
pro rata in accordance with their Commitment Percentages of the Revolving Loan
(calculated as if the Non-Funding Lender’s Commitment Percentage was reduced to
zero and each other Revolving Lender’s Commitment Percentage had been increased
proportionately). If any Revolving Lender (other than the Revolving Lender that
is the L/C Issuer that issued such Letter of Credit) is a Non-Funding Lender,
upon receipt of the notice described in clause (vi) above from Administrative
Agent, each Revolving Lender that is not a Non-Funding Lender shall pay to
Administrative Agent for the account of such L/C Issuer its pro-rata share
(increased as described above) of the Letter of Credit Obligations that from
time to time remain outstanding (the aggregate amount required to be funded
pursuant to this sentence by such Revolving Lenders that are not Non-Funding
Lenders in excess of the amount such Revolving Lenders would have otherwise been
required to fund in accordance with the first sentence of this clause (vii) in
the event there were no Non-Funding Lenders is referred to as the “Aggregate
Excess Funding Amount”); provided, that no Revolving Lender shall be required to
fund any amount which would result in the sum of its outstanding Revolving
Loans, outstanding Letter of Credit Obligations, amounts of its participations
in Swing Loans and its pro rata share of unparticipated amounts in Swing Loans
to exceed its Revolving Loan Commitment. By making such payment (other than
during the continuation of an Event of Default under subsection 7.1(f) or
7.1(g)), such Lender shall be deemed to have made a Revolving Loan to the
Applicable Borrower, which, upon receipt thereof by such L/C Issuer, such
Borrower shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vii) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay over to such Lender all duplicate
payments received from Persons other than Lenders making payment on behalf of a
Credit Party by such L/C Issuer with respect to such portion of such L/C
Reimbursement Obligation.

(viii) Indemnification; Assumption of Risk. The Credit Parties shall indemnify
and hold Administrative Agent and the Lenders harmless from and against any and
all losses, claims, damages, liabilities, costs and expenses which
Administrative Agent or any Lender may suffer or incur in connection with any
Letter of Credit and any documents, drafts or acceptances relating thereto,
including any losses (including currency fluctuations), claims, damages,
liabilities, costs and expenses due to any action taken by the applicable L/C
Issuer or correspondent with respect to any Letter of Credit, except to the
extent such losses, claims, damages, liabilities, costs or expenses result from
the gross negligence or willful misconduct of Administrative Agent or any Lender
as determined pursuant to a final non-appealable order of a court of competent
jurisdiction. Each Credit Party assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit. None of
Administrative Agent or any Lender shall be responsible for paying any foreign,
federal, state or local taxes, duties or levies relating to any goods subject to
any Letter of Credit or any documents, drafts or

 

8



--------------------------------------------------------------------------------

acceptances thereunder. Each Credit Party hereby releases and holds
Administrative Agent and the Lenders harmless from and against any acts,
waivers, errors, delays or omissions with respect to or relating to any Letter
of Credit, except for the gross negligence or willful misconduct of
Administrative Agent or any Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. The provisions of
this clause (viii) shall survive the payment of Obligations and the termination
of this Agreement.

(ix) Obligations Absolute. The obligations of the Borrowers and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Administrative Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of any
Borrower or any Revolving Lender hereunder. No provision hereof shall be deemed
to waive or limit any Borrower’s right to seek repayment of any payment of any
L/C Reimbursement Obligations from the L/C Issuer under the terms of the
applicable L/C Reimbursement Agreement or applicable law.

(c) Swing Loans.

(i) Availability. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, the Swingline Lender may, in its sole discretion, make (x) Loans
denominated in Dollars available to the U.S. Borrowers (each a “U.S. Swing
Loan”) under the Revolving Loan Commitments from time to time on any Business
Day during the period from the Effective Date through the Final Availability
Date in an aggregate principal amount at any time outstanding not to exceed the
U.S. Swingline Commitment and (y) Loans denominated in Dollars or Canadian
Dollars available to the Canadian Borrower (each a “Canadian Swing Loan” and
together with the U.S. Swing Loans, collectively the “Swing Loans”) under the
Revolving Loan Commitments from time to time on any Business Day during the
period from the Effective Date through the Final Availability Date, the
U.S. Dollar Equivalent of the aggregate principal amount at any time outstanding
not to exceed the Canadian Swingline Commitment; provided, however, that the
Swingline Lender may not make any Swing Loan (A) to the extent that after giving
effect to such Swing Loan, the U.S. Dollar Equivalent of the aggregate principal
amount of all Revolving Loans would exceed the Maximum Revolving Loan Balance,
(B) with respect to any U.S. Swing Loan, to the extent that after giving effect
to such U.S. Swing Loan, the aggregate principal amount of

 

9



--------------------------------------------------------------------------------

all U.S. Revolving Loans would exceed the Maximum U.S. Revolving Loan Balance,
(C) with respect to any Canadian Swing Loan, to the extent that after giving
effect to such Canadian Swing Loan, the U.S. Dollar Equivalent of the aggregate
principal amount of all Canadian Revolving Loans would exceed the Maximum
Canadian Revolving Loan Balance and (D) during the period commencing on the
first Business Day after it receives notice from Administrative Agent or the
Required Lenders that one or more of the conditions precedent contained in
Section 2.2 are not satisfied and ending when such conditions are satisfied or
duly waived. In connection with the making of any Swing Loan, the Swingline
Lender may but shall not be required to determine that, or take notice whether,
the conditions precedent set forth in Section 2.2 have been satisfied or waived.
Each Swing Loan denominated in Dollars shall be a Base Rate Loan, each Swing
Loan denominated in Canadian Dollars shall be a Canadian Index Rate Loan, and in
each case, must be repaid as provided herein, but in any event must be repaid in
full on the Revolving Termination Date. Within the limits set forth in the first
sentence of this clause (i), amounts of Swing Loans repaid may be reborrowed
under this clause (i).

(ii) Borrowing Procedures. In order to request a Swing Loan, the Borrower
Representative shall give to Administrative Agent a notice to be received not
later than 1:00 p.m. (New York time) on the day of the proposed Borrowing, which
shall be made in a writing or in an Electronic Transmission substantially in the
form of Exhibit 1.1(d) or in a writing in any other form acceptable to
Administrative Agent duly completed (a “Swingline Request”). In addition, if any
Notice of Borrowing of Revolving Loans requests a Borrowing of Base Rate Loans
or Canadian Index Rate Loans, the Swingline Lender may, notwithstanding anything
else to the contrary herein, make a Swing Loan denominated in the applicable
currency to the Applicable Borrower in an aggregate amount not to exceed such
proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swing
Loan. Administrative Agent shall promptly notify the Swingline Lender of the
details of the requested Swing Loan. Upon receipt of such notice and subject to
the terms of this Agreement, the Swingline Lender may make a Swing Loan
available to the Applicable Borrower by making the proceeds thereof available to
Administrative Agent and, in turn, Administrative Agent shall make such proceeds
available to the Applicable Borrower on the date set forth in the relevant
Swingline Request or Notice of Borrowing.

(iii) Refinancing Swing Loans. If no Revolving Lender is a Non-Funding Lender,
the Swingline Lender may at any time (and shall, no less frequently than once
each week) forward a demand to Administrative Agent (which Administrative Agent
shall, upon receipt, forward to each Revolving Lender) that each Revolving
Lender pay to Administrative Agent, for the account of the Swingline Lender,
such Revolving Lender’s Commitment Percentage of the outstanding Swing Loans. If
any Revolving Lender is a Non-Funding Lender, that Non-Funding Lender’s
reimbursement obligations with respect to the Swing Loans shall be reallocated
to and assumed by the other Revolving Lenders pro rata in accordance with their
Commitment Percentages of the Revolving Loans (calculated as if the Non-Funding
Lender’s Commitment Percentage was reduced to zero and each other Revolving
Lender’s Commitment Percentage had been increased proportionately). If any
Revolving Lender is a Non-Funding Lender, upon receipt of the demand described
above, each Revolving Lender that is not a Non-Funding Lender will be obligated
to pay to Administrative Agent for the account of the Swingline Lender its pro
rata share of the outstanding Swing Loans (increased as described above);
provided, that no Revolving Lender shall be required to fund any amount which
would result in the sum of its outstanding Revolving Loans, outstanding Letter
of Credit Obligations, amounts of its participations in Swing Loans and its pro
rata share of unparticipated amounts in Swing Loans

 

10



--------------------------------------------------------------------------------

to exceed its Revolving Loan Commitment. Each Revolving Lender shall pay the
amount owing by it to Administrative Agent for the account of the Swingline
Lender on the Business Day following receipt of the notice or demand therefor.
Payments received by Administrative Agent after 1:00 p.m. (New York time) may,
in Administrative Agent’s discretion, be deemed to be received on the next
Business Day. Upon receipt by Administrative Agent of such payment (other than
during the continuation of any Event of Default under subsection 7.1(f) or
7.1(g)), such Revolving Lender shall be deemed to have made a Revolving Loan to
the Applicable Borrower, which, upon receipt of such payment by the Swingline
Lender from Administrative Agent, such Borrower shall be deemed to have used in
whole to refinance such Swing Loan. In addition, regardless of whether any such
demand is made, upon the occurrence of any Event of Default under subsection
7.1(f) or 7.1(g), each Revolving Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in each
Swing Loan in an amount equal to such Lender’s Commitment Percentage of such
Swing Loan. If any payment made by any Revolving Lender as a result of any such
demand is not deemed a Revolving Loan, such payment shall be deemed a funding by
such Lender of such participation. Such participation shall not be otherwise
required to be funded. Upon receipt by the Swingline Lender of any payment from
any Revolving Lender pursuant to this clause (iii) with respect to any portion
of any Swing Loan, the Swingline Lender shall promptly pay over to such
Revolving Lender all payments of principal (to the extent received after such
payment by such Lender) and interest (to the extent accrued with respect to
periods after such payment) on account of such Swing Loan received by the
Swingline Lender with respect to such portion.

(iv) Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender,
Administrative Agent, any other Lender or L/C Issuer or any other Person,
(B) the failure of any condition precedent set forth in Section 2.2 to be
satisfied or the failure of the Borrower Representative to deliver a Notice of
Borrowing (each of which requirements the Revolving Lenders hereby irrevocably
waive) and (C) any adverse change in the condition (financial or otherwise) of
any Credit Party.

1.2 Notes.

(a) The Revolving Loans made by each Revolving Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Revolving Note made by each
Borrower payable to such Lender in an amount equal to such Lender’s Revolving
Loan Commitment.

(b) Swing Loans made by the Swingline Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Swingline Note made by each
Borrower payable to the Swingline Lender in an amount equal to the Swingline
Commitment.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR, the Base Rate or the Canadian Index Rate, as the case
may be, plus the Applicable

 

11



--------------------------------------------------------------------------------

Margin; provided, that (i) Revolving Loans denominated in Dollars shall be
either Base Rate Loans or LIBOR Rate Loans, (ii) Revolving Loans denominated in
Canadian Dollars shall be either LIBOR Rate Loans or Canadian Index Rate Loans,
(iii) Swing Loans denominated in Dollars shall be Base Rate Loans and (iv) Swing
Loans denominated in Canadian Dollars shall be Canadian Index Rate Loans.
Administrative Agent will with reasonable promptness notify the Borrower
Representative and the Lenders of the effective date and the amount of each
change to the Applicable Margin as set forth in the definition thereof,
provided, that any failure to do so shall not relieve the Borrowers of any
liability hereunder or provide the basis for any claim against Administrative
Agent. Each determination of an interest rate by Administrative Agent shall be
conclusive and binding on each Borrower and the Lenders in the absence of
manifest error. All computations of fees and interest payable under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed,
other than interest in respect of Base Rate Loans and Canadian Index Rate Loans,
which shall be made on the basis of a 365/366-day year. Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof. For purposes of disclosure
pursuant to the Interest Act (Canada), in respect of the Canadian Obligations
only, the annual rates of interest or fees to which the rates of interest or
fees provided in this Agreement and the other Loan Documents (and stated herein
or therein, as applicable, to be computed on the basis of a 360 day year or any
other period of time less than a calendar year) are equivalent are the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or such other period of time, respectively.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Loans in full.

(c) At the election of the Required Lenders while any Event of Default is
continuing (or automatically while any Event of Default under subsection 7.1(a),
7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the Loans
under the Loan Documents from and after the date of occurrence of such Event of
Default, at a rate per annum which is determined by adding two percent
(2.0%) per annum to the Applicable Margin then in effect for such Loans (plus
the LIBOR, Base Rate or Canadian Index Rate, as the case may be) subject to the
Interest Act (Canada), in the case of Canadian Obligations. All such interest
shall be payable on demand of Administrative Agent or the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by
Administrative Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Effective Date
as otherwise provided in this Agreement.

 

12



--------------------------------------------------------------------------------

(e) For greater certainty but without limitation to Section 1.3(d) and in
respect of Canadian Obligations or Obligations enforced in Canada only, if any
provision of this Agreement or of any of the other Loan Documents would obligate
a Borrower or any other Credit Party to make any payment of interest or other
amount payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by such Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by such Lender of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to such Lender under this
Agreement, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to such Lender which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum permitted by that section of the Criminal Code (Canada), such Borrower
shall be entitled to obtain reimbursement from such Lender in an amount equal to
such excess and, pending such reimbursement, such amount shall be deemed to be
an amount payable by such Lender to such Borrower. Any amount or rate of
interest referred to in this Section 1.3(e) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Effective
Date to the Revolving Termination Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by
Administrative Agent shall be conclusive for the purposes of such determination.

1.4 Loan Accounts.

(a) Administrative Agent, on behalf of the Lenders, shall record on its books
and records the amount of each Loan made, the Borrower primarily liable
therefor, the interest rate applicable, all payments of principal and interest
thereon and the principal balance thereof from time to time outstanding.
Administrative Agent shall deliver to the Borrower Representative on a monthly
basis a loan statement setting forth such record for the immediately preceding
calendar month. Such record shall, absent manifest error, be conclusive evidence
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Administrative Agent.

(b) Administrative Agent, acting as a non-fiduciary Administrative Agent of the
Borrowers solely for tax purposes and solely with respect to the actions
described in this subsection 1.4(b), shall establish and maintain at its address
referred to in Section 9.2 (or at such other address as Administrative Agent may
notify the Borrower Representative) (A) a record of ownership (the “Register”)
in which Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of Administrative Agent,
each Lender and each L/C Issuer in the Revolving Loans, Swing Loans, L/C
Reimbursement Obligations, and Letter of Credit Obligations, each of their
obligations under this Agreement to

 

13



--------------------------------------------------------------------------------

participate in each Loan, Letter of Credit, Letter of Credit Obligations, and
L/C Reimbursement Obligations, and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders and the L/C Issuers (and each change thereto pursuant to Sections 9.9
and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan and
each funding of any participation described in clause (A) above, and for LIBOR
Rate Loans, the Interest Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (6) any other payment received by Administrative Agent from a
Borrower and its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(d) The Credit Parties, Administrative Agent, the Lenders and the L/C Issuers
shall treat each Person whose name is recorded in the Register as a Lender or
L/C Issuer, as applicable, for all purposes of this Agreement. Information
contained in the Register with respect to any Lender or any L/C Issuer shall be
available for access by the Borrowers, the Borrower Representative,
Administrative Agent, such Lender or such L/C Issuer during normal business
hours and from time to time upon at least one Business Day’s prior notice. No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by Administrative
Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Administrative Agent substantially in the form of a Notice of Borrowing or in
a writing in any other form acceptable to Administrative Agent, which notice
must be received by Administrative Agent prior to 1:00 p.m. (New York time)
(i) on the date which is one (1) Business Day prior to the requested Borrowing
date of each Base Rate Loan or Canadian Index Rate Loan and (ii) on the day
which is three (3) Business Days prior to the requested Borrowing date in the
case of any LIBOR Rate Loan. Such Notice of Borrowing shall specify:

(i) whether the Borrowing is to be comprised of U.S. Revolving Loans or Canadian
Revolving Loans and, in the case of Canadian Revolving Loans, whether such Loans
are to be denominated in Dollars or Canadian Dollars;

(ii) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000, or C$100,000, as applicable);

 

14



--------------------------------------------------------------------------------

(iii) the requested Borrowing date, which shall be a Business Day;

(iv) whether the Borrowing is to be comprised of LIBOR Rate Loans, Base Rate
Loans or Canadian Index Rate Loans; and

(v) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Administrative Agent will promptly
notify each Revolving Lender of such Notice of Borrowing and of the amount of
such Lender’s Commitment Percentage of the Borrowing.

(c) Unless Administrative Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Effective
Date will be made available to the Applicable Borrower by Administrative Agent
by wire transfer of such amount to the Applicable Borrower pursuant to the wire
transfer instructions specified on the signature page hereto.

1.6 Conversion and Continuation Elections.

(a) The Applicable Borrower shall have the option to (i) request that any
Revolving Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any
part of outstanding (x) Base Rate Loans (other than U.S. Swing Loans) to LIBOR
Rate Loans denominated in Dollars or (y) Canadian Index Rate Loans (other than
Canadian Swing Loans) to LIBOR Rate Loans denominated in Canadian Dollars,
(iii) convert any (x) LIBOR Rate Loan denominated in Dollars to a Base Rate Loan
or (y) LIBOR Rate Loan denominated in Canadian Dollars to a Canadian Index Rate
Loan, subject to Section 10.4 if such conversion is made prior to the expiration
of the Interest Period applicable thereto, or (iv) continue all or any portion
of any Loan as a LIBOR Rate Loan upon the expiration of the applicable Interest
Period. Any Loan or group of Loans having the same proposed Interest Period to
be made or continued as, or converted into, a LIBOR Rate Loan must be in a
minimum amount of $5,000,000. Any such election must be made by Borrower
Representative by 2:00 p.m. (New York time) on the 3rd Business Day prior to
(1) the date of any proposed Revolving Loan which is to bear interest at LIBOR,
(2) the end of each Interest Period with respect to any LIBOR Rate Loans to be
continued as such, or (3) the date on which the Applicable Borrower wishes to
convert any Base Rate Loan to a LIBOR Rate Loan for an Interest Period
designated by Borrower Representative in such election. If no election is
received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York time) on the
3rd Business Day prior to the end of the Interest Period with respect thereto,
that LIBOR Rate Loan shall be converted to a Base Rate Loan or Canadian Index
Rate Loan, as applicable, at the end of its Interest Period. Borrower
Representative must make such election by notice to Administrative Agent in
writing, including by Electronic Transmission. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Administrative Agent. No Loan shall be
made, converted into or continued as a LIBOR Rate Loan, if the conditions to
Loans and Letters of Credit in Section 2.2 are not met at the time of such
proposed conversion or continuation.

(b) Upon receipt of a Notice of Conversion/Continuation, Administrative Agent
will promptly notify each Lender thereof. In addition, Administrative Agent
will, with

 

15



--------------------------------------------------------------------------------

reasonable promptness, notify the Borrower Representative and the Lenders of
each determination of LIBOR; provided, that any failure to do so shall not
relieve any Borrower of any liability hereunder or provide the basis for any
claim against Administrative Agent. All conversions and continuations shall be
made pro rata according to the respective outstanding principal amounts of the
Loans held by each Lender with respect to which the notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.

1.7 Optional Prepayments.

(a) Each Borrower may, at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Administrative Agent) prior written notice by
Borrower Representative to Administrative Agent, prepay its Revolving Loans
(without a corresponding reduction of the Aggregate Revolving Loan Commitment)
in whole or in part in an amount greater than or equal to $100,000 or C$100,000,
as applicable, in each instance, without penalty or premium except as provided
in Section 10.4. Optional partial prepayments of the Revolving Loans shall be
applied in the manner set forth in subsection 1.8(d). Optional partial
prepayments of the Revolving Loans in amounts less than $100,000 or C$100,000,
as applicable, shall not be permitted.

(b) The notice of any prepayment shall not thereafter be revocable by the
Applicable Borrower or Borrower Representative and Administrative Agent will
promptly notify each Lender thereof and of such Lender’s Commitment Percentage
of such prepayment. The payment amount specified in such notice shall be due and
payable on the date specified therein. Together with each prepayment under this
Section 1.7, the Applicable Borrower shall pay any amounts required pursuant to
Section 10.4.

1.8 Mandatory Prepayments of Loans.

(a) Revolving Termination Date. Each Borrower shall repay to the Lenders in full
on the date specified in clause (a) of the definition of “Revolving Termination
Date” the aggregate principal amount of its Revolving Loans and Swing Loans
outstanding on the Revolving Termination Date.

(b) If at any time the U.S. Dollar Equivalent of the then outstanding principal
balance of Revolving Loans exceeds the Maximum Revolving Loan Balance, then the
Applicable Borrower shall immediately prepay outstanding Revolving Loans and
then cash collateralize outstanding Letters of Credit in an amount sufficient to
eliminate such excess in accordance herewith and in a manner satisfactory to the
L/C Issuers. Subject to clause 1.1(a)(ii), if at any time the then outstanding
principal balance of U.S. Revolving Loans exceeds the Maximum U.S. Revolving
Loan Balance, then the U.S. Borrowers shall immediately prepay outstanding U.S.
Revolving Loans and then cash collateralize outstanding U.S. Letters of Credit
in an amount sufficient to eliminate such excess in accordance herewith and in a
manner satisfactory to the L/C Issuers. Subject to clause 1.1(a)(ii), if at any
time the then outstanding principal balance of Canadian Revolving Loans exceeds
the Maximum Canadian Revolving Loan Balance, then the Canadian Borrower shall
immediately prepay outstanding Canadian Revolving Loans and then cash
collateralize outstanding Canadian Letters of Credit in an amount sufficient to
eliminate such excess in accordance herewith and in a manner satisfactory to the
L/C Issuers.

 

16



--------------------------------------------------------------------------------

(c) Asset Dispositions. If a Credit Party or any Restricted Subsidiary of a
Credit Party shall, during a Cash Dominion Period, or, if after giving effect to
any transaction described in clause (i) or (ii) below, a Cash Dominion Period
(without giving effect to any Cash Dominion Grace Period) is triggered:

(i) make a Disposition of ABL Priority Collateral; or

(ii) suffer an Event of Loss with respect to ABL Priority Collateral;

then (A) the Borrower Representative shall promptly notify Administrative Agent
of such Disposition or Event of Loss (including the amount of the estimated Net
Proceeds to be received by a Credit Party and/or such Restricted Subsidiary in
respect thereof) and (B) promptly upon receipt by a Borrower and/or such
Restricted Subsidiary of the Net Proceeds of such Disposition or Event of Loss,
the Credit Parties shall deliver, or cause to be delivered, an amount equal to
such Net Proceeds to Administrative Agent for distribution to the Lenders as a
prepayment of the Loans, which prepayment shall be applied in accordance with
subsection 1.8(d). Notwithstanding the foregoing, and provided no Default or
Event of Default has occurred and is continuing, any such prepayment pursuant to
clause (ii) above shall not be required to the extent a Credit Party or such
Restricted Subsidiary uses an amount equal to the Net Proceeds of such Event of
Loss to repair or replace such ABL Priority Collateral with other assets
constituting ABL Priority Collateral, within one hundred eighty (180) days after
the date of such Event of Loss; provided, that Borrower Representative notifies
Administrative Agent of its intent to repair or replace such Collateral at the
time such proceeds are received.

(d) Application of Prepayments. Any prepayments pursuant to Section 1.7 or
subsection 1.8(b) or 1.8(c) (i) of U.S. Revolving Loans shall be applied first
to prepay outstanding U.S. Swing Loans and second to prepay outstanding U.S.
Revolving Loans without a permanent reduction of the Aggregate Revolving Loan
Commitment and (ii) of Canadian Revolving Loans shall be applied first to prepay
outstanding Canadian Swing Loans and second to prepay outstanding Canadian
Revolving Loans without a permanent reduction of the Aggregate Revolving Loan
Commitment or the Canadian Revolving Loan Sublimit; provided, that any
prepayments pursuant to subsection 1.8(c) in respect of a Disposition or Event
of Loss relating to ABL Priority Collateral owned by (x) Axiall or any of its
Restricted Subsidiaries (other than any Canadian Subsidiary) shall be applied
solely to U.S. Obligations and (y) the Canadian Borrower or any of its Canadian
Subsidiaries shall be applied solely to Canadian Obligations. To the extent
permitted by the foregoing sentence, amounts prepaid shall be applied first to
any Base Rate Loans or Canadian Index Rate Loans, as applicable, then
outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest
Periods remaining. Together with each prepayment under this Section 1.8, the
Applicable Borrower shall pay any amounts required pursuant to Section 10.4.

(e) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

 

17



--------------------------------------------------------------------------------

1.9 Fees.

(a) Fee Letters. The Borrowers shall pay to Administrative Agent, for
Administrative Agent’s own account, fees in the amounts and at the times set
forth in the Fee Letters.

(b) Unused Commitment Fee. The Borrowers shall pay to Administrative Agent, for
the account of each Revolving Lender, a commitment fee at a rate per annum equal
to the Applicable Unused Commitment Fee in effect from time to time on the
unused portion of such Lender’s Revolving Loan Commitment (treating the Letter
of Credit Obligations as usage). Such fee shall be payable monthly in arrears on
the first day of the calendar month following the date hereof and the first day
of each calendar month thereafter. The Applicable Unused Commitment Fee provided
in this subsection 1.9(b) shall accrue at all times from and after mutual
execution and delivery of this Agreement. Following receipt of the Applicable
Unused Commitment Fee, Administrative Agent shall pay to each Revolving Lender
(other than the Swingline Lender with respect to any Swing Loans, and other than
any Non-Funding Lender from and after the date such Lender became a Non-Funding
Lender and regardless of whether such Non-Funding Lender’s Commitment has been
terminated) from, and to the extent of, the Applicable Unused Commitment Fee and
interest received by it on the Swing Loans an amount equal to its pro rata share
of the Applicable Unused Commitment Fee calculated as if the average daily
balance of Swing Loans for the preceding calendar month had been zero.

(c) Letter of Credit Fee. Each Borrower agrees to pay to Administrative Agent
for the ratable benefit of the Revolving Lenders, as compensation to such
Lenders for Letter of Credit Obligations incurred hereunder on behalf of or for
the benefit of such Borrower, (i) without duplication of costs and expenses
otherwise payable to Administrative Agent or Lenders hereunder or fees otherwise
paid by such Borrower, any costs and expenses incurred by Administrative Agent
or any Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar month during which any such Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the average daily undrawn face amount of all such Letters of Credit
issued, guaranteed or supported by risk participation agreements multiplied by a
per annum rate equal to the Applicable Margin with respect to Revolving Loans
which are LIBOR Rate Loans; provided, however, that at Required Lenders’ option,
while an Event of Default exists (or automatically while an Event of Default
under subsection 7.1(a), 7.1(f) or 7.1(g) exists), such rate shall be increased
by two percent (2.00%) per annum. Such fee shall be paid to Administrative Agent
for the benefit of the Revolving Lenders in arrears, on the first day of each
calendar month and on the date on which all Letter of Credit Obligations have
been discharged. In addition, the Applicable Borrower shall pay to any L/C
Issuer, on demand, its customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.

(d) Letter of Credit Fronting Fee. Each Borrower agrees to pay to Administrative
Agent for the ratable benefit of the L/C Issuers, for each calendar month during
which any Letter of Credit Obligation shall remain outstanding on its behalf or
for its benefit, a fee (the “Letter of Credit Fronting Fee”) in an amount equal
to the product of the average daily undrawn face amount of all Letters of Credit
issued, guaranteed or supported by risk participation

 

18



--------------------------------------------------------------------------------

agreements multiplied by 0.125% per annum. Such fee shall be paid to
Administrative Agent for the benefit of the L/C Issuers in arrears, on the first
day of each calendar month and on the date on which all Letter of Credit
Obligations have been discharged.

1.10 Payments by the Borrowers.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Administrative
Agent (for the ratable account of the Persons entitled thereto) at the address
for payment specified in the signature page hereof in relation to Administrative
Agent (or such other address as Administrative Agent may from time to time
specify in accordance with Section 9.2), including payments utilizing the ACH
system, and shall be made in Dollars with respect to U.S. Obligations or Dollars
or Canadian Dollars, as applicable, with respect to Canadian Obligations and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any payment which is received by Administrative Agent later
than 1:00 p.m. (New York time) may in Administrative Agent’s discretion be
deemed to have been received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue. Each Borrower and each
other Credit Party hereby irrevocably waives the right to direct the application
during the continuance of an Event of Default of any and all payments in respect
of any Obligation and any proceeds of Collateral. Each Borrower hereby
authorizes Administrative Agent and each Lender to make a Revolving Loan (which
shall be a Base Rate Loan or Canadian Index Rate Loan, as applicable, and which
may be a Swing Loan) to pay (i) interest, principal (including Swing Loans), L/C
Reimbursement Obligations, agent fees, Applicable Unused Commitment Fees and
Letter of Credit Fees, payable by such Borrower, in each instance, on the date
due, or (ii) after five (5) days’ prior notice to the Borrower Representative,
other fees, costs or expenses payable by a Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Administrative Agent may, and
shall upon the direction of Required Lenders apply any and all payments received
by Administrative Agent in respect of any Obligation in accordance with clauses
first through eighth below. Notwithstanding any provision herein to the
contrary, all amounts collected or received by Administrative Agent after any or
all of the Obligations have been accelerated (so long as such acceleration has
not been rescinded), including proceeds of Collateral, shall be applied as
follows:

first, to payment of costs and expenses, including Attorney Costs, of
Administrative Agent payable or reimbursable by the Credit Parties under the
Loan Documents and to all obligations owing to Agent, Swingline Lender, or L/C
Issuer by any Non-Funding Lender under the Loan Documents;

 

19



--------------------------------------------------------------------------------

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Administrative Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Noticed Secured Rate Contract and cash collateralization of unmatured
L/C Reimbursement Obligations to the extent not then due and payable);

fifth, to payment of any Obligations arising under or pursuant to any Noticed
Bank Products, on a pro rata basis;

sixth, to payment of any other Obligations then arising under any other Bank
Products and any Secured Rate Contracts (other than any Noticed Secured Rate
Contracts), on a pro rata basis;

seventh, to payment of any other amounts owing constituting Obligations; and

eighth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and seventh above. Amounts
distributed with respect to any Bank Products shall be the actual amount owing
under such Bank Product as calculated by the applicable Bank Product Provider
and reported in writing to Administrative Agent. Administrative Agent shall have
no obligation to calculate the amount to be distributed with respect to any
Secured Rate Contract or Bank Product, but may rely upon written notice of the
amount (setting forth a reasonably detailed calculation) from the applicable
Secured Swap Provider or Bank Product Provider. In the absence of such notice,
Administrative Agent may assume the amount to be distributed is the amount of
such Secured Rate Contract or Bank Product last reported to it.

(d) Notwithstanding the foregoing provisions of subsection 1.10(c), (i) payments
from the U.S. Borrowers and proceeds of any U.S. Collateral shall be applied to
pay the U.S. Obligations in the order set forth in subsection 1.10(c); in the
case of items first and second, to the extent of the U.S. Borrowers’ Ratable
Share of such Obligations; in the case of item third, to the extent of interest
and fees on the Loans and Letters of Credit advanced to, or for the account of,
the U.S. Borrowers; and in the case of item fourth to the principal and cash
collateralization of Loans advanced to the U.S. Borrowers and Letters of Credit
for the U.S. Borrowers’ account, and thereafter, to the Obligations of the
Canadian Borrower in the order set

 

20



--------------------------------------------------------------------------------

forth above and (ii) payments from the Canadian Borrower and proceeds of any
Canadian Collateral shall be applied to pay the Canadian Obligations in the
order set forth in subsection 1.10(c); in the case of items first and second, to
the extent of the Canadian Borrower’s Ratable Share of such Obligations; in the
case of item third, to the extent of interest and fees on the Loans and Letters
of Credit advanced to, or for the account of, the Canadian Borrower; and in the
case of item fourth to the principal and cash collateralization of Loans
advanced to the Canadian Borrower and Letters of Credit for the Canadian
Borrower’s account; provided, that in no event shall payments from the Canadian
Borrower or proceeds of any Canadian Collateral be applied to pay the U.S.
Obligations.

1.11 Payments by the Lenders to Administrative Agent; Settlement.

(a) Administrative Agent may, on behalf of Lenders, disburse funds to the
Applicable Borrower for Loans requested. Each Lender shall reimburse
Administrative Agent on demand for all funds disbursed on its behalf by
Administrative Agent, or if Administrative Agent so requests, each Lender will
remit to Administrative Agent its Commitment Percentage of any Loan before
Administrative Agent disburses same to the Applicable Borrower. If
Administrative Agent elects to require that each Lender make funds available to
Administrative Agent prior to disbursement by Administrative Agent to the
Applicable Borrower, Administrative Agent shall advise each Lender by telephone
or fax of the amount of such Lender’s Commitment Percentage of the Loan
requested by the Borrower Representative no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Administrative Agent such Lender’s Commitment Percentage of such requested Loan,
in same day funds, by wire transfer to Administrative Agent’s account, as set
forth on Administrative Agent’s signature page hereto, no later than 1:00 p.m.
(New York time) on such scheduled Borrowing date. Nothing in this subsection
1.11(a) or elsewhere in this Agreement or the other Loan Documents, including
the remaining provisions of Section 1.11, shall be deemed to require
Administrative Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Administrative Agent, any Lender or the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Administrative
Agent’s election (each, a “Settlement Date”), Administrative Agent shall advise
each Lender by telephone or fax of the amount of such Lender’s Commitment
Percentage of principal, interest and Fees paid for the benefit of Lenders with
respect to each applicable Loan. Provided that each Lender has funded all
payments required to be made by it and funded all purchases of participations
required to be funded by it under this Agreement and the other Loan Documents as
of such Settlement Date, Administrative Agent shall pay to each Lender such
Lender’s Commitment Percentage (as increased in accordance with the reallocation
and assumption required by the second sentence of subsection 1.1(b)(vii) until
such time as such Lenders have received payment in full of the Aggregate Excess
Funding Amount) of principal, interest and fees paid by each Borrower since the
previous Settlement Date for the benefit of such Lender on the Loans held by it.
Such payments shall be made by wire transfer to such Lender not later than 2:00
p.m. (New York time) on the next Business Day following each Settlement Date.
Administrative Agent shall be entitled to set off the funding shortfall against
any Non-Funding Lender’s Commitment Percentage of all payments received from the
Borrowers, after making payment in full of the Aggregate Excess Funding Amount
to the funding Lenders thereof, and hold, in a non-interest bearing account, all
remaining portions of any payments received by

 

21



--------------------------------------------------------------------------------

Administrative Agent for the benefit of any Non-Funding Lender pursuant to this
Agreement as cash collateral for any unfunded reimbursement obligations of such
Non-Funding Lender until the Obligations are paid in full in cash, all Letter of
Credit Obligations have been discharged or cash collateralized and all
Commitments have been terminated, and upon such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Administrative Agent shall be
authorized to use such cash collateral to make such payment on behalf of such
Non-Funding Lender. Any amounts owing by a Non-Funding Lender to Administrative
Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans or
Canadian Index Rate Loans, as applicable.

(c) Availability of Lender’s Commitment Percentage. Administrative Agent may
assume that each Revolving Lender will make its Commitment Percentage of each
Revolving Loan available to Administrative Agent on each Borrowing date. If such
Commitment Percentage is not, in fact, paid to Administrative Agent by such
Revolving Lender when due, Administrative Agent will be entitled to recover such
amount on demand from such Revolving Lender without setoff, counterclaim or
deduction of any kind. If any Revolving Lender fails to pay the amount of its
Commitment Percentage forthwith upon Administrative Agent’s demand,
Administrative Agent shall promptly notify the Borrower Representative and the
Applicable Borrower shall immediately repay such amount to Administrative Agent.
Nothing in this subsection 1.11(c) or elsewhere in this Agreement or the other
Loan Documents shall be deemed to require Administrative Agent to advance funds
on behalf of any Revolving Lender or to relieve any Revolving Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrowers may have against any Revolving Lender as a result of any default
by such Revolving Lender hereunder. Without limiting the provisions of
subsection 1.11(b), to the extent that Administrative Agent advances funds to
any Borrower on behalf of any Revolving Lender and is not reimbursed therefor on
the same Business Day as such advance is made, Administrative Agent shall be
entitled to retain for its account all interest accrued on such advance from the
date such advance was made until reimbursed by the applicable Revolving Lender.

(d) Return of Payments.

(i) If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from any Borrower and such related payment is not received
by Administrative Agent, then Administrative Agent will be entitled to recover
such amount from such Lender on demand without setoff, counterclaim or deduction
of any kind.

(ii) If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement or any other Loan Document must be
returned to any Credit Party or paid to any other Person pursuant to any
insolvency law or otherwise, then, notwithstanding any other term or condition
of this Agreement or any other Loan Document, Administrative Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Administrative Agent on demand any portion of such amount
that Administrative Agent has distributed to such Lender, together with interest
at such rate, if any, as Administrative Agent is required to pay to any Borrower
or such other Person, without setoff, counterclaim or deduction of any kind, and
Administrative Agent will be entitled to set-off against future distributions to
such Lender any such amounts (with interest) that are not repaid on demand.

 

22



--------------------------------------------------------------------------------

(e) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Loan, Letter of Credit Obligation or any payment required by it
hereunder, or to fund any purchase of any participation to be made or funded by
it on the date specified therefor shall not relieve any other Lender (each such
other Revolving Lender, an “Other Lender”) of its obligations to make such loan
or fund the purchase of any such participation on such date, but neither
Administrative Agent nor, other than as expressly set forth herein, any Other
Lender shall be responsible for the failure of any Non-Funding Lender to make a
loan, fund the purchase of a participation or make any other payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Revolving Lender”
(or be, or have its Loans and Commitments, included in the determination of
“Required Lenders” or “Lenders directly affected” pursuant to Section 9.1) for
any voting or consent rights under or with respect to any Loan Document;
provided, that the Commitment of such Non-Funding Lender shall not be increased
or extended without the consent of such Non-Funding Lender. Moreover, for the
purposes of determining Required Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

(f) Procedures. Administrative Agent is hereby authorized by each Credit Party
and each other Secured Party to establish procedures (and to amend such
procedures from time to time) to facilitate administration and servicing of the
Loans and other matters incidental thereto. Without limiting the generality of
the foregoing, Administrative Agent is hereby authorized to establish procedures
to make available or deliver, or to accept, notices, documents and similar items
on, by posting to or submitting and/or completion on, E-Systems.

1.12 Borrower Representative. Each Borrower hereby designates and appoints
Axiall as its representative and agent on its behalf (the “Borrower
Representative”) for the purposes of issuing Notices of Borrowings, Notices of
Conversion/Continuation, L/C Requests and Swingline Requests, delivering
certificates including Compliance Certificates and Borrowing Base Certificates,
giving instructions with respect to the disbursement of the proceeds of the
Loans, selecting interest rate options, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Borrower or the Borrowers under the Loan Documents. Borrower Representative
hereby accepts such appointment. Administrative Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers. Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

1.13 Eligible Accounts. All of the Accounts (i) owned by each Credit Party,
(ii) arising from the actual and bona fide sale and delivery of goods by such
Credit Party or rendition of services by such Credit Party in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto and
(iii) properly reflected as “Eligible Accounts” in the most recent Borrowing
Base Certificate delivered by Borrower Representative to Administrative Agent
shall be “Eligible Accounts” for purposes of this Agreement, except any Account
to which any of the exclusionary criteria set forth below applies. The
Co-Collateral Agents shall have the right to establish, modify or eliminate
Reserves against Eligible Accounts from time to time in their Permitted
Discretion. Eligible Accounts shall not include the following Accounts of a
Credit Party:

(a) Past Due Accounts. Accounts that:

(i) with respect to Credit Parties who maintain invoice date agings, are over 90
days from date of invoice; or

(ii) with respect to Credit Parties who maintain due date agings, are over 60
days past due; provided, however, that all such amounts that are over 120 days
from date of invoice in such agings shall be considered ineligible.

 

23



--------------------------------------------------------------------------------

(b) Cross Aged Accounts. Accounts that are the obligations of an Account Debtor
if fifty percent (50%) or more of the Dollar amount of all Accounts owing by
that Account Debtor are ineligible under the criteria set forth in subsection
1.13(a);

(c) Foreign Accounts. Accounts that are the obligations of an Account Debtor
located in a country other than the United States or Canada unless payment
thereof is assured by a letter of credit assigned and delivered to
Administrative Agent, satisfactory to the Co-Collateral Agents as to form,
amount and issuer, or subject to credit insurance payable to Administrative
Agent issued by an insurer and on terms and in an amount acceptable to the
Co-Collateral Agents;

(d) Government Accounts. Accounts that are the obligation of an Account Debtor
that is the United States government or a political subdivision thereof, or any
state, county or municipality or department, agency or instrumentality thereof
or the Canadian government (Her Majesty The Queen in Right of Canada) or a
political subdivision thereof, or any province or territory, or any municipality
or department, agency or instrumentality thereof, unless both Co-Collateral
Agents, in their Permitted Discretion, have agreed to the contrary in writing,
or the applicable Credit Party has complied with respect to such obligation with
the Federal Assignment of Claims Act of 1940 or the Financial Administration Act
(Canada), as applicable, or any applicable state, county or municipal law
restricting the assignment thereof with respect to such obligation;

(e) Contra Accounts. Accounts to the extent a Borrower or any Subsidiary thereof
is liable for goods sold or services rendered by the applicable Account Debtor
to such Borrower or any Subsidiary thereof but only to the extent of the
potential offset;

(f) Chargebacks/Partial Payments/Disputed. Any Account if any defense,
counterclaim, setoff or dispute is asserted as to such Account, but only to the
extent of any such asserted defense, counterclaim, setoff or dispute;

(g) Inter-Company/Affiliate Accounts. Accounts that arise from a sale to any
Affiliate of any Credit Party;

(h) Concentration Risk Accounts to the extent that such Account, together with
all other Eligible Accounts owing by such Account Debtor and its Affiliates as
of any date of determination exceed fifteen percent 15% of all Eligible
Accounts;

 

24



--------------------------------------------------------------------------------

(i) Credit Risk. Accounts that are owed by Account Debtors that are not deemed
credit worthy as determined by the Co-Collateral Agents in their Permitted
Discretion, upon the delivery of prior or contemporaneous notice (oral or
written) of such determination to the Borrower Representative;

(j) Pre-Billing. Accounts with respect to which an invoice has been sent to the
applicable Account Debtor, but for which goods or services have not been shipped
or provided;

(k) Un-Billed. Accounts with respect to which an invoice, reasonably acceptable
to Administrative Agent in form and substance, has not been sent to the
applicable Account Debtor;

(l) Defaulted Accounts; Bankruptcy. Accounts where:

(i) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(ii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(m) Employee Accounts. Accounts that arise from a sale to any director, officer,
other employee, or to any entity that has any common officer with any Credit
Party;

(n) Progress Billing. Accounts (i) as to which a Credit Party is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(o) Bill and Hold. Accounts that arise with respect to goods that are delivered
on a bill-and-hold basis unless the Administrative Agent shall have received an
agreement in writing from the Account Debtor, in form and substance satisfactory
to the Administrative Agent, confirming the unconditional obligation of the
Account Debtor to take the goods related thereto and pay such invoice;

(p) C.O.D. Accounts that arise with respect to goods that are delivered on a
cash-on-delivery basis;

(q) Credit Limit. Accounts to the extent such Account exceeds any credit limit
established by the Co-Collateral Agents, in their Permitted Discretion,
following prior notice of such limit by the Co-Collateral Agents to the Borrower
Representative;

(r) Non-Acceptable Alternative Currency. Accounts that are payable in any
currency other than Dollars or Canadian Dollars;

 

25



--------------------------------------------------------------------------------

(s) Other Liens Against Receivables. Accounts that (i) are not owned by a Credit
Party or (ii) are subject to any right, claim, Lien or other interest of any
other Person, other than Liens (x) in favor of Administrative Agent, securing
the Obligations or (y) permitted pursuant to subsection 5.1 provided, that such
Liens are subordinated to the Liens in favor of Administrative Agent on terms
satisfactory to Administrative Agent or are in respect of Prior Claims not yet
due and payable in respect of which the Credit Party maintains sufficient cash
reserve for payment;

(t) Conditional Sale. Accounts that arise with respect to goods that are placed
on consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is conditional;

(u) Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;

(v) Not Bona Fide. Accounts that are not true and correct statements of bona
fide obligations incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(w) Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by a Credit Party in
the Ordinary Course of Business, including, without limitation, sales of
Equipment and bulk sales;

(x) Not Perfected. Accounts as to which Administrative Agent’s Lien thereon, on
behalf of itself and the other Secured Parties, is not a first priority
perfected Lien (unless the Administrative Agent’s Liens are subject only to
Prior Claims not yet due and payable in respect of which the Credit Party
maintains sufficient cash reserve for payment);

(y) Volume Rebates. Accounts with respect to which a Credit Party is expected to
offer such Accounts future rebates for purchases, but only to the extent of such
future rebates, it being understood that the basis for this ineligible may be
based upon a general ledger reserve for same established by a Credit Party;

(z) Accrued Warranties: Accounts as to which Credit Parties have identified and
reserved for future warranty claims, but only to the extent of such future
warranty claims, it being understood that the basis for this ineligible may be
based upon a general ledger reserve for same established by a Credit Party;

(aa) [Reserved]; or

(bb) Miscellaneous. Accounts, without duplication or limitation, (i) whose
collectability is doubtful in the commercially reasonable judgment of the
Administrative Agent, (ii) as to which any of the representations and warranties
in the Loan Documents are untrue, (iii) to the extent that a Borrower or any
Subsidiary thereof owes a credit to the applicable Account Debtor, but only to
the extent of such credit, and (iv) to the extent constituting reconciliations
between source documents and other reported data.

1.14 Eligible Inventory. All of the Inventory owned by each Credit Party and
properly reflected as “Eligible Inventory”, in the most recent Borrowing Base
Certificate delivered by

 

26



--------------------------------------------------------------------------------

Borrower Representative to Administrative Agent shall be “Eligible Inventory”
for purposes of this Agreement, except any Inventory to which any of the
exclusionary criteria set forth below or in the component definitions herein
applies. The Co-Collateral Agents shall have the right to establish, modify, or
eliminate Reserves against Eligible Inventory from time to time in their
Permitted Discretion. Eligible Inventory shall not include the following
Inventory of a Credit Party:

(a) Excess/Obsolete. Inventory that is, excess, obsolete, unsaleable, shopworn,
or seconds;

(b) Damaged. Inventory that is damaged or unfit for sale;

(c) Locations < $100K. Inventory is located at any site if the aggregate book
value of Inventory at any such location is less than $100,000;

(d) Consignment. Inventory that is placed on consignment unless such Inventory
is subject to Co-Collateral Agents’ customary eligibility criteria for
consignment Inventory (Axiall to be notified on a case by case basis) and shall
be otherwise eligible;

(e) Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by a Credit Party and set forth in Schedule 3.21 or (ii) is stored at a
leased location, unless (x) a reasonably satisfactory landlord waiver has been
delivered to Administrative Agent and such Inventory is segregated or otherwise
separately identifiable from goods of others, if any, stored on such leased
premises, or (y) Reserves of three months’ rent have been established with
respect thereto, (iii) is stored with a bailee or warehouseman unless (x) a
reasonably satisfactory, acknowledged bailee letter has been received by
Administrative Agent with respect thereto and such Inventory is segregated or
otherwise separately identifiable from goods of others, if any, stored at such
location and (y) Reserves of three months’ rent have been established with
respect thereto, or (iv) is located at an owned or leased location subject to a
mortgage (other than a mortgage subject to the Intercreditor Agreement) in favor
of a lender other than Administrative Agent, unless (x) a reasonably
satisfactory mortgagee waiver has been delivered to Administrative Agent or
(y) Reserves of three months’ mortgage interest have been established with
respect thereto;

(f) In-Transit. Inventory that is in transit (other than Inventory that is
otherwise Eligible Inventory and is in transit between U.S. and/or Canada
locations of the Credit Parties; provided, that the Administrative Agent shall
have received a collateral access agreement duly executed and delivered by the
freight forwarder handling the shipping and delivery of such Inventory);
provided, further, that any such Inventory en route from any such U.S. location
shall be included in the U.S. Borrowing Base and any such Inventory en route
from any such Canadian location shall be included in the Canadian Borrowing
Base;

(g) Customized. Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);

 

27



--------------------------------------------------------------------------------

(h) Packing/Shipping Materials. Inventory that consists of packing or shipping
materials, or manufacturing supplies;

(i) Tooling. Inventory that consists of tooling or replacement parts;

(j) Display. Inventory that consists of display items;

(k) Returns. Inventory that consists of goods which have been returned by the
buyer;

(l) Freight. Inventory identified as deferred “freight-in” costs by the Borrower
on its general ledger and reflected on the most recent Borrowing Base
Certificate;

(m) Hazardous Materials. Inventory that consists of goods that can be
transported or sold only with licenses that are not readily available; provided,
that in no event shall any of the Inventory produced or stored by the Credit
Parties in the Ordinary Course of Business as of the Effective Date be excluded
from Eligible Inventory solely as a result of application of this clause (m),
including, without limitation, chlorine, caustic, vinyl chloride monomer, vinyl
resins, vinyl compounds, acetone, benzene, phenol natural gas, ethylene,
hydrogen, muriatic acid, ethyl chloride, ethylene dichloride, perchloethylene,
trichloroethylene, calcium hypochlorite or phosgene derivatives;

(n) Un-insured. Inventory that is not covered by casualty insurance satisfying
the requirements of Section 4.6;

(o) Not Owned/Other Liens. Inventory that is not owned by a Credit Party or is
subject to Liens other than Permitted Liens described in subsections 5.1(b),
(c), (d), (f) and (o) (provided, that such Liens permitted pursuant to
subsection 5.1(o) are subordinated to the Liens in favor of Administrative Agent
and are subject to the terms of the Intercreditor Agreement) or rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure a Credit
Party’s performance with respect to that Inventory);

(p) Unperfected. Inventory that is not subject to a first priority Lien in favor
of Administrative Agent on behalf of itself and the Secured Parties (unless the
Administrative Agent’s Liens are subject only to (i) Prior Claims not yet due
and payable in respect of which the Credit Party maintains sufficient cash
reserve for payment or (ii) Liens described in subsection 5.1(d) (subject to
Reserves));

(q) Negotiable Bill of Sale. Inventory that is covered by a negotiable document
of title, unless such document has been delivered to Administrative Agent with
all necessary endorsements, free and clear of all Liens except Liens in favor of
Administrative Agent, on behalf of itself and the Secured Parties; or

(r) Not Ordinary Course. Inventory (other than raw materials) that is not of a
type held for sale in the Ordinary Course of Business of a Credit Party;

(s) Slow-Moving. Inventory with no activity, production or sales over a six
month period, as determined and reassessed from time to time by the Credit
Parties and deemed to be reasonably satisfactory to the Co-Collateral Agents;

 

28



--------------------------------------------------------------------------------

(t) Natural Gas, Oxygen and Nitrogen. Inventory that is classified as natural
gas (unless otherwise deemed eligible by the Co-Collateral Agents in their
Permitted Discretion following additional due diligence) oxygen or nitrogen by
the Credit Parties;

(u) JV Inventory. Inventory that relates to joint ventures of Axiall or any
other Credit Party;

(v) Heel Inventory. Inventory that is classified as heel Inventory to the extent
not deemed to have any liquidation value in the most recent Inventory Appraisal;

(w) Shrink Reserve. Inventory that is identified as such by the Credit Parties
consistent with historical practices.

(x) Miscellaneous. Inventory, without duplication or limitation, which in the
commercial judgment of the Co-Collateral Agents is of questionable value or for
which a reserve should be implemented including items constituting
reconciliations between source documents and other reported data; or

(y) WIP. Work-In-Process inventory, including without duplication raw materials
in process.

1.15 Increases and Reductions of Commitments.

(a) Axiall may at any time and from time to time, by written notice to
Administrative Agent (which shall promptly deliver a copy thereof to each
Lender) executed by Axiall and one or more financial institutions (the
“Increasing Lenders”), which may include any Lender, cause new Commitments to be
extended by the Increasing Lenders (or cause the Commitments of the Increasing
Lenders that are already Lenders to be increased, as the case may be) in an
amount for each Increasing Lender (which shall not be less than $5,000,000) set
forth in such notice; provided, that (i) the new Commitments and increases in
existing Commitments pursuant to this paragraph shall not be greater than
$200,000,000 in the aggregate during the term of this Agreement and shall not be
less than $15,000,000 (or any portion of such $200,000,000 aggregate amount
remaining unused) for any such increase and (ii) each Increasing Lender, if not
already a Lender hereunder, shall become a party to this Agreement by completing
and delivering to Administrative Agent a duly executed accession agreement in a
form satisfactory to Administrative Agent and Axiall (an “Accession Agreement”).
Any Incremental Facility (as defined below) shall have the same terms
(including, without limitation, applicable interest rates and fees pursuant to
Section 1.9), and be subject to the same Loan Documents, as the Commitments
existing immediately prior to the effectiveness of such Incremental Facility.
Each existing Lender shall, by notice to Axiall and Administrative Agent given
not later than 10 days after the date of Administrative Agent’s notice delivered
pursuant to the first sentence of this subsection, either agree to provide a
portion of any Incremental Facility (as defined below), or decline to do so (and
any existing Lender that does not deliver such notice within such period of 10
days shall be deemed to have declined to do so). In the event that, on the 10th
day after Administrative Agent shall have delivered the notice pursuant to the
first sentence of this paragraph, the existing Lenders shall have agreed to
provide an Incremental Facility in an aggregate amount greater than the amount
requested by Axiall, allocations of the Commitments of the existing Lenders with
respect to such Incremental Facility shall be allocated proportionately among
such existing Lenders in accordance with the amounts of such Incremental

 

29



--------------------------------------------------------------------------------

Facility that such existing Lenders agreed to provide. In the event that, on the
10th day after Administrative Agent shall have delivered the notice pursuant to
the first sentence of this paragraph, the existing Lenders shall have agreed to
provide an Incremental Facility in an aggregate amount less than the amount
requested by Axiall, the remaining portion of such Incremental Facility may be
provided by any other bank or other financial institution; provided, that
Administrative Agent and each L/C Issuer that is a Lender consents to such
Person becoming a Lender hereunder (which acceptance shall not be unreasonably
withheld or delayed) if such consent would be required under subsection 9.9(b)
for an assignment of Loans to such Person. Any new Commitments and increases in
Commitments shall become effective on the date specified in the applicable
notices delivered pursuant to this Section 1.15 (but not prior to, for any
Increasing Lender that is not already a Lender, execution and delivery by such
Increasing Lender of an Accession Agreement). Upon the effectiveness of any
Accession Agreement to which any Increasing Lender is a party, such Increasing
Lender shall thereafter be deemed to be a party to this Agreement and shall be
entitled to all rights, benefits and privileges and subject to all obligations
of a Lender hereunder. Upon the effectiveness of any new Commitments or
increases in existing Commitments, Schedule 1.1(a) shall be deemed to have been
amended to reflect the Commitments of the Increasing Lenders. Notwithstanding
the foregoing, no extension of or increase in Commitments pursuant to this
paragraph shall become effective unless (A) on a pro forma basis for the initial
Borrowing under any such Incremental Facility and the application of the
proceeds therefrom, (i) no Default or Event of Default has occurred and is
continuing and (ii) Excess Availability shall be equal to or greater than the
Threshold Amount, (B) Administrative Agent shall have received those documents
reasonably satisfactory to it, and (C) on the effective date of such increase,
the conditions set forth in Sections 2.2, shall be satisfied (with all
references in such Sections to the making of a Loan or the incurrence of a
Letter of Credit Obligation being deemed to be references to such extension of
or increase in Commitments). On the effective date (the “Increase Effective
Date”) of any extension of or increase in Commitments pursuant to this
Section 1.15 (an “Incremental Facility”), (1) the aggregate principal amount of
the Borrowings outstanding (the “Initial Borrowings”) immediately prior to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid,
(2) each Increasing Lender that shall have had a Commitment prior to the
Commitment Increase shall pay to Administrative Agent in same day funds an
amount in Dollars or Canadian Dollars, as applicable, equal to the difference
between (I) the product of (x) such Lender’s Commitment Percentage (calculated
after giving effect to the Commitment Increase) multiplied by (y) the amount of
each Subsequent Borrowing (as hereinafter defined) and (II) the product of
(x) such Lender’s Commitment Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (y) the amount of each Initial Borrowing,
(3) each Increasing Lender that shall not have had a Commitment prior to the
Commitment Increase shall pay to Administrative Agent in same day funds an
amount in Dollars or Canadian Dollars, as applicable, equal to the product of
(I) such Increasing Lender’s Commitment Percentage (calculated after giving
effect to the Commitment Increase) multiplied by (II) the amount of each
Subsequent Borrowing, (4) after it receives the funds specified in clauses
(2) and (3) above, Administrative Agent shall pay to each Lender the portion of
such funds that is equal to the difference between (I) the product of (x) such
Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (y) the amount of each Initial Borrowing and
(II) the product of (x) such Lender’s Commitment Percentage (calculated after
giving effect to the Commitment Increase) multiplied by (y) the amount of each
Subsequent Borrowing, (5) after the effectiveness of the Commitment Increase,
the Borrowers shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in amounts equal to the amounts of the Initial Borrowings and of
the Types and for the Interest Periods of the Initial Borrowings, (6) each
Lender shall be deemed to hold its

 

30



--------------------------------------------------------------------------------

Commitment Percentage of each Subsequent Borrowing (calculated after giving
effect to the Commitment Increase) and (7) the Borrowers shall pay each Lender
any and all accrued but unpaid interest on its Loans comprising the Initial
Borrowings. The deemed payments made pursuant to clause (1) above shall be
subject to compensation by the Borrowers pursuant to Section 10.4 if the
Increase Effective Date occurs other than on the last day of the Interest Period
of any Initial Borrowing relating thereto. Notwithstanding anything herein to
the contrary, the proceeds of any Incremental Facility shall be applied in
accordance with Section 4.10.

(b) Optional Termination or Reduction.

(i) The Borrowers may, upon notice to Administrative Agent, terminate or from
time to time permanently reduce the Aggregate Revolving Loan Commitment;
provided, that (A) any such notice must be received by Administrative Agent not
later than 1:00 p.m. three Business Days prior to the date of termination or
reduction, (B) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof,
(C) simultaneously with any such reduction of the Aggregate Revolving Loan
Commitment, the Canadian Revolving Loan Sublimit shall be automatically reduced
proportionately and (D) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect thereto and any concurrent payment of any
L/C Reimbursement Obligation and repayments of any Loans, (x) the U.S. Dollar
Equivalent of the aggregate principal amount of all outstanding Revolving Loans
would exceed the Maximum Revolving Loan Balance (y) the aggregate principal
amount of all outstanding U.S. Revolving Loans would exceed the Maximum U.S.
Revolving Loan Balance and (z) the U.S. Dollar Equivalent of the aggregate
principal amount of all outstanding Canadian Revolving Loans would exceed the
Maximum Canadian Revolving Loan Balance.

(ii) Administrative Agent will promptly notify the Lenders of any reduction of
the Aggregate Revolving Loan Commitment under clause (i) above. Upon any such
reduction, the Commitment of each Lender shall be reduced by such Lender’s
Commitment Percentage of such reduction amount. All fees accrued on the amount
of the Commitments so terminated or reduced to, but excluding, the date of any
such termination or reduction shall be payable on the effective date of such
termination or reduction.

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Effectiveness of this Agreement. The amendment and restatement of the Prior
Credit Agreement pursuant hereto and the obligations of the Lender to make (or
be deemed to have made) its Loans and of each L/C Issuer to Issue, or cause to
be Issued, Letters of Credit hereunder, in each case, is subject to satisfaction
of the following conditions in a manner satisfactory to the Administrative
Agent:

(a) Loan Documents. The Co-Collateral Agents shall have received on or before
the Effective Date (but subject to clause (h) below) all of the agreements,
documents, instruments and other items set forth on the closing checklist
attached hereto as Exhibit 2.1, each in form and substance reasonably
satisfactory to the Administrative Agent;

(b) Transactions. Prior to or concurrently with the Effective Date, the PPG
Acquisition shall have closed in the manner contemplated by the PPG Merger
Agreement, as

 

31



--------------------------------------------------------------------------------

amended, supplemented or otherwise modified (it being understood that with
respect to any amendments or modifications thereto that are materially adverse
to the Administrative Agent or the Lenders, (i) the arrangers of the commitments
in respect of the PPG Acquisition Financing Documents shall have otherwise
consented to such amendment or modification or (ii) the Administrative Agent
shall have consented to such amendment or modification, such consent not to be
unreasonably withheld or delayed). The Administrative Agent shall have received
evidence that the terms and conditions of the PPG Acquisition Financing
Documents are consistent in all material respects with the commitment letter
entered into in connection with same (it being understood that any variations to
the terms set forth therein by the parties thereto that (i) render the Borrowers
unable to satisfy the other closing conditions set forth herein or (ii) results
in an increase in the aggregate principal amount of Indebtedness to be incurred
under the PPG Acquisition Financing Documents of 5% or more shall have been
consented to by the Administrative Agent, such consent not to be unreasonably
withheld or delayed). The Administrative Agent shall have received evidence
satisfactory to it that the Term Loans have been designated as “Other Pari Passu
Lien Obligations” under the Intercreditor Agreement;

(c) Approvals. Administrative Agent shall have received satisfactory evidence of
all necessary consents and approvals of all Persons, including all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Loan Documents and the consummation of the Transactions;

(d) Payment of Fees and Expenses. The Borrowers shall have paid the fees
required to be paid on the Effective Date (i) in the respective amounts
specified in Section 1.9 (including the fees specified in the Fee Letters) and
other compensation payable to any Agent or Arranger, and shall have reimbursed
the Co-Collateral Agents for all reasonable and invoiced fees, costs and
expenses of closing, if any, presented as of the Effective Date and (ii) to the
Administrative Agent (for the benefit of the Prior ABL Credit Agreement Lenders)
in the amounts contemplated by Section 2.3(a);

(e) Financial Statements. The Administrative Agent shall have received the
financial statements and other financial information referred to in
Section 3.11;

(f) Material Adverse Effect. As of the Effective Date, there will have been
(i) other than with respect to the PPG Entities, no Material Adverse Effect
since December 31, 2011 (it being acknowledged by the Lenders and Administrative
Agent that the financial results of the Credit Parties reflected in Axiall’s
publicly reported financial statements for the three fiscal quarter period
ending September 30, 2012 (but excluding any risk factor disclosures contained
under the heading “Risk Factors,” any disclosure of risks included in any
“forward looking statements” disclaimer, any footnotes included therein or any
other statements that are similarly non-specific or predictive or forward
looking in nature, but in each case, other than any specific factual information
contained therein), do not reflect any Material Adverse Effect in the financial
condition of the Credit Parties taken as a whole since December 31, 2011),
(ii) no Closing Date Material Adverse Effect with respect to the PPG Entities
and (iii) no litigation commenced against any of the Credit Parties which would
reasonably be expected to have a material adverse impact on the Credit Parties
taken as a whole, their business, or their ability to repay the Loans, or which
would challenge the financing described herein;

(g) Flood Insurance. Subject to Section 4.17, the Co-Collateral Agents shall
have received, with respect to each of the Mortgaged Properties, no later than
three Business

 

32



--------------------------------------------------------------------------------

Days prior to the Effective Date, in order to comply with the National Flood
Insurance Reform Act of 1994 and related legislation (including the regulations
of the Board of Governors of the Federal Reserve System), the following
documents: (i) a completed standard flood hazard determination form (a “Flood
Determination Form”), (ii) if the improvement(s) to the improved Mortgaged
Property is located in a special flood hazard area, a notification to Axiall
(“Borrower Notice”) and (if applicable) notification to Axiall that flood
insurance coverage under the National Flood Insurance Program is not available
because the community does not participate in the National Flood Insurance
Program, (iii) documentation evidencing Axiall’s receipt of the Borrower Notice
(e.g., countersigned Borrower Notice), and (iv) if the Borrower Notice is
required to be given and flood insurance is available in the community in which
the property is located, a copy of one of the following: the flood insurance
policy, Axiall’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Co-Collateral Agents
(any of the foregoing being “Evidence of Flood Insurance”); and

(h) Limitations Related to the PPG Entities. Notwithstanding the foregoing, it
is agreed that to the extent that the Borrowers have failed to satisfy the PPG
Inclusion Requirements on the Effective Date, the Borrowers may (subject to
sufficient U.S. Borrowing Base or Canadian Borrowing Base capacity, as
applicable) borrow under this Agreement to the extent (x) the conditions set
forth in Section 2.1 and/or 2.2, as applicable, have been satisfied and (y) such
Borrowing is supported by the U.S. Borrowing Base or Canadian Borrowing Base, as
applicable, comprised of assets of the Credit Parties (other than the PPG
Entities); provided, that the Borrowers shall use commercially reasonable
efforts to satisfy the PPG Inclusion Requirements by the Effective Date. The
U.S. Borrowing Base and Canadian Borrowing Base may be increased with respect to
the assets of the PPG Entities at the time that the PPG Inclusion Requirements
have been satisfied.

For purposes of determining compliance with the conditions specified in this
Section 2.1, each Lender or Co-Collateral Agent that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender or a Co-Collateral Agent
unless the Administrative Agent shall have received written notice from such
Lender or Co-Collateral Agent prior to the proposed Effective Date specifying
its objection thereto.

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date);

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation);

 

33



--------------------------------------------------------------------------------

(c) subject to clause 1.1(a)(ii), after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligations), (i) the U.S. Dollar Equivalent
of the aggregate outstanding amount of the Revolving Loans would exceed the
Maximum Revolving Loan Balance, (ii) the aggregate outstanding amount of the
U.S. Revolving Loans would exceed the Maximum U.S. Revolving Loan Balance or
(iii) the U.S. Dollar Equivalent of the aggregate outstanding amount of the
Canadian Revolving Loans would exceed the Maximum Canadian Revolving Loan
Balance;

The request by Borrower Representative and acceptance by the Applicable Borrower
of the proceeds of any Loan or the incurrence of any Letter of Credit
Obligations shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrowers that the conditions in this
Section 2.2 have been satisfied and (ii) a reaffirmation by each Credit Party of
the granting and continuance of Administrative Agent’s Liens, on behalf of
itself and the Secured Parties, pursuant to the Collateral Documents.

2.3 Transitional Procedures. On the Effective Date:

(a) Axiall and the Canadian Borrower, as applicable, shall pay to the
Administrative Agent for the account of the Prior ABL Credit Agreement Lenders,
an amount equal to all accrued interest and fees payable for the account of the
Prior ABL Credit Agreement Lenders under the Prior Credit Agreement on such
date.

(b) Upon and subject to receipt of such funds by the Administrative Agent from
Axiall and the Canadian Borrower, (i) the Prior ABL Credit Agreement Commitments
and the Additional ABL Commitments shall be deemed assigned by the Prior ABL
Lenders or allocated, as applicable, to the Revolving Lenders having the
Revolving Loan Commitments in such proportions as may be necessary such that
after giving effect thereto, the Revolving Loan Commitments of the Revolving
Lenders shall be as set forth in Schedule 1.1(a), (ii) the Prior ABL Credit
Agreement Loans, Prior ABL Credit Agreement Letter of Credit Exposure and the
Prior ABL Credit Agreement Swingline Exposure (if any) shall be deemed assigned
by the Prior ABL Credit Agreement Lenders in such proportions as may be
necessary such that after giving effect thereto (and the allocations of the
Additional ABL Commitments), the Revolving Loans, Letter of Credit Obligations
and amounts of participations in Swing Loans are held ratably in proportion to
the Revolving Loan Commitments of the Revolving Lenders as set forth on Schedule
1.1(a), (iii) each Lender receiving an assignment pursuant to clauses (i) and
(ii) above shall pay to the Administrative Agent, for the respective accounts of
the assigning Prior ABL Credit Agreement Lenders, as applicable, an amount equal
to the aggregate principal amount of Prior ABL Credit Agreement Loans (and
funded participations, if any, in Letters of Credit and Swing Loans) so assigned
to it, and the Administrative Agent shall remit the funds so received ratably to
such assigning Prior ABL Credit Agreement Lenders, (iv) the unfunded
participations in all outstanding Letters of Credit and Swing Loans shall be
redetermined in accordance with the Revolving Loan Commitments as if such
Letters of Credit had been issued and such Swing Loans had been made on the
Effective Date under this Agreement, (v) the assignments shall be effective
notwithstanding any failure to comply with any related procedures set forth in
the Prior ABL Credit Agreement or this Agreement, (vi) each Prior ABL Credit
Agreement Lender which has no Revolving Loan Commitment shall cease to be a
Lender for purposes of the Agreement; provided, that any rights of such replaced
Prior ABL Credit Lender to indemnification under the terms of the Prior ABL
Credit Agreement that by the express terms of the Prior ABL Credit Agreement
survive shall continue to inure to its benefit and (vii) the Revolving Lenders
shall be the only Lenders under this Agreement, holding all outstanding Loans,
all Letter of Credit Obligations, Revolving Loan Commitments and participations
in Swing Loans.

 

34



--------------------------------------------------------------------------------

(c) The Credit Parties, Lenders and the Agents agree that upon (i) the execution
and delivery of this Agreement by each of the parties hereto and
(ii) satisfaction (or waiver by the aforementioned parties) of the conditions
precedent set forth in Section 2, the terms and conditions of the Prior ABL
Credit Agreement shall be and hereby are amended and restated in their entirety
by the terms and provisions of this Agreement. The Prior ABL Credit Agreement
and the Prior ABL Credit Agreement Obligations shall hereafter be evidenced by
this Agreement, and this Agreement is not intended to and shall not constitute a
novation of the Prior ABL Credit Agreement. This Agreement is and for all
purposes be deemed to be an amendment and restatement of the provisions of the
Prior ABL Credit Agreement. While this Agreement will supersede the Prior ABL
Credit Agreement insofar as it constitutes the entire agreement as of the date
hereof between the parties concerning the subject matter of this Agreement, this
Agreement merely amends and restates the Prior ABL Credit Agreement and does not
constitute or result in a novation or rescission of the Prior ABL Credit
Agreement, the existing Security or any other Loan Document. This amendment and
restatement is limited as written and is not a consent to any other amendment,
restatement or waiver, whether or not similar and, except as expressly provided
herein or in any other Loan Document, all terms and conditions of the Loan
Documents remain in full force and effect unless otherwise specifically amended
hereby or any other Loan Document.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each of the Credit Parties represents and warrants to Administrative Agent and
each Lender that the following are, and after giving effect to the Transactions
will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Restricted Subsidiaries (other than Immaterial Subsidiaries):

(a) is a corporation, limited liability company, trust or limited partnership,
as applicable, duly organized, validly existing and in good standing (to the
extent such concept exists) under the laws of the jurisdiction of its
incorporation, organization or formation, as applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to (i) own its assets, carry on its business and
(ii) execute, deliver, and perform its obligations under, the Loan Documents and
the Other Financing Documents to which it is a party;

(c) is duly qualified as a foreign corporation, limited liability company, trust
or limited partnership, as applicable, and licensed and in good standing, under
the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification or license;
and

(d) is in compliance with all Requirements of Law;

 

35



--------------------------------------------------------------------------------

except, in each case referred to in clause (b)(i), clause (c) or clause (d), to
the extent that the failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Restricted Subsidiaries of any other Loan
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:

(i) contravene the terms of any of that Person’s Organization Documents;

(ii) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(iii) violate any Requirement of Law in any material respect.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Restricted Subsidiary of any
Credit Party of this Agreement, or any other Loan Document except (a) for
recordings and filings in connection with the Liens granted to Administrative
Agent under the Collateral Documents, (b) those obtained or made on or prior to
the Effective Date, (c) in connection with any enforcement against any Credit
Party, any permits or licenses of the Credit Parties that are not assignable or
transferrable under any federal or state laws or regulations, or under the terms
of any orders or decrees applicable to any Grantor, including without
limitation, Title V permits, RCRA treatment, storage and disposal permits, and
NPESE discharge permits, and (d) those which, if not obtained or made, would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Restricted Subsidiary of any Credit Party is a party
constitute the legal, valid and binding obligations of each such Person which is
a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Restricted Subsidiary of any Credit Party or any of their respective
Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in a Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein not be
consummated as herein provided.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Administrative Agent’s Liens on the Collateral or the consummation of the
Transactions. No Credit Party and no Restricted Subsidiary of any Credit Party
is in default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Effective Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
material Benefit Plan, and each trust thereunder (if any), intended to qualify
for tax exempt status under Section 401 or 501(a) of the Code or other
Requirements of Law has received a favorable determination letter from the IRS
or an application for such letter is currently being processed by the IRS with
respect thereto, and to the knowledge of the Credit Parties, nothing has
occurred which would reasonably be expected to prevent, or cause the loss of,
such qualification or result in a Material Adverse Effect. Except for those that
would not reasonably be expected to result in Liabilities in excess of
$5,000,000 in the aggregate, (x) each material Benefit Plan is in compliance
with applicable provisions of ERISA, the Code and other Requirements of Law,
(y) there are no existing or pending (or to the knowledge of any Credit Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any material Benefit Plan to which any Credit Party incurs or
otherwise has or could have a material obligation or any material Liability and
(z) no ERISA Event is reasonably expected to occur. On the Effective Date, no
ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding.

3.8 Use of Proceeds; Margin Regulations. No Credit Party and no Restricted
Subsidiary of any Credit Party is engaged in the business of purchasing or
selling Margin Stock or extending credit for the purpose of purchasing or
carrying Margin Stock. Schedule 3.8 contains a description of the Credit
Parties’ sources and uses of funds on the Effective Date, including Loans and
Letters of Credit made or issued on the Effective Date and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.

3.9 Ownership of Property; Liens. Subject to Permitted Liens, each of the Credit
Parties and each of their respective Restricted Subsidiaries has (i) good record
and marketable title, in fee simple in the case of Real Estate located outside
of the Province of Quebec, to, or valid leasehold interests in, all Real Estate
(or, in the case of Real Estate located in Quebec, a valid lease) and (ii) good
and valid title to all owned personal/movable property and valid leasehold
interests (or, in the case of movable property located in Quebec, a valid
contract of lease or contract of leasing) in all leased personal/movable
property, in each instance, necessary or used in the ordinary conduct of their
respective businesses, except, in each case, to the extent that failure to have
such title would not reasonably be expected to materially impair the value of
such Real Estate. As of the Effective Date, none of the Real Estate of any
Credit Party or any Restricted Subsidiary of any Credit Party is subject to any
Liens other than Permitted Liens. Except as set forth on Schedule 3.9, as of the
Effective Date, all material permits required to have

 

37



--------------------------------------------------------------------------------

been issued or appropriate to enable the Real Estate to be lawfully occupied and
used for all of the purposes for which it is currently occupied and used have
been lawfully issued and are in full force and effect.

3.10 Taxes. All United States federal, Canadian federal and material state,
foreign, provincial and local income and other material tax returns, information
returns, reports and statements (collectively, the “Tax Returns”) required to be
filed by any Tax Affiliate have been timely filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all material taxes, assessments and other governmental
charges and impositions reflected therein or otherwise due and payable have been
paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP. Except as
set forth on Schedule 3.10, as of the Effective Date, no material Tax Return is
under audit or examination by any Governmental Authority, and no notice of any
audit or examination or any assertion of any claim for material Taxes has been
given or made by any Governmental Authority. Adequate provision has been made
for the payment of all accrued and unpaid federal, state, local, foreign and
other material taxes whether or not due and payable and whether or not disputed.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of each of (A) Axiall and
its Subsidiaries and (B) the PPG Entities, in each case, as of December 31, 2010
and 2011 and the related audited consolidated statements of income or
operations, shareholders’ equity and cash flows for the Fiscal Year ended on
December 31, 2009, 2010 and 2011 and (ii) the unaudited interim consolidated
balance sheet of each of (A) Axiall and its Subsidiaries and (B) the PPG
Entities, in each case, as of September 30, 2012 and the related unaudited
consolidated statements of income and cash flows for the nine months then ended,
in each case, as attached hereto as Schedule 3.11(a):

(x) were prepared (or, in the case of the financial statements described in
clauses (a)(i)(B) and (a)(ii)(B) above, to the knowledge of the Credit Parties,
were prepared) in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects (or, in the case of the financial
statements described in clauses (a)(i)(B) and (a)(ii)(B) above, to the knowledge
of the Credit Parties, present fairly in all material respects) the consolidated
financial condition of Axiall and its Subsidiaries and the PPG Entities as of
the dates thereof and results of operations for the periods covered thereby.

(b) The pro forma unaudited consolidated balance sheet of Axiall and its
Subsidiaries and the PPG Entities delivered on the Effective Date and attached
hereto as Schedule 3.11(b) was prepared (or, in the case of the pro forma
unaudited consolidated balance sheet of the PPG Entities, to the knowledge of
the Credit Parties, was prepared) giving pro forma effect to the

 

38



--------------------------------------------------------------------------------

Transactions, was based on the unaudited consolidated balance sheets of Axiall
and its Subsidiaries and the PPG Entities dated September 30, 2012 and was
prepared (or, in the case of the pro forma unaudited consolidated balance sheet
of the PPG Entities, to the knowledge of the Credit Parties, was prepared) in
accordance with GAAP, with only such adjustments thereto as would be required in
a manner consistent with GAAP.

(c) Since December 31, 2011, there has been no Material Adverse Effect.

(d) The Credit Parties and their Restricted Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e) All financial performance projections delivered to Administrative Agent,
including the financial performance projections delivered on the Effective Date
and attached hereto as Schedule 3.11(e), represent the Borrowers’ good faith
estimate of future financial performance and are based on assumptions believed
by the Borrowers to be fair and reasonable in light of market conditions when
made, it being acknowledged and agreed by Administrative Agent and Lenders that
projections as to future events are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrowers’ control, that no assurance can be given that any particular
projection will be realized, and that the actual results during the period or
periods covered by such projections may differ from the projected results and
such differences may be material.

3.12 Environmental Matters. Except as set forth in Schedule 3.12, and except
where any of the following would not reasonably be expected to result in a
Material Adverse Effect, (a) the operations of each Credit Party and each
Restricted Subsidiary of each Credit Party are and have been for the past five
(5) years in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Restricted Subsidiary of any
Credit Party is party to, and no Credit Party and no Restricted Subsidiary of
any Credit Party and no Real Estate currently (or to the knowledge of any Credit
Party previously) owned, leased, subleased, operated or otherwise occupied by or
for any such Person is subject to or the subject of, any Contractual Obligation
or any pending (or, to the knowledge of any Credit Party, threatened) order,
action, investigation, suit, proceeding, audit, claim, demand, dispute or notice
of violation or of potential liability or similar notice relating in any manner
to any Environmental Laws, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
property of any Credit Party or any Restricted Subsidiary of any Credit Party
and, to the knowledge of any Credit Party, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property, (d) no Credit Party and no Restricted Subsidiary of any
Credit Party has caused or suffered to occur a Release of Hazardous Materials
at, to or from any Real Estate, (e) all Real Estate currently (or to the
knowledge of any Credit Party previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Credit Party and each Restricted
Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials except for such Release or contamination that could not reasonably be
expected to result in a Material Adverse Effect, and (f) no Credit Party and no
Restricted Subsidiary of any Credit Party (i) is or has been engaged in, or has
permitted any current or former tenant to engage in, operations or (ii) knows of
any facts, circumstances or conditions, including receipt of any information
request or notice of potential responsibility under the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et
seq.) or similar Environmental Laws. None of the disclosures set forth on
Schedule 3.12, individually or in the aggregate, constitute a Material Adverse
Effect.

 

39



--------------------------------------------------------------------------------

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Restricted Subsidiary of any Credit Party, is (a) an
“investment company” within the meaning of the Investment Company Act of 1940 or
(b) subject to or, if subject to, not exempt from, regulation under the Federal
Power Act, any state public utilities code, or any other federal or state
statute, rule or regulation limiting its ability to incur Indebtedness, pledge
its assets or perform its Obligations under the Loan Documents.

3.14 Solvency. On the Effective Date after giving effect to the Transactions,
the Borrowers and their Restricted Subsidiaries, on a consolidated basis, are
Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Restricted Subsidiary
of any Credit Party, except for those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Schedule 3.15, as of the Effective Date, (a) there is no collective bargaining
or similar agreement with any union, labor organization, works council or
similar representative covering any employee of any Credit Party or any
Restricted Subsidiary of any Credit Party, (b) no petition for certification or
election of any such representative is existing or pending with respect to any
employee of any Credit Party or any Restricted Subsidiary of any Credit Party
and (c) no such representative has sought certification or recognition with
respect to any employee of any Credit Party or any Restricted Subsidiary of any
Credit Party.

3.16 Intellectual Property. Schedule 3.16 sets forth a true and complete list as
of the Effective Date of the following Intellectual Property each Credit Party
owns, licenses or otherwise has the right to use: (i) Intellectual Property that
is registered or subject to applications for registration, (ii) Internet Domain
Names and (iii) material Intellectual Property and material Software, separately
identifying that owned and licensed to such Credit Party and including for each
of the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in
which such item has been registered or otherwise arises or in which an
application for registration has been filed, (4) as applicable, the registration
or application number and registration or application date and (5) any IP
Licenses or other rights (including franchises) granted by such Credit Party
with respect thereto. Each Credit Party and each Restricted Subsidiary of each
Credit Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Restricted Subsidiary of each Credit
Party does not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Restricted
Subsidiary of any Credit Party in, or relating to, any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except as set forth on Schedule 3.17 and
except for fees payable to Administrative Agent and Lenders, none of the Credit
Parties or any of their respective Restricted Subsidiaries has any obligation to
any Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with this Agreement.

 

40



--------------------------------------------------------------------------------

3.18 Insurance. Schedule 3.18 lists all liability, property and business
interruption insurance policies and all other material insurance policies
maintained, as of the Effective Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Restricted Subsidiaries and their respective
Properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Borrowers, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Properties in localities where
such Person operates.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. All issued and
outstanding Stock and Stock Equivalents of each of the Credit Parties and each
of their respective Restricted Subsidiaries held by any Credit Party or any
Restricted Subsidiary are duly authorized and validly issued and free and clear
of all Liens other than those in favor of the Administrative Agent, for the
benefit of the Secured Parties and Liens permitted pursuant to subsection
5.1(o). All such securities were issued in compliance with all applicable state,
provincial and federal laws concerning the issuance of securities. As of the
Effective Date, all of the issued and outstanding Stock of each Credit Party
(other than Axiall) and each Restricted Subsidiary of each Credit Party is owned
by each of the Persons and in the amounts set forth in Schedule 3.19. Set forth
in Schedule 3.19 is a true and complete organizational chart of the Borrowers
and all of their respective Subsidiaries, which the Credit Parties shall update
upon Administrative Agent’s reasonable request following the completion of any
Permitted Acquisition.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name (including without
limitation any French name) and organizational identification number, if any,
and the location of such Credit Party’s chief executive office or sole place of
business, in each case as of the Effective Date, and such Schedule 3.20 also
lists all jurisdictions of organization and legal names of such Credit Party for
the five years preceding the Effective Date.

3.21 Locations of Inventory, Equipment and Books and Records. Each Credit
Party’s inventory and equipment (other than inventory or equipment in transit)
and books and records concerning the Collateral are kept at the locations listed
in Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Credit
Parties upon notice to Administrative Agent as permanent Collateral locations
change). Each Credit Party that keeps records in the Province of Quebec relating
to Collateral keeps a duplicate copy thereof at a location outside of the
Province of Quebec, as designated on Schedule 3.21.

3.22 Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Effective Date, and such Schedule 3.22 correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

3.23 Government Contracts. Except as set forth in Schedule 3.23, as of the
Effective Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority and no Credit Party’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727), the Financial Administration
Act (Canada) or any similar state, provincial or local law.

 

41



--------------------------------------------------------------------------------

3.24 [Reserved].

3.25 Bonding; Licenses. Except as set forth in Schedule 3.25, as of the
Effective Date, no Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.

3.26 Other Financing Documents. As of the Effective Date, the Borrowers have
delivered to Administrative Agent a complete and correct copy of the PPG
Acquisition Financing Documents (including all amendments, supplements and
modifications delivered in connection therewith).

3.27 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Restricted Subsidiaries in the Loan Documents as of
the date such representations and warranties are made or deemed made, and none
of the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Restricted
Subsidiaries in connection with the Loan Documents (including the offering and
disclosure materials, if any, delivered by or on behalf of any Credit Party to
Administrative Agent or the Lenders prior to the Effective Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading in any material respect
as of the time when made or delivered.

3.28 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of a Credit Party is and will remain in compliance in
all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by OFAC, and all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act and all regulations issued pursuant to it. No Credit Party or
Subsidiary of a Credit Party is in violation of any of the country or list-based
economic and trade sanctions administered and enforced by OFAC. No Credit Party
or Subsidiary of a Credit Party (a) is a Sanctioned Person or a Sanctioned
Entity, (b) has any of its assets located in Sanctioned Entities or (c) derives
any revenues from investments in, or transactions with, Sanctioned Persons or
Sanctioned Entities. No Borrower has used, and no Borrower will use, the
proceeds of any extension of credit hereunder to fund any operation in, finance
any investments or activities in, or make payments to, a Sanctioned Person or
Sanctioned Entity.

3.29 Patriot Act. The Credit Parties and each of their Subsidiaries are in
compliance in all material respects with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

42



--------------------------------------------------------------------------------

3.30 Canadian Plans. As of the Effective Date, Schedule 3.30 lists all Canadian
Pension Plans and all material Canadian Benefit Plans currently maintained or
contributed to by Borrower. The Canadian Pension Plans are duly registered under
the Income Tax Act and all other applicable laws which require registration.
Each Credit Party, as applicable, has complied with and performed all of its
obligations under and in respect of the Canadian Pension Plans and Canadian
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws. All employer and employee payments, contributions or premiums to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws. To the knowledge of the
Canadian Borrower (after reasonable inquiry), there have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. Except as set forth on Schedule 3.30, there are no
outstanding disputes concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. Except as set forth on Schedule 3.30, each of the
Canadian Pension Plans is fully funded on a solvency basis (as set out in the
most recent actuarial valuation filed with the applicable Governmental Authority
or, if none has been filed within the preceding 15 months, the most recent
actuarial valuation prepared in an manner consistent with generally accepted
actuarial principles). To the knowledge of the Canadian Borrower (after
reasonable inquiry), no event has occurred respecting any Canadian Pension Plan
which would entitle any Person or Governmental Authority (without the consent of
the Corporation) to wind-up or terminate that Canadian Pension Plan, in whole or
in part. Except as disclosed on Schedule 3.30, no Canadian Pension Plan has been
partially wound-up or terminated in the past.

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided, that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Borrowers shall deliver to
Administrative Agent and each Lender by Electronic Transmission and in detail
reasonably satisfactory to Administrative Agent and the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated and segmented balance
sheets of Axiall and its consolidated Subsidiaries as at the end of the previous
Fiscal Year and the related consolidated and segmented statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally recognized
independent public accounting firm reasonably acceptable to Administrative Agent
which report shall (i) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (ii) not include any explanatory
paragraph expressing substantial doubt as to going concern status or exception
as to scope of audit;

 

43



--------------------------------------------------------------------------------

(b) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter a copy of the unaudited consolidated and segmented
balance sheets of Axiall and its consolidated Subsidiaries, and the related
consolidated and segmented statements of income, shareholders’ equity and cash
flows as of the end of such Fiscal Quarter and for the portion of the Fiscal
Year then ended, all certified on behalf of the Borrowers by an appropriate
Responsible Officer of the Borrower Representative as being complete and correct
in all material respects and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
Axiall and its Subsidiaries, subject to normal year-end adjustments and absence
of footnote disclosures;

(c) as soon as available, but not later than thirty (30) days after the end of
the first two fiscal months of each Fiscal Quarter, a copy of the unaudited
consolidated balance sheets of Axiall and its consolidated Subsidiaries, and the
related consolidated statements of income, shareholders’ equity and cash flows
as of the end of such fiscal month and for the portion of the Fiscal Year then
ended, all certified on behalf of the Borrowers by an appropriate Responsible
Officer of the Borrower Representative as being complete and correct in all
material respects and fairly presenting, in all material respects, in accordance
with GAAP, the financial position and the results of operations of Axiall and
its Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures; and

(d) if applicable, simultaneously with the delivery of each set of financial
statements referred to in Sections 4.1(a), (b) and (c) above, the related
consolidating financial statements (which may be in footnote form) reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such consolidated financial statements.

All requirements to deliver segmented balance sheets referred to in this
Section 4.1 shall be satisfied by the delivery of such balance sheets as
currently reported in public disclosure documents.

4.2 Appraisals; Certificates; Other Information. The Borrowers shall furnish to
Administrative Agent and each Lender by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer of Axiall, describing
the operations and financial condition of the Credit Parties and their
Subsidiaries for the fiscal month or Fiscal Quarter, as applicable, and the
portion of the Fiscal Year then ended (or for the Fiscal Year then ended in the
case of annual financial statements), and (ii) a report setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the most recent
projections for the current Fiscal Year delivered pursuant to subsection 4.2(k)
and discussing the reasons for any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly completed
Compliance Certificate certified on behalf of the Borrowers by a Responsible
Officer of the Borrower Representative;

 

44



--------------------------------------------------------------------------------

(c) promptly after the same are sent, copies of all financial statements and
reports which Axiall sends to its shareholders generally, and promptly after the
same are filed, copies of all material reports and registration statements which
Axiall or any of its Restricted Subsidiaries makes to, or files with, the
Securities and Exchange Commission or any successor;

(d) as soon as available and in any event within ten (10) Business Days after
the end of each calendar month, and at such other times as Administrative Agent
may reasonably require if a Cash Dominion Period has occurred and is continuing,
a Borrowing Base Certificate, certified on behalf of each Borrower by a
Responsible Officer of the Borrower Representative, setting forth the U.S.
Borrowing Base and the Canadian Borrowing Base as at the end of the
most-recently ended fiscal month or as at such other date as the Co-Collateral
Agents may reasonably require;

(e) concurrently with the delivery of each Borrowing Base Certificate, a summary
of Inventory by location and type (including a breakout of Inventory that is not
Eligible Inventory) with a supporting perpetual Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
the Co-Collateral Agents in their reasonable discretion;

(f) concurrently with the delivery of each Borrowing Base Certificate, a monthly
trial balance showing Accounts outstanding aged from invoice date as follows: 1
to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more (including a
breakout of Accounts that are not Eligible Accounts), accompanied by such
supporting detail and documentation as shall be requested by the Co-Collateral
Agents in their reasonable discretion;

(g) concurrently with the delivery of the Borrowing Base Certificate, an aging
of accounts payable accompanied by such supporting detail and documentation as
shall be requested by the Co-Collateral Agents in their reasonable discretion;

(h) on a monthly basis and at such other times as the Co-Collateral Agents may
reasonably require if a Cash Dominion Period has occurred and is continuing
(together with a copy of all or any part of such delivery requested by any
Lender in writing after the Effective Date), collateral reports, including all
additions and reductions (cash and non-cash) with respect to Accounts of the
Credit Parties in each case accompanied by such supporting detail and
documentation as shall be requested by the Co-Collateral Agents in their
reasonable discretion each of which shall be prepared by the Borrower
Representative as of the last day of the immediately preceding month or the date
2 Business Days prior to the date of any request;

(i) to the Co-Collateral Agents, at the time of delivery of each of the monthly
financial statements delivered pursuant to subsection 4.1(c);

(i) a reconciliation of the most recent Borrowing Bases, general ledger and
month-end Inventory reports of each Borrower to such Borrower’s general ledger
and monthly financial statements delivered pursuant to subsection 4.1(c), in
each case accompanied by such supporting detail and documentation as shall be
requested by the Co-Collateral Agents in their reasonable discretion;

(ii) a reconciliation of (i) the perpetual inventory by location and (ii) the
accounts payable aging to the most recent Borrowing Base Certificate general

 

45



--------------------------------------------------------------------------------

ledger and monthly Financial Statements delivered pursuant to subsection 4.1(c),
in each case, in each case accompanied by such supporting detail and
documentation as shall be requested by Co-Collateral Agents in their reasonable
discretion; and

(iii) a reconciliation of the outstanding Loans as set forth in the monthly loan
account statement provided by Administrative Agent to each Borrower’s general
ledger and monthly Financial Statements delivered pursuant to subsection 4.1(c),
in each case accompanied by such supporting detail and documentation as shall be
requested by Co-Collateral Agents in their reasonable discretion;

(j) at the time of delivery of each of the financial statements delivered
pursuant to Section 4.1, (i) a listing of government contracts of each Borrower
subject to the Federal Assignment of Claims Act of 1940 or the Financial
Administration Act (Canada) or any similar state or municipal law; and (ii) a
list of any applications for the registration of any material Patent, material
Trademark or material Copyright filed by any Credit Party with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in each case entered into or filed in since the previous
delivery of financial statements;

(k) as soon as available following the end of each Fiscal Year, but not later
than the last day of February of each year, projections of the Credit Parties’
(and their Subsidiaries’) consolidated and segmented (as currently reported in
public disclosure documents) financial performance for such Fiscal Year on a
month by month basis;

(l) promptly upon receipt thereof, final copies of any material reports
submitted by the independent registered public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or internal control systems of any Credit Party made by such
accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services;

(m) upon the Co-Collateral Agents’ request from time to time, the Credit Parties
shall permit and enable the Co-Collateral Agents to obtain appraisals in form
and substance and from appraisers reasonably satisfactory to the Co-Collateral
Agents stating the then Net Orderly Liquidation Value, or such other value as
determined by the Co-Collateral Agents, of all or any portion of the Inventory
of any Credit Party or any Subsidiary of any Credit Party; provided, that
notwithstanding any provision herein to the contrary, (i) the Credit Parties
shall only be obligated to reimburse the Co-Collateral Agents for the expenses
of such appraisals occurring twice per any period of 12 consecutive months,
(ii) if Excess Availability is less than the Threshold Amount for any period of
10 consecutive days, the Co-Collateral Agents shall be permitted to request, and
the Credit Parties shall be required to bear the cost of, three such appraisals
in any 12 consecutive month period, (iii) upon the occurrence and during the
continuation of an Event of Default, there shall be no limit on the number of
appraisals which may be requested by the Co-Collateral Agents or the Required
Lenders, and the Borrowers shall be required to bear the cost of all such
appraisals and (iv) the Co-Collateral Agents shall be permitted to request
appraisals in addition to those provided for in clauses (i)-(iii) above,
provided, that the Co-Collateral Agents shall be required to bear the costs of
any such additional appraisals;

 

46



--------------------------------------------------------------------------------

(n) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Administrative Agent may from time to time
reasonably request;

(o) (i) concurrently with the delivery of each Borrowing Base Certificate,
(ii) on a weekly basis (A) during a Cash Dominion Period or (B) if at any time
the aggregate Swap Termination Value of all Noticed Secured Rate Contracts is
greater than $10,000,000, and (iii) at such other times as Administrative Agent
may reasonably require, a statement of the Swap Termination Value of all Noticed
Secured Rate Contracts;

(p) to the extent that the Borrowers are incurring any Other Pari Passu Lien
Obligations in reliance on Section 5.5(h)(ii), at least ten Business Days prior
to such incurrence, a certificate, in form and substance reasonably satisfactory
to the Administrative Agent, signed by a Responsible Officer of the Borrower
Representative demonstrating that both before and after giving effect to such
incurrence, the Consolidated Secured Debt Ratio is no greater than 3.50 to 1.00
(calculated for the fiscal month most recently ended prior to the incurrence of
such Other Pari Passu Lien Obligations for which financial statements have been
delivered pursuant to Section 4.1 on a pro forma basis after giving effect to
such incurrence); and

(q) at least ten Business Days prior to making any Ethylene Cracker Investment
or direct or indirect Investment in TCI, a certificate, in reasonable detail,
signed by a Responsible Officer of the Borrower Representative detailing the
amount, date, proposed timing and source of funds for such Investment and
demonstrating compliance with the tests set forth in Sections 5.4(r), 5.5(n) and
5.9(j), as applicable.

Information required to be delivered pursuant to Section 4.1(a) and (b) and
4.2(c) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other reports containing such information, shall have
been posted on Axiall’s website on the internet (on the Effective Date,
http://www.ggc.com) or by Electronic Transmission or shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov;
provided, that Axiall shall (i) promptly notify Administrative Agent of any such
postings and (ii) deliver paper copies of such information to Administrative
Agent or any Lender that reasonably requests such delivery.

4.3 Notices. The Borrowers shall notify promptly Administrative Agent of each of
the following (and in no event later than (i) three (3) Business Days after a
Responsible Officer becoming aware thereof in the case of clauses (a), (b) and
(g) below or (ii) ten (10) Business Days after a Responsible Officer becoming
aware thereof in all other cases):

(a) the occurrence or existence of any Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Restricted Subsidiary of any Credit Party,
or any violation of, or non-compliance with, any Requirement of Law, which, in
either case, would reasonably be expected to result, either individually or in
the aggregate, in a Material Adverse Effect, including a description of such
breach, non-performance, default, violation or non-compliance and the steps, if
any, such Person has taken, is taking or proposes to take in respect thereof;

 

47



--------------------------------------------------------------------------------

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Restricted Subsidiary of any
Credit Party and any Governmental Authority which would reasonably be expected
to result, either individually or in the aggregate, in Liabilities in excess of
$30,000,000 (other than any such dispute, litigation, investigation, proceeding
or suspension which would not reasonably be expected to result individually in
Liabilities in excess of $10,000,000);

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Restricted Subsidiary of any Credit
Party (i) which would reasonably be expected to result in Liabilities in excess
of $10,000,000 (or its equivalent in another currency or currencies) or more,
(ii) in which injunctive or similar relief is sought and which would reasonably
be expected to have a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement, any
other Loan Document or any Other Financing Document;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law if such notice
relates to a violation of or potential liability under Environmental Law that
would reasonably be expected to result in Environmental Liabilities in excess of
$10,000,000 for any such violation or potential liability, individually, or in
excess of $30,000,000 over any one fiscal year, (ii)(A) unpermitted Releases,
(B) the existence of any condition that could reasonably be expected to result
in violations of or Liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or Liability
under any Environmental Law which in the case of clauses (A), (B) or (C) would
reasonably be expected to result in Environmental Liabilities in excess of
$10,000,000 for any individual occurrence, or in excess of $30,000,000 over any
one fiscal year (iii) the receipt by any Credit Party of notification that any
property of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv) any
proposed acquisition or lease of Real Estate (other than in connection with the
Transactions), if such acquisition or lease would have a reasonable likelihood
of resulting in Environmental Liabilities in excess of $10,000,000 individually,
or in excess of $30,000,000 over any one fiscal year;

(f) promptly after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Administrative Agent and Lenders
pursuant to this Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Restricted Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Restricted Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

48



--------------------------------------------------------------------------------

(j) the creation, establishment or acquisition of any Restricted Subsidiary or
the issuance by or to any Credit Party of any Stock or Stock Equivalent (other
than issuances by Axiall of Stock or Stock Equivalent not requiring a mandatory
prepayment hereunder);

(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income
or other material taxes with respect to any Tax Affiliate and (ii) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any material adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise; and

(l) Any change in the credit rating of any Credit Party or any failure to
satisfy the Ratings Requirement.

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time. Each notice under subsection 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Restricted Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
under the laws of its jurisdiction of incorporation, organization or formation,
as applicable, except in connection with transactions permitted by Section 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

(c) preserve or renew all of its registered trademarks, trade names and service
marks, the non preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Restricted Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and shall make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Restricted Subsidiaries
to, maintain with insurance companies that the Borrowers believe (in the good
faith judgment of their management) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrowers and their Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, and will furnish to the Lenders,
upon reasonable written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried. Each such policy
of insurance shall, (i) name the Administrative Agent, on behalf of the Lenders,
as an additional insured thereunder as its interests may appear and/or (ii) in
the case of each applicable property and casualty insurance policy, contain a
loss payable clause or endorsement that names the Administrative Agent, on
behalf of the Lenders, as the loss payee thereunder.

(b) Unless the Credit Parties provide Administrative Agent with evidence of the
insurance coverage required by this Agreement, at any time during a Cash
Dominion Period, Administrative Agent may purchase insurance at the Credit
Parties’ expense to protect Administrative Agent’s and Lenders’ interests in the
Credit Parties’ and their Restricted Subsidiaries’ properties. This insurance
may, but need not, protect the Credit Parties’ and their Restricted
Subsidiaries’ interests. The coverage that Administrative Agent purchases may
not pay any claim that any Credit Party or any Restricted Subsidiary of any
Credit Party makes or any claim that is made against such Credit Party or any
Restricted Subsidiary in connection with said Property. The Borrowers may later
cancel any insurance purchased by Administrative Agent, but only after providing
Administrative Agent with evidence that there has been obtained insurance as
required by this Agreement. If Administrative Agent purchases insurance, the
Credit Parties will be responsible for the costs of that insurance, including
interest and any other charges Administrative Agent may impose in connection
with the placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance shall be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
the Borrowers may be able to obtain on their own.

4.7 Payment of Taxes and Claims. Each Credit Party shall, and shall cause each
of its Restricted Subsidiaries to, duly pay and discharge all United States
federal, Canadian federal, state and provincial taxes and all other material
taxes, assessments and other similar governmental charges or levies imposed upon
or against it or its properties or assets, except for (and to the extent of)
taxes, assessments and governmental charges the validity of which is being
contested in good faith by appropriate proceedings diligently pursued which stay
the filing or enforcement of any Lien, as the case may be, and with respect to
which adequate reserves have been set aside on its books to the extent required
by GAAP.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, comply with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

4.9 Inspection of Property and Books and Records. Each Credit Party will, and
will cause each of its Restricted Subsidiaries to, maintain a system of
accounting established and administered in accordance with GAAP in all material
respects, and will, and will cause each of its Restricted Subsidiaries to, keep
adequate records and books of account in which complete and correct entries in
all material respects will be made in accordance with such accounting principles
consistently applied and reflecting all transactions required to be reflected by
such accounting principles. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, with respect to each owned, leased, or controlled
property, during normal business hours and upon reasonable advance notice
(unless an Event of Default shall have occurred and be continuing, in which
event no notice shall be required and the Co-Collateral Agents shall have access
at any and all times during the continuance thereof): (a) provide access to such
property to the Co-Collateral Agents and any of their Related Persons (subject
to accountants’ customary policies and procedures), as frequently as the
Co-Collateral Agents determine to be appropriate, upon reasonably advance notice
to the Borrowers, for the purposes of inspecting, verifying and auditing the
Collateral and all of each Credit Party’s books and records (including making
extracts and copies thereof); and (b) permit the Co-Collateral Agents and any of
their Related Persons to conduct field examinations; provided, that (i) the
Co-Collateral Agents shall not exercise such rights more often than two
(2) times during any calendar year and only one (1) such time shall be at the
Borrowers’ expense and (ii) if Excess Availability is less than 20% of the then
existing Revolving Loan Commitments for a period of three consecutive Business
Days, the Co-Collateral Agents shall be permitted to request, and the Credit
Parties shall be required to bear the cost of, two such field examinations in
any calendar year; provided, further, that, notwithstanding any of the
foregoing, upon the occurrence and during the continuation of an Event of
Default, there shall be no limit on the number of inspections or field
examinations which may be requested by the Co-Collateral Agents or the Required
Lenders, and the Borrowers shall be required to bear the cost of all such
inspections and field examinations. If an Event of Default has occurred and is
continuing, any Lender may accompany the Co-Collateral Agents or their Related
Persons in connection with any inspection at such Lender’s expense.

4.10 Use of Proceeds. The Borrowers shall use the proceeds of the Loans solely
as follows: (a) to pay costs and expenses of the Transactions and costs and
expenses required to be paid pursuant to Section 2.1, and all professional fees,
investment banking fees, and other fees and expenses incurred by the Credit
Parties in connection with any of the foregoing or the execution and delivery of
this Agreement, and (b) for working capital, capital expenditures and other
general corporate purposes not in contravention of any Requirement of Law and
not in violation of this Agreement.

4.11 Cash Management Systems.

(a) On the Effective Date (and, solely with respect to (i) the PPG Entities, on
or before the date that is ninety (90) days after the Effective Date and
(ii) any Canadian bank accounts with Royal Bank of Canada, on or before the date
that is sixty (60) days after the Effective Date, or, in each case, such later
date as the Co-Collateral Agents shall agree in their sole discretion), each
Credit Party shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements
providing for “springing” cash dominion (including, without limitation,
providing for “control” thereover as such term is defined in the Securities
Transfer Act (2006) (Ontario) in respect of Canadian Collateral) with respect to
each deposit, securities, commodity or similar account maintained by such Person
(other than any Excluded Account) as of the Effective Date; provided, that if a
Cash

 

51



--------------------------------------------------------------------------------

Dominion Period occurs within such 60-day or 90-day period, as applicable, the
Credit Parties will use their best efforts to obtain the Control Agreements
required above. The Credit Parties shall not, directly or indirectly, after the
Effective Date, open, establish or maintain any deposit, securities, commodity
or similar account (other than an Excluded Account) unless on or before the
opening of such account, such Credit Party shall deliver to Administrative Agent
a Control Agreement with respect to such account. In addition, at Administrative
Agent’s request, Credit Parties will enter into Control Agreements providing for
springing cash dominion over disbursement accounts as of the Effective Date,
except as set forth in the preceding sentence. With respect to accounts subject
to “springing” Control Agreements or such “control”, Administrative Agent may
deliver to the relevant depository, securities intermediary or commodities
intermediary a notice or other instruction which provides for exclusive control
over such account by Administrative Agent only during a Cash Dominion Period.
The Credit Parties shall not maintain cash on deposit in disbursement accounts
in excess of outstanding checks and wire transfers payable from such accounts
and amounts necessary to meet minimum balance requirements.

(b) The Borrower Representative may from time to time provide a written request
to the Administrative Agent requesting that the Administrative Agent permit the
withdrawal of a requested amount of Qualified Cash from any Qualified Cash
Securities Account and, within two (2) Business Days of such written request,
the Administrative Agent shall permit (or, if the relevant Qualified Cash
Securities Account is not held with the Administrative Agent, shall instruct the
relevant depositary bank or securities intermediary to so permit) the withdrawal
of the requested amount of Qualified Cash in accordance with the written
instructions of the Borrower Representative so long as (i) no Default has
occurred and is continuing or would result from such withdrawal of the requested
amount of Qualified Cash in accordance with such written instructions of the
Borrower Representative, (ii) after giving effect to such withdrawal, (A) the
U.S. Dollar Equivalent of the aggregate principal amount of all outstanding
Revolving Loans shall not exceed the Maximum Revolving Loan Balance, (B) the
aggregate principal amount of all outstanding U.S. Revolving Loans shall not
exceed the Maximum U.S. Revolving Loan Balance and (C) the U.S. Dollar
Equivalent of the aggregate principal amount of all outstanding Canadian
Revolving Loans shall not exceed the Maximum Canadian Revolving Loan Balance (it
being agreed that, immediately upon such withdrawal, without any further act of
any Person, the U.S. Borrowing Base or the Canadian Borrowing Base, as
applicable, shall be calculated excluding the amount of Qualified Cash so
withdrawn), and (iii) the Borrower Representative shall have provided an update
to the Borrowing Base Certificate most recently delivered to the Administrative
Agent pursuant to Section 4.2(d) reflecting the result of such withdrawal on the
calculation of the U.S. Borrowing Base or the Canadian Borrowing Base, as
applicable.

4.12 Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement or bailee waivers, as applicable, from
the lessor of each leased property where any Collateral with an aggregate book
value of more than $750,000 is stored or located, or bailee in possession of any
Collateral with an aggregate book value of more than $750,000, which agreement
shall be reasonably satisfactory in form and substance to Administrative Agent.
The Lenders and the Agent acknowledge and agree that “commercially reasonable
efforts” shall not include any obligation of any Credit Party to cause the
issuance of any letter of credit for the benefit of any such lessor or bailee as
a condition to obtaining such landlord agreement or bailee waiver.

 

52



--------------------------------------------------------------------------------

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Administrative Agent or the Lenders do not and will not
contain any untrue statement of a material fact and do not and will not omit to
state any material fact or any fact necessary to make the statements contained
therein not misleading in any material respect in light of the circumstances in
which made, and will promptly disclose to Administrative Agent and the Lenders
and correct any defect or error that may be discovered therein or in any Loan
Document or in the execution, acknowledgement or recordation thereof.

(b) Promptly upon request by Administrative Agent, the Credit Parties shall
(and, subject to the limitations hereinafter set forth, shall cause each of
their Subsidiaries to) take such additional actions and execute such documents
as Administrative Agent may reasonably require from time to time in order (i) to
carry out more effectively the purposes of this Agreement or any other Loan
Document, (ii) to subject to the Liens created by any of the Collateral
Documents in any of the Properties, rights or interests covered by any of the
Collateral Documents, (iii) to perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and the Liens intended to be
created thereby, and (iv) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document. Without limiting the generality of the foregoing and except as
otherwise approved in writing by Co-Collateral Agents, Axiall shall cause each
of its U.S. Subsidiaries that are not Immaterial Subsidiaries or Unrestricted
Subsidiaries to guaranty the U.S. Obligations, shall cause each such U.S.
Subsidiary to grant to Administrative Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth, all of such U.S. Subsidiary’s Property to secure such guaranty.
Furthermore and except as otherwise approved in writing by the Co-Collateral
Agents and unless not required under the applicable Collateral Document, Axiall
shall, and shall cause each of its U.S. Subsidiaries that is not an Immaterial
Subsidiary or Unrestricted Subsidiary to, pledge all of the Stock and Stock
Equivalents of each of its U.S. Subsidiaries that is not an Immaterial
Subsidiary (other than U.S. Subsidiaries owned indirectly through a Foreign
Subsidiary) and First Tier Foreign Subsidiaries that are not Immaterial
Subsidiaries (provided, that with respect to (i) any First Tier Foreign
Subsidiary and (ii) any U.S. Subsidiary substantially all of the assets of which
consist of (a) Stock or Stock Equivalents in one or more Foreign Subsidiaries
and (b) assets which are directly related to (and exist only to the extent
necessary for) its corporate existence and its ownership of such Stock or Stock
Equivalents, such pledge shall be limited to sixty-five percent (65%) of such
Foreign Subsidiary’s or such U.S. Subsidiary’s, as the case may be, outstanding
voting Stock and Stock Equivalents and one hundred percent (100%) of such
Foreign Subsidiary’s or such U.S. Subsidiary’s, as the case may be, outstanding
non-voting Stock and Stock Equivalents) in each instance, to Administrative
Agent, for the benefit of the Secured Parties, to secure the U.S. Obligations.
In the event Axiall or any of its U.S. Subsidiaries acquires fee title to any
Real Estate with a fair market value in excess of (x) $15,000,000 individually
or (y) $30,000,000 in the aggregate with respect to all such Real Estate with a
fair market value less than $15,000,000, in each case, after the Effective Date,
within thirty (30) days following such acquisition, such Person shall execute
and/or deliver, or cause to be executed and/or delivered, to Administrative
Agent, (v) an appraisal complying with FIRREA, (w) within forty-five (45) days
of receipt of notice from Administrative Agent that Real Estate is located in a
Special Flood Hazard Area, Flood Insurance as required by subsection 4.6(a),
(x) a fully executed Mortgage, in form and substance reasonably satisfactory to
Administrative Agent together with an A.L.T.A. lender’s title insurance policy
issued by a title insurer reasonably satisfactory to Administrative Agent, in
form and substance and in an amount reasonably satisfactory to Administrative
Agent insuring that the Mortgage is a valid and

 

53



--------------------------------------------------------------------------------

enforceable Lien) on the respective property, free and clear of all defects,
encumbrances and Liens other than Permitted Liens (provided that in
jurisdictions that impose mortgage, documentary stamp or other taxes upon the
recording of a Mortgage, such Mortgages shall not secure indebtedness in an
amount exceeding 100% of the fair market value of such Real Estate), (y) then
current A.L.T.A. surveys, certified to Administrative Agent by a licensed
surveyor sufficient to allow the issuer of the lender’s title insurance policy
to issue such policy without a survey exception and (z) upon Administrative
Agent’s request, an environmental site assessment prepared by a qualified firm
reasonably acceptable to Administrative Agent, in form and substance reasonably
satisfactory to Administrative Agent. In addition to the obligations set forth
in subsections 4.6(a) and 4.13(b)(w), within forty-five (45) days after written
notice from Administrative Agent to Credit Parties that any Real Estate is
located in a Special Flood Hazard Area, Credit Parties shall satisfy the Flood
Insurance requirements of subsection 4.6(a). Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
Axiall shall, and shall cause each of its U.S. Subsidiaries and Canadian
Subsidiaries (other than Immaterial Subsidiaries and Unrestricted Subsidiaries)
to, guaranty the Canadian Obligations and grant to Administrative Agent, for the
benefit of the Secured Parties, a security interest in, subject to the
limitations hereinafter set forth, substantially all of such Person’s Property
(other than any Real Estate owned by Canadian Subsidiaries) to secure such
guaranty. Furthermore and except as otherwise approved in writing by Required
Lenders, Axiall shall, and shall cause each of its U.S. Subsidiaries and
Canadian Subsidiaries (other than Immaterial Subsidiaries and or Unrestricted
Subsidiaries) to, pledge all of the Stock and Stock Equivalents of each of its
Subsidiaries (other than Immaterial Subsidiaries) to Administrative Agent, for
the benefit of the Secured Parties, to secure the Canadian Obligations. In
connection with each pledge of Stock and Stock Equivalents, Axiall and each of
its U.S. Subsidiaries and Canadian Subsidiaries, as applicable, shall deliver,
or cause to be delivered, to Administrative Agent, irrevocable proxies and stock
powers and/or assignments, as applicable, duly executed in blank.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, for so long as the Secured Notes, Term Loans or any Other
Pari Passu Lien Obligations or any Permitted Refinancings thereof or any other
Indebtedness secured by mortgages or other security instruments to which the
Mortgages have been subordinated are outstanding, the Credit Parties shall only
be required to grant Mortgages, deliver title insurance, surveys and/or
environmental assessments to the extent required under the Secured Note
Documents, Term Loan Documents or any documentation governing any Pari Passu
Lien Obligations or such Permitted Refinancings or other Indebtedness, as
applicable.

(c) Each Credit Party shall, and shall cause any of its Subsidiaries to, take
such actions as are necessary to ensure that if any Subsidiary that is an
Immaterial Subsidiary or Unrestricted Subsidiary at any time ceases to be an
Immaterial Subsidiary or Unrestricted Subsidiary, as applicable, such Subsidiary
shall promptly guarantee, and pledge its assets to Administrative Agent as
collateral for, the U.S. Obligations and/or Canadian Obligations, as applicable,
in the manner and to the extent required by subsection 4.13(b) above.

4.14 Environmental Matters. Without limiting the generality of the foregoing,
each Credit Party shall, and shall cause each of its Restricted Subsidiaries
that is not a Credit Party to, comply in all material respects with, and
maintain its Real Estate, whether owned, leased, subleased or otherwise operated
or occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance) or that
is required by orders and directives of any Governmental Authority except where
the failure to comply would not reasonably be expected to, individually or in
the aggregate, result in a

 

54



--------------------------------------------------------------------------------

Material Adverse Effect. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries that is not a Credit Party to, comply with Environmental
Laws applicable to Hazardous Materials, except where the failure to comply would
not reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

4.15 Canadian Pension Plans and Benefit Plans.

(a) [Reserved].

(b) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by each Credit Party in a timely fashion
in accordance with the terms thereof, any funding agreements and all applicable
laws.

(c) Borrower shall deliver to Administrative Agent (i) if requested by
Administrative Agent, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any direction, order, notice, ruling or opinion that any Credit Party may
receive from any applicable Governmental Authority with respect to any Canadian
Pension Plan; and (iii) notification within 30 days of any increases having a
cost to one or more of the Credit Parties in excess of $100,000 per annum in the
aggregate, in the benefits of any existing Canadian Pension Plan or Canadian
Benefit Plan, or the establishment of any new Canadian Pension Plan or Canadian
Benefit Plan, or the commencement of contributions to any such plan to which any
Credit Party was not previously contributing.

4.16 Designation of Restricted and Unrestricted Subsidiaries. The board of
directors of Axiall may at any time designate any Restricted Subsidiary of
Axiall as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) after giving effect to such designation, the Borrowers shall be
in pro forma compliance with Section 6.1 (whether or not then applicable),
(iii) no Borrower may be designated as an Unrestricted Subsidiary, (iv) no
subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Term Loan Agreement, Secured
Notes, or the 2013 Indenture (or any agreements governing any Permitted
Refinancings thereof), (v) as of the date of the designation thereof, no
Unrestricted Subsidiary shall own any Stock in Axiall or its Restricted
Subsidiaries or hold any Indebtedness of, or any Lien on any property of Axiall
or its Restricted Subsidiaries, or (vi) the holder of any Indebtedness of any
Unrestricted Subsidiary shall not have any recourse to Axiall or its
Subsidiaries with respect to such Indebtedness; provided, that this clause
(vi) shall not apply to the extent that (x) such Unrestricted Subsidiary’s
principal objective is constructing, acquiring, owning, refurbishing, upgrading
or operating an Ethylene Cracker Facility and (y) any Liens granted in
connection with any credit support or guarantee provided by Axiall or its
Subsidiaries in connection therewith are permitted under Section 5.1. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by Axiall therein at the date of designation in an amount equal to
the fair market value as determined by Axiall in good faith of Axiall’s or any
of its Restricted Subsidiary’s (as applicable) Investment therein; provided,
that upon a redesignation of such Unrestricted Subsidiary as a Subsidiary,
Axiall shall be deemed to continue to have a permanent Investment in a
Subsidiary in an amount (if positive) equal to (a) Axiall’s “Investment” in such
Subsidiary at the time of such redesignation, less (b) the portion
(proportionate to Axiall’s equity

 

55



--------------------------------------------------------------------------------

interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Unrestricted Subsidiary existing at such time and a return on any Investment by
Axiall in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value as determined by Axiall in good faith at
the date of such designation of Axiall’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary. Any designation of a Subsidiary of Axiall as an
Unrestricted Subsidiary will be evidenced to the Administrative Agent by
delivering to the Administrative Agent a certified copy of a resolution of the
board of directors of Axiall giving effect to such designation and an officers’
certificate certifying that such designation complied with the preceding
conditions. If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of and Investments by such Subsidiary will be deemed to be incurred
by a Restricted Subsidiary of Axiall as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under this Agreement, the
Borrowers will be in default of such covenants.

4.17 Post-Closing Matters. To the extent not delivered to Administrative Agent
or Co-Collateral Agents, as applicable, on or before the Effective Date, each
Borrower agrees to, and to cause each of its respective Restricted Subsidiaries
to (a) deliver each of the items set forth on Schedule 4.17 within the time
periods and in the manner specified on such schedule, in each case in form and
substance reasonably satisfactory to Administrative Agent or Co-Collateral
Agents, as applicable and (b) otherwise comply with the requirements set forth
on Schedule 4.17.

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Restricted Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Restricted
Subsidiary of a Credit Party on the Effective Date and set forth in Schedule 5.1
securing Indebtedness permitted by subsection 5.5(c), including replacement
Liens on the Property currently subject to such Liens securing Indebtedness
permitted by subsection 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

 

56



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens which are not past due or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges) not constituting an
Event of Default under Section 7.1(h);

(g) easements, rights of way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Restricted Subsidiary of any Credit Party;

(h) Liens securing Indebtedness permitted under subsections 5.5(d) and 5.5(m);
provided, that (A) such Liens attach concurrently with or within one hundred and
eighty (180) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) such Liens do not at any time extend to or
cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to, or acquired, constructed, repaired, replaced or improved
with the proceeds of such Indebtedness; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

(i) [Reserved];

(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(k) licenses and sublicenses granted by a Credit Party or any Restricted
Subsidiary of a Credit Party and leases or subleases (by a Credit Party or any
Restricted Subsidiary of a Credit Party as lessor or sublessor) to third parties
in the Ordinary Course of Business not interfering in any material respect with
the business of the Credit Parties and their Restricted Subsidiaries;

 

57



--------------------------------------------------------------------------------

(l) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under Section 4-208 of the Uniform
Commercial Code;

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(n) Liens securing Indebtedness permitted by subsection 5.5(g) assumed in
connection with any Permitted Acquisition; provided, that (i) such Lien was not
created in contemplation of such Permitted Acquisition or such Person becoming a
Credit Party (or Restricted Subsidiary of a Credit Party), (ii) such Lien does
not extend to any assets other than those of the Target of such Permitted
Acquisition and (iii) such Lien shall be created no later than the later of the
date of such Permitted Acquisition or the date of the assumption of such
Indebtedness;

(o) Liens securing Indebtedness with respect to any Secured Notes, Term Loans or
Other Pari Passu Lien Obligations, and any Permitted Refinancings thereof, in
each case, to the extent permitted by subsection 5.5(h) of this Agreement and
subject to the terms of the Intercreditor Agreement;

(p) in the case of property of a Canadian Credit Party with respect to
unregistered Prior Claims for items not yet due and payable;

(q) the reservations, limitations, provisos and conditions expressed in any
original grants from the Crown of real or immovable property, which do not
materially interfere with (i) the ordinary conduct of the business of the
applicable Person or (ii) the use and enjoyment of such real or immovable
property;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by a Credit Party or any
of their Restricted Subsidiaries in the Ordinary Course of Business;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the Ordinary Course of Business;

(t) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided, that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by any Credit Party or
any of their Restricted Subsidiaries in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (ii) such deposit account is not
intended by any Credit Party or any of their Restricted Subsidiaries to provide
collateral to the depositary institution; and

(u) Liens on property (other than ABL Priority Collateral unless the Liens
thereon are subordinated to the Liens of the Administrative Agent on the terms
of the Intercreditor Agreement) securing Indebtedness and other obligations of a
Credit Party or any Restricted Subsidiary of a Credit Party if such Indebtedness
is permitted under Section 5.5(o).

 

58



--------------------------------------------------------------------------------

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, directly or indirectly,
sell, assign, lease, convey, transfer or otherwise dispose of (whether in one or
a series of transactions) any Property (including the Stock of any Restricted
Subsidiary of any Credit Party, whether in a public or a private offering or
otherwise, and accounts and notes receivable, with or without recourse), except:

(a) dispositions to any Person other than an Affiliate of a Credit Party of
(i) inventory, or (ii) worn out, obsolete or surplus equipment in the Ordinary
Course of Business;

(b) Dispositions of inventory and goods held for sale in the Ordinary Course of
Business;

(c) transactions permitted under Section 5.1(k);

(d) dispositions of assets (other than ABL Priority Collateral) pursuant to sale
and leaseback transactions in an aggregate amount not to exceed $100,000,000;
provided, that no Default or Event of Default is in existence at the time of
such disposition or would result therefrom;

(e) (i) dispositions of those assets set forth in Schedule 5.2; provided, that
no Event of Default is in existence at the time of such disposition or would
result therefrom and (ii) any Aromatics Asset Sale or Building Products Division
Asset Sale; provided, that the proceeds of any Disposition of any ABL Priority
Collateral related to such Aromatics Asset Sale or Building Products Division
Asset Sale shall be subject to the provisions of subsection 1.8(c);

(f) dispositions of assets from a U.S. Credit Party to another U.S. Credit
Party;

(g) dispositions of assets from a U.S. Subsidiary that is not a U.S. Credit
Party to another U.S. Subsidiary that is a Restricted Subsidiary;

(h) dispositions of assets from a Canadian Credit Party or a Restricted
Subsidiary that is not a Credit Party to another Credit Party for not more than
fair market value;

(i) dispositions of assets from a Canadian Subsidiary that is not a Credit Party
to another Restricted Subsidiary;

(j) subject to Section 4.11, dispositions of Cash Equivalents in the Ordinary
Course of Business;

(k) any issuance or sale of Stock or Stock Equivalents in an Unrestricted
Subsidiary;

(l) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the Ordinary Course of
Business and which do not materially interfere with the business of the
Borrowers and their Restricted Subsidiaries, taken as a whole;

 

59



--------------------------------------------------------------------------------

(m) dispositions of assets to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property; provided that to the extent the property being transferred
constitutes ABL Priority Collateral, such replacement property shall constitute
ABL Priority Collateral;

(n) dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(o) additional dispositions of assets not otherwise permitted by this
Section 5.2 if, immediately after giving effect to any such disposition, the
aggregate amount (based on the net book value of all such assets) of all such
dispositions does not exceed the lesser of (i) $150,000,000 and (ii) 15% of the
Consolidated Total Assets of Axiall and its Restricted Subsidiaries (calculated
for the fiscal month most recently ended prior to such disposition for which
financial statements have been delivered pursuant to Section 4.1 on a pro forma
basis after giving effect to such disposition); provided, that (A) no Default or
Event of Default is in existence at the time of such disposition or would result
therefrom and (B) the non-cash consideration received in connection therewith
shall not exceed 25% of the total consideration received in connection with such
disposition (it being agreed that non-cash consideration consisting of
Designated Non-Cash Consideration received in respect of dispositions having an
aggregate fair market value in an amount not to exceed $20,000,000 in the
aggregate shall be excluded from such calculation).

5.3 Consolidations, Mergers, etc. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Restricted Subsidiaries to (a) merge,
amalgamate, consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except upon not less than five (5) Business Days prior
written notice to Administrative Agent, (a) any Subsidiary of Axiall (other than
the Canadian Borrower or SpinCo) may merge or amalgamate with, or dissolve or
liquidate into, Axiall or a U.S. Subsidiary, provided, that Axiall or such U.S.
Subsidiary shall be the continuing or surviving entity and all actions required
to maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of Administrative Agent shall have been completed, (b) any
Subsidiary of the Canadian Borrower (other than a U.S. Subsidiary) may merge or
amalgamate with, or dissolve or liquidate into, the Canadian Borrower or a
Canadian Subsidiary, provided, further, that the Canadian Borrower or such
Canadian Subsidiary shall be the continuing or surviving entity and all actions
required to maintain perfected Liens on the Stock of the surviving entity and
other Collateral in favor of Administrative Agent shall have been completed
(c) any Foreign Subsidiary may amalgamate, merge or consolidate with or into
another Foreign Subsidiary provided if a First Tier Foreign Subsidiary is a
constituent entity in such merger, amalgamation, dissolution or liquidation,
such First Tier Foreign Subsidiary shall be the continuing or surviving entity
and (d) any Subsidiary of Axiall (other than the Canadian Borrower or SpinCo)
may be dissolved or liquidated provided that if such Subsidiary is a U.S. Credit
Party, such Subsidiary’s assets are transferred to a U.S. Credit Party in
connection with such liquidation or dissolution, and if such Subsidiary is a
Canadian Subsidiary, such Subsidiary’s assets are transferred to a Canadian
Credit Party or a U.S. Credit Party in connection with such liquidation or
dissolution. Notwithstanding the foregoing, the Credit Parties may consummate
the Transactions.

 

60



--------------------------------------------------------------------------------

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Restricted Subsidiaries to (i) purchase
or acquire, or make any commitment to purchase or acquire any Stock or Stock
Equivalents, or any obligations or other securities of, or any interest in, any
Person, including the establishment or creation of a Restricted Subsidiary, or
(ii) make or commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
amalgamation, consolidation or other combination or (iii) make or purchase, or
commit to make or purchase, any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including a Borrower, any
Affiliate of a Borrower or any Restricted Subsidiary of a Borrower (the items
described in clauses (i), (ii) and (iii) are referred to as “Investments”),
except for:

(a) Investments in cash and Cash Equivalents;

(b) (i) Investments by any U.S. Credit Party in any other U.S. Credit Party,
(ii) Investments by any Canadian Credit Party in any Credit Party;
(iii) Investments by any Subsidiary that is not a Credit Party in any Credit
Party or any other Subsidiary of any Credit Party; (iv) the Holdco Loan; and
(v) Investments by any U.S. Credit Party in any Canadian Credit Party in the
form of intercompany advances or loans made for working capital purposes;
provided, that: (A) if any Credit Party executes and delivers a note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing by such Credit Party, that Intercompany Note shall be pledged
and delivered to Administrative Agent pursuant to the U.S. Revolving Guaranty
and Security Agreement as additional collateral security for the Obligations;
and (B) each Credit Party shall accurately record all intercompany transactions
on its books and records;

(c) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(h);

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Effective Date and set forth in Schedule 5.4;

(f) loans or advances to employees permitted under Section 5.6;

(g) Permitted Acquisitions;

(h) Acquisitions not otherwise permitted by this Section 5.4 in an amount not to
exceed $15,000,000 in a single transaction or $50,000,000 in the aggregate
during the term of this Agreement; provided, that (i) to the extent the
Acquisition will be financed in whole or in part with the proceeds of any Loan,
the conditions set forth in Section 2.2 shall have been satisfied, (ii) the
Borrowers and their Subsidiaries (including any new Subsidiary) shall execute
and deliver the agreements, instruments and other documents required by
Section 4.13, (iii) such Acquisition shall be non-hostile and shall have been
approved, as necessary, by the target’s board of directors, shareholders or
other requisite Persons, (iv) the assets, business or division acquired are for
use, or the Person acquired is engaged, in a line of business substantially
similar to the business conducted by the Credit Parties on the Effective Date
(and business activities reasonably related, ancillary or complementary thereto)
and (v) no Default or Event of Default shall then exist or would exist after
giving effect thereto;

 

61



--------------------------------------------------------------------------------

(i) Additional Investments not otherwise permitted pursuant to this Section 5.4;
provided, that at the time any such Investment is made and immediately after
giving effect thereto (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (ii) the total consideration paid or
payable (including without limitation, all transaction costs, assumed
Indebtedness and Liabilities incurred, assumed or reflected on a consolidated
balance sheet of the Credit Parties and their Restricted Subsidiaries after
giving effect to such Investment and the reasonably anticipated amount of all
deferred payments) for all Investments consummated during the term of this
Agreement pursuant to this clause (i) shall not exceed $75,000,000 in the
aggregate for all such Investments (provided no such cap shall apply if Excess
Availability would have exceeded $75,000,000 at all times during the 30 days
(or, if such Investment occurs within 30 days after the Effective Date, the
number of days between the relevant date of determination and the Effective
Date) immediately preceding the making of such Investment (pro forma after
giving effect to such Investment), (iii) Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower Representative
demonstrating that the Consolidated Fixed Charge Coverage Ratio is equal to or
exceeds 1.10 to 1.00 (calculated for the fiscal month most recently ended prior
to the consummation of such Investment for which financial statements have been
delivered pursuant to Section 4.1, on a pro forma basis after giving effect to
such Investment) and (iv) Excess Availability shall be not less than
$100,000,000 on a pro forma basis after giving effect to such Investment. For
the avoidance of doubt, the restrictions set forth above shall not prohibit or
require a reduction of outstanding Investments that were permitted to be made by
this clause (i) at the time such Investments were made;

(j) any Investments made in connection with any Aromatics Asset Sale or Building
Products Division Asset Sale;

(k) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, Investments in Unrestricted Subsidiaries and
Foreign Subsidiaries, in an aggregate amount of all such Investments outstanding
at any time not to exceed $20,000,000;

(l) Investments made solely to effect the Transactions;

(m) Investments made in connection with the entering into of a Secured Rate
Contract;

(n) Investments held by a Restricted Subsidiary acquired after the Effective
Date or of a Person merged into a Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 5.3 after the Effective Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(o) Investments to the extent the payment for such Investment is made solely
with Stock or Stock Equivalents of Axiall;

 

62



--------------------------------------------------------------------------------

(p) Investments consisting of Contingent Obligations permitted pursuant to
Section 5.9;

(q) Investments made in connection with the initial designation of TCI and/or
the direct holder of the Stock and Stock Equivalents of TCI as an Unrestricted
Subsidiary on the Effective Date following the purchase of such Stock and Stock
Equivalents in accordance with terms of the PPG Merger Agreement;

(r) (i) Ethylene Cracker Investments in an aggregate amount not to exceed
$700,000,000 and (ii) Investments consisting of the purchase of Stock and Stock
Equivalents of TCI not owned by any Credit Party or any Restricted Subsidiary of
Credit Party on the Effective Date in an aggregate amount not to exceed
$120,000,00; provided, that at the time such Investment is made (or, in the case
of the construction of any new Ethylene Cracker Facility, initiated) and
immediately after giving effect thereto (x) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (y) Excess
Availability would have exceeded $75,000,000 at all times during the 30 days
(or, if such Investment occurs within 30 days after the Effective Date, the
number of days between the relevant date of determination and the Effective
Date) immediately preceding the making of such Investment (pro forma after
giving effect to such Investment), and (z) the Consolidated Fixed Charge
Coverage Ratio is equal to or exceeds 1.00 to 1.00 (calculated for the fiscal
month most recently ended prior to such Investment for which financial
statements have been delivered pursuant to Section 4.1 on a pro forma basis
after giving effect to such Investment); provided, further, that in the case of
the construction of any new Ethylene Cracker Facility, no Loans may be used,
directly or indirectly, to finance such Investment to the extent that the
conditions set forth in the foregoing clauses (x), (y) and (z) are unable to be
satisfied on a pro forma basis at the time any such Investment is made.

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of any
return representing a return of capital with respect to such Investment.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations described in clause (c) of
the definition thereof and permitted pursuant to Section 5.9;

(c) Indebtedness existing on the Effective Date and set forth in Schedule 5.5;

(d) Indebtedness not to exceed $75,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or Indebtedness incurred or
assumed for the purpose of financing (or refinancing) all or any part of the
cost of acquiring, constructing, repairing, replacing or improving any Property
(and which Indebtedness is secured by Liens permitted by subsection 5.1(h)) and
Permitted Refinancings thereof;

 

63



--------------------------------------------------------------------------------

(e) (i) unsecured intercompany Indebtedness permitted pursuant to subsection
5.4(b) and (ii) the Holdco Loan; provided, that, in each case, such Indebtedness
is subordinated to the Obligations as to right and time of payment and as to
other rights and remedies thereunder on terms reasonably satisfactory to the
Administrative Agent;

(f) unsecured Subordinated Indebtedness not to exceed $75,000,000 in the
aggregate at any time outstanding (provided no such cap shall apply if
(i) interest on such Subordinated Indebtedness is capitalized for the duration
of its term or (ii) if Excess Availability would have exceeded $75,000,000 at
all times during the 30 days (or, if such issuance occurs within 30 days after
the Effective Date, the number of days between the relevant date of
determination and the Effective Date) immediately preceding the incurrence
thereof (pro forma after giving effect to the issuance of such Subordinated
Indebtedness); provided, that at the time of such incurrence and immediately
after giving effect thereto (x) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (y) the Consolidated
Fixed Charge Coverage Ratio is equal to or exceeds 1.10 to 1.00 (calculated for
the fiscal month most recently ended prior to the incurrence of such
Subordinated Indebtedness for which financial statements have been delivered
pursuant to Section 4.1 on a pro forma basis after giving effect to such
incurrence);

(g) Indebtedness assumed in connection with any Permitted Acquisition (and
Permitted Refinancings thereof); provided, that such Indebtedness shall not have
been incurred by any party in contemplation of such Permitted Acquisition and
such Indebtedness (and any guarantee thereof) shall be permitted under
Section 5.1 and Section 5.9, respectively, on a pro forma basis at the time of
such assumption;

(h) Indebtedness consisting of (i) (A) the Secured Notes in an aggregate
principal amount not to exceed $500,000,000, (B) the Term Loans in an aggregate
principal amount not to exceed $280,000,000 and (C) the 2013 Indenture and, in
each case, Permitted Refinancings thereof (including any guarantees thereof by
the Credit Parties) and (ii) Other Pari Passu Lien Obligations (and Permitted
Refinancings thereof) in an aggregate principal amount not to exceed the greater
of (x) $800,000,000 (less the outstanding principal amount, at any time of
Secured Notes, Term Loans and Other Pari Passu Lien Obligations outstanding at
such time) and (y) an amount such that both before and after giving effect to
the incurrence of such Other Pari Passu Lien Obligations, the Consolidated
Secured Debt Ratio would be no greater than 3.50 to 1.00 (calculated for the
fiscal month most recently ended prior to the incurrence of such Other Pari
Passu Lien Obligations for which financial statements have been delivered
pursuant to Section 4.1 on a pro forma basis after giving effect to such
incurrence);

(i) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the Ordinary Course of Business, and
reimbursement obligations in respect of any of the foregoing (including in
respect of letters of credit issued in support of any of the foregoing);

(j) to the extent constituting Indebtedness, sale and leaseback transactions
permitted under Section 5.2;

(k) other unsecured Indebtedness not exceeding $75,000,000 in the aggregate at
any time outstanding (provided no such cap shall apply if Excess Availability
would

 

64



--------------------------------------------------------------------------------

have exceeded $75,000,000 at all times during the 30 days (or, if such issuance
occurs within 30 days after the Effective Date, the number of days between the
relevant date of determination and the Effective Date) immediately preceding the
incurrence thereof (pro forma after giving effect to such Indebtedness);
provided, that at the time of such incurrence and immediately after giving
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Consolidated Fixed Charge
Coverage Ratio is equal to or exceeds 1.10 to 1.00 (calculated for the fiscal
month most recently ended prior to the incurrence of such unsecured Indebtedness
for which financial statements have been delivered pursuant to Section 4.1 on a
pro forma basis after giving effect to such incurrence);

(l) other unsecured Indebtedness not exceeding $450,000,000 in the aggregate at
any time outstanding and Permitted Refinancings thereof; provided that some or
all of the proceeds of such Indebtedness will be used to prepay, retire or
redeem in full the Secured Notes;

(m) Indebtedness of a Person that becomes a Restricted Subsidiary and any
Permitted Refinancings thereof so long as (i) such Indebtedness is existing as
the time such Person becomes a Restricted Subsidiary (and is not incurred in
contemplation of such Person becoming a Restricted Subsidiary), (ii) such
Indebtedness (and any guarantee thereof) shall be permitted under Section 5.1
and Section 5.9, respectively, on a pro forma basis at the time of such
assumption and (iii) is Non-Recourse Debt;

(n) Indebtedness which is incurred to finance an Ethylene Cracker Investment, or
to finance the acquisition, construction, refurbishing, improvement, repairing,
replacing or upgrading of an Ethylene Cracker Facility, in an aggregate amount
not to exceed $700,000,000, and Permitted Refinancings thereof; provided, that
at the time of such incurrence (or, in the case of the construction of any new
Ethylene Cracker Facility, at the time such Credit Party or such Restricted
Subsidiary enters into a binding commitment in respect of such construction
financing) and immediately after giving effect thereto, (x) no Default or Event
of Default shall have occurred and be continuing or would result therefrom,
(y) Excess Availability would have exceeded $75,000,000 at all times during the
30 days (or, if such incurrence occurs within 30 days after the Effective Date,
the number of days between the relevant date of determination and the Effective
Date) immediately preceding the incurrence thereof (pro forma after giving
effect to such Indebtedness), and (z) the Consolidated Fixed Charge Coverage
Ratio is equal to or exceeds 1.00 to 1.00 (calculated for the fiscal month most
recently ended prior to such incurrence for which financial statements have been
delivered pursuant to Section 4.1 on a pro forma basis after giving effect to
such incurrence); and

(o) other secured Indebtedness; provided that (i) such Indebtedness does not
exceed at any one time outstanding the positive difference (if any) of (A) the
greater of (x) $100,000,000 million and (y) 5.5% of Consolidated Total Assets
minus (B) the aggregate outstanding amount of Indebtedness secured by Liens
under Section 5.1(o) and (ii) any Liens granted or permitted in connection with
such Indebtedness are permitted by Section 5.1.

 

65



--------------------------------------------------------------------------------

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Restricted Subsidiaries to,
enter into any transaction with any Affiliate of a Borrower or of any such
Restricted Subsidiary or pay any management, consulting or similar fees to any
Affiliate of any Credit Party or to any officer, director or employee of any
Credit Party or any Affiliate of any Credit Party, except:

(a) as expressly permitted by this Agreement;

(b) pursuant to the reasonable requirements of the business of such Credit Party
or such Restricted Subsidiary upon fair and reasonable terms no less favorable
to such Credit Party or such Restricted Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of a Borrower
or such Restricted Subsidiary and which are disclosed in writing to
Administrative Agent to the extent any such transaction involves aggregate
consideration in excess of $20,000,000;

(c) customary compensation and reimbursement of expenses and indemnity provided
on behalf of officers and directors;

(d) any issuance of Stock and Stock Equivalents of Axiall to Affiliates of
Axiall;

(e) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business;

(f) non-cash loans or advances made by Axiall to employees of Credit Parties
that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Axiall; and

(g) the Transactions.

Any such transaction existing as of the Effective Date that involves
consideration in excess of $20,000,000 is described in Schedule 5.6.

5.7 [Reserved].

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Restricted Subsidiaries to, use any portion of
the Loan proceeds, directly or indirectly, to purchase or carry Margin Stock or
repay or otherwise refinance Indebtedness of any Credit Party or others incurred
to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Contingent Obligations except in respect of the Obligations
and except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation;

(c) Contingent Obligations of the Credit Parties and their Restricted
Subsidiaries existing as of the Effective Date and listed in Schedule 5.9,
including extension and renewals thereof which do not increase the amount of
such Contingent Obligations or impose materially more restrictive or adverse
terms on the Credit Parties or their Restricted Subsidiaries as compared to the
terms of the Contingent Obligation being renewed or extended;

 

66



--------------------------------------------------------------------------------

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Administrative Agent title insurance
policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b);

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guarantees of obligations of any
Restricted Subsidiary which obligations are otherwise permitted under this
Agreement; provided, that if such obligation is subordinated to the Obligations,
such guarantee shall be subordinated to the same extent;

(h) Contingent Obligations consisting of Indebtedness permitted under
Section 5.2;

(i) Contingent Obligations assumed in connection with any Permitted Acquisition;
provided, that such Contingent Obligations shall not have been incurred by any
party in contemplation of such Permitted Acquisition and Permitted Refinancings
thereof;

(j) Contingent Obligations arising in connection with or incurred pursuant to
the making any Ethylene Cracker Investment; provided, that at the time such
Contingent Obligations are entered into and immediately after giving effect
thereto (w) no Default or Event of Default shall have occurred and be continuing
or would result therefrom, (x) Excess Availability would have exceeded
$75,000,000 at all times during the 30 days (or, if such incurrence occurs
within 30 days after the Effective Date, the number of days between the relevant
date of determination and the Effective Date) immediately preceding the entering
into of such Contingent Obligation (pro forma after giving effect to such
Contingent Obligation), (y) the Consolidated Fixed Charge Coverage Ratio is
equal to or exceeds 1.00 to 1.00 (calculated for the fiscal month most recently
ended prior to such incurrence for which financial statements have been
delivered pursuant to Section 4.1 on a pro forma basis after giving effect to
such Contingent Obligation) and (z) any Liens securing such Contingent
Obligations shall be permitted under Section 5.1; and

(k) other Contingent Obligations not exceeding $20,000,000 in the aggregate at
any time outstanding.

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that would reasonably be expected to result in the imposition of a
Lien on any asset of a Credit Party or a Restricted Subsidiary of a Credit Party
with respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA
Event, that would, in the aggregate, have a Material Adverse Effect. No Credit
Party shall cause or suffer to exist any event that would reasonably be expected
to result in the imposition of a Lien on any asset with respect to any Benefit
Plan.

 

67



--------------------------------------------------------------------------------

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent,
(ii) purchase, redeem or otherwise acquire for value any Stock or Stock
Equivalent now or hereafter outstanding or (iii) make any payment or prepayment
of principal of, premium, if any, interest, fees, redemption, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to Subordinated Indebtedness (the items described in clauses (i), (ii) and
(iii) above are referred to as “Restricted Payments”); except that:

(a) any U.S. Subsidiary may declare and pay dividends to any U.S. Credit Party;

(b) any Canadian Subsidiary may declare and pay dividends or make trust
distributions to any Credit Party;

(c) Axiall may declare and make dividend payments or other distributions payable
solely in its Stock or Stock Equivalents;

(d) except during a Cash Dominion Period, Axiall may make Restricted Payments;
provided, that on a pro forma basis after giving effect to such Restricted
Payment, (i) Excess Availability exceeds $100,000,000 and (ii) the Consolidated
Fixed Charge Coverage Ratio is equal to or exceeds 1.10 to 1.00 (calculated for
the fiscal month most recently ended prior to such Restricted Payment for which
financial statements have been delivered pursuant to Section 4.1);

(e) Axiall may pay any dividend or consummate any irrevocable redemption within
60 days after the date of declaration of the dividend or giving of the
redemption notice, as the case may be, if at the date of declaration or notice,
the dividend or redemption payment would have complied with the provisions of
this Agreement;

(f) Axiall may make Restricted Payments in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of
Axiall) of, Stock or Stock Equivalents of Axiall or from the substantially
concurrent contribution of common equity capital to Axiall;

(g) Axiall and its Restricted Subsidiaries may repurchase, redeem, defease or
otherwise acquire or retire for value Subordinated Indebtedness with the net
cash proceeds from a substantially concurrent incurrence of Permitted
Refinancing;

(h) a Restricted Subsidiary of Axiall may pay a dividend or other distribution
(or, in the case of any partnership or limited liability company, any similar
distribution) to the holders of its Stock or Stock Equivalents on a pro rata
basis;

(i) Axiall and its Restricted Subsidiaries may repurchase or otherwise retire
its Stock or Stock Equivalents in connection with the exercise, vesting or award
of Stock or Stock Equivalents to employees or other qualified recipients made
for compensation purposes, to the extent such Stock or Stock Equivalents so
repurchased or retired represent the exercise price in respect of stock options,
or the reduction in Stock or Stock Equivalents to account for payments in
respect of withholding, income or similar taxes, paid by Axiall or its
Restricted Subsidiaries on behalf of such employees or other qualified
recipients;

 

68



--------------------------------------------------------------------------------

(j) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, Axiall and its Restricted Subsidiaries may repurchase,
redeem, defease or otherwise acquire or retire for value Subordinated
Indebtedness in connection with any “change in control offer” or “asset sale
offer”; provided that any such “change in control offer” or “asset sale offer”
is made in accordance with the documentation governing such Subordinated
Indebtedness;

(k) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, Axiall and its Restricted Subsidiaries may purchase,
repurchase, redeem, defease or otherwise acquire or retire of Stock or Stock
Equivalents of Axiall held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates), upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate cash
consideration paid for all such redemptions shall not exceed the sum of
(A) $10.0 million during any calendar year (with unused amounts being available
to be used in the following calendar year, but not in any succeeding calendar
year) plus (B) the amount of any net cash proceeds received by or contributed to
Axiall from the issuance and sale after the Effective Date of Stock or Stock
Equivalents of Axiall to its officers, directors or employees that have not been
applied to the payment of Restricted Payments pursuant to this clause (k), plus
(C) the net cash proceeds of any “key-man” life insurance policies that have not
been applied to the payment of Restricted Payments pursuant to this clause (k);

(l) Axiall and its Restricted Subsidiaries may make Restricted Payments
necessary to consummate the Transactions; and

(m) except during a Cash Dominion Period, Axiall may make additional Restricted
Payments of the type described in clauses (i) and (ii) of the definition thereof
in an aggregate amount not to exceed $150,000,000 in any Fiscal Year provided,
that at the time of such Restricted Payment and immediately after giving effect
thereto, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) Excess Availability would have
exceeded $75,000,000 at all times during the 30 days (or, if such Restricted
Payment occurs within 30 days after the Effective Date, the number of days
between the relevant date of determination and the Effective Date) immediately
preceding such Restricted Payment (pro forma after giving effect to such
Restricted Payment), and (z) the Consolidated Fixed Charge Coverage Ratio is
equal to or exceeds 1.00 to 1.00 (calculated for the fiscal month most recently
ended prior to such Restricted Payment for which financial statements have been
delivered pursuant to Section 4.1 on a pro forma basis after giving effect to
such Restricted Payment).

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Restricted Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by it on the
date hereof, or business activities reasonably related, ancillary or
complementary thereto.

5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Restricted
Subsidiaries to, make any changes in its equity capital structure, issue any
Stock or Stock Equivalents or amend any of its Organization Documents, in each
case, in any respect materially adverse to Administrative Agent or Lenders.

 

69



--------------------------------------------------------------------------------

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Restricted
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization, in the case of clauses (iii) and (iv), without at
least twenty (20) days’ prior written notice to Administrative Agent and the
acknowledgement of Administrative Agent that all actions required by
Administrative Agent, including those to continue the perfection of its Liens,
have been completed.

5.15 Amendments to Other Financing Documents and Subordinated Indebtedness. No
Credit Party shall, and no Credit Party shall permit any of its Restricted
Subsidiaries directly or indirectly to, change or amend the terms of any
(i) Other Financing Documents in a manner prohibited by the Intercreditor
Agreement, if applicable or (ii) Subordinated Indebtedness if the effect of such
change or amendment with respect to such Subordinated Indebtedness is to:
(A) increase the interest rate which is payable in cash on such Indebtedness by
more than 200 basis points per annum; (B) shorten the dates upon which payments
of principal or interest are due on such Indebtedness; (C) add or change in a
manner materially adverse to the Credit Parties any event of default or add or
make materially more restrictive any covenant with respect to such Indebtedness;
(D) change in a manner materially adverse to the Credit Parties the prepayment
provisions of such Indebtedness or (E) change the subordination provisions
thereof (or the subordination terms of any guaranty thereof) in a manner adverse
to the Administrative Agent and the Lenders.

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its U.S.
Subsidiaries or Canadian Subsidiaries (other than Unrestricted Subsidiaries) to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual restriction or encumbrance of any kind on the ability
of any Credit Party or any of their respective U.S. Subsidiaries or Canadian
Subsidiaries (other than Unrestricted Subsidiaries) to pay dividends or make any
other distribution on any of such Credit Party’s or U.S Subsidiary’s or Canadian
Subsidiary’s Stock or Stock Equivalents or to pay fees, including management
fees, or make other payments and distributions to a Borrower or any Credit Party
except pursuant to any document or instrument governing Indebtedness permitted
pursuant to subsections 5.5(c), 5.5(f), 5.5(h), 5.5(k), 5.5(m), 5.5(n) and
5.5(o). No Credit Party shall, and no Credit Party shall permit any of its U.S.
Subsidiaries or Canadian Subsidiaries (other than Unrestricted Subsidiaries) to,
directly or indirectly, enter into, assume or become subject to any Contractual
Obligation prohibiting or otherwise restricting the existence of any Lien upon
any of its assets in favor of the Co-Collateral Agents, whether now owned or
hereafter acquired except (i) in connection with any document or instrument
governing Liens permitted pursuant to subsections 5.1(a), 5.1(h), 5.1(l),
5.1(n), 5.1(o), and 5.1(u) provided that any such restriction contained therein
relates only to the asset or assets subject to such permitted Liens or
(ii) contained in any agreement entered into in connection with a Permitted
Acquisition.

(b) No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless such Stock and Stock Equivalents are pledged to Administrative
Agent, for the benefit of the Secured Parties, as security for the Obligations,
on substantially the same terms and conditions as the other Stock and Stock
Equivalents of such Credit Party are pledged to Administrative Agent.

 

70



--------------------------------------------------------------------------------

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Restricted Subsidiaries to fail to comply with the laws, regulations
and executive orders referred to in Section 3.30.

5.18 Sale-Leasebacks. Except as otherwise permitted pursuant to subsection
5.2(d), no Credit Party shall, and no Credit Party shall permit any of its
Restricted Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to, cause or suffer to exist any
Release of any Hazardous Material at, to or from any Real Estate that would
violate any Environmental Law, form the basis for any Environmental Liabilities
or otherwise adversely affect the value or marketability of any Real Estate
(whether or not owned by any Credit Party or any Restricted Subsidiary of any
Credit Party), in each such case, to the extent such Release would reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

5.20 [Reserved].

5.21 Canadian Pension Plans; Pensions and Benefit Plans. No Canadian Credit
Party shall establish a Canadian Pension Plan. No ERISA Affiliate shall cause or
suffer to exist any termination, complete or partial wind-up, withdrawal,
reorganization, insolvency or similar event with respect to any Canadian Pension
Plan which would, in the aggregate, have a Material Adverse Effect.

5.22 Canadian Changes. No Canadian Credit Party shall (a) change its
incorporated name, or if not a corporation, its name as it appears in official
filings in the jurisdiction of its organization, (b) change its chief executive
office, principal place of business, domicile (within the meaning of the Civil
Code of Quebec), corporate offices or provinces where which Collateral is held
or stored, or the location of its records concerning the Collateral, (c) change
the type of entity that it is, (d) change its jurisdiction of incorporation or
organization, in each case without at least thirty (30) days prior written
notice to Agent and after Agent’s written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection and, in the case of the Province of Quebec, publication, of any Liens
in favor of Agent, on behalf of Secured Parties, in any Collateral, has been
completed or taken, and provided, that with respect to paragraphs (b) and (d),
any such new location shall be in Canada. Without limiting the foregoing, no
Credit Party shall change its name, identity or corporate or organizational
structure in any manner that might make any financing statement filed in
connection herewith or any other Loan Document materially misleading within the
meaning of section 46(4) of the PPSA (or any comparable provision then in
effect) except upon prior written notice to Agent and after Agent’s written
acknowledgement that any reasonable action requested by Agent in connection
therewith, including to continue the perfection or, in the case of the Province
of Quebec, publication, of any Liens in favour of Agent, on behalf of the
Secured Parties, in any Collateral, has been completed or taken. No Credit Party
shall change its Fiscal Year.

 

71



--------------------------------------------------------------------------------

5.23 Permitted Reorganization. The Administrative Agent and each of the Lenders
hereby agree that certain restructuring transactions among the Borrowers and
their Subsidiaries to be entered into in connection with the Borrowers’ global
tax planning (the “Tax Planning Transactions”) may be consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
on behalf of the Requisite Lenders and that such Tax Planning Transactions shall
not constitute “Investments” or “Dispositions” for purposes of the limitations
of this Agreement; provided, however, that the Administrative Agent shall
withhold its consent (and shall be deemed to be acting reasonably in withholding
such consent) to any such transactions that (i) adversely affect the perfection
or priority of the Liens granted pursuant to the Loan Documents, except to the
extent any such Liens are replaced by perfected Liens with the same priority on
assets with substantially equivalent value, as determined by the Administrative
Agent in its sole discretion, (ii) adversely affect the value of any Collateral,
including any Stock pledged pursuant to the Loan Documents, except to the extent
any such Collateral is replaced with assets with substantially equivalent value,
as determined by the Administrative Agent in its sole discretion, or
(iii) release any Restricted Subsidiary from its Obligations under the Loan
Documents, except to the extent any such guaranty is replaced with a replacement
guaranty or other credit support with substantially equivalent value, as
determined by the Administrative Agent in its sole discretion.

ARTICLE VI.

FINANCIAL COVENANT

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

6.1 Fixed Charge Coverage Ratio. If at any time Excess Availability is less than
the Threshold Amount for three (3) consecutive Business Days (a “Financial
Covenant Trigger Event”) (provided, no borrowing is permitted during such 3-
Business Day period), the Credit Parties shall not permit the Consolidated Fixed
Charge Coverage Ratio as of the immediately preceding fiscal quarter end for
which financial statements are available and as of each subsequent fiscal
quarter end thereafter to be less than 1.10 to 1.00; provided, that (a) a breach
of such covenant when so tested shall not be cured by a subsequent increase of
Excess Availability above the Threshold Amount and (b) such requirement to
maintain a Consolidated Fixed Charge Coverage Ratio of at least 1.10 to 1.00
shall no longer apply for subsequent periods if Excess Availability on each day
during any period of sixty (60) consecutive days commencing after the date of
such Financial Covenant Trigger Event is greater than or equal to the Threshold
Amount, after which time the requirement to comply with the Consolidated Fixed
Charge Coverage Ratio for purposes of this Section 6.1 shall not apply unless a
subsequent Financial Covenant Trigger Event occurs.

 

72



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation, (ii) to pay within three
(3) Business Days after the same shall become due, any interest, or (iii) to pay
within five (5) Business Days after the same shall become due, any fee or any
other amount payable hereunder or pursuant to any other Loan Document;

(b) Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Restricted
Subsidiaries made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by any
such Person, or their respective Responsible Officers, furnished at any time
under this Agreement, or in or under any other Loan Document, shall prove to
have been incorrect in any material respect (without duplication of other
materiality qualifiers contained therein) on or as of the date made or deemed
made or (ii) any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect (other than (A) inadvertent, immaterial
errors not exceeding $6,000,000 in the aggregate in any Borrowing Base
Certificate, (B) errors understating the Borrowing Base and (C) errors occurring
when Excess Availability continues to exceed $100,000,000 after giving effect to
the correction of such errors);

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 4.2(a), 4.2(b), 4.2(d),
4.3(a), 4.4(a) or 9.10(d), Section 4.1, 4.9, 4.10, 4.11 or 4.16, 4.17 or Article
V or VI or the Fee Letters;

(d) Other Defaults. Any Credit Party or Restricted Subsidiary of any Credit
Party fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, and such default shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date upon which a Responsible Officer of any Credit Party becomes
aware of such default and (ii) the date upon which written notice thereof is
given to the Borrower Representative by Administrative Agent or Required
Lenders;

(e) Cross Default. Any Credit Party or any Restricted Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$50,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded;

(f) Insolvency; Voluntary Proceedings. A Borrower, individually, ceases or
fails, or the Credit Parties and their Restricted Subsidiaries on a consolidated
basis, cease or fail,

 

73



--------------------------------------------------------------------------------

to be Solvent, or any Credit Party: (i) generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party, or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against any such
Person’s Properties with a value in excess of $50,000,000 individually or in the
aggregate and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) any Credit Party acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its Property or
business;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Restricted Subsidiaries involving in the
aggregate a liability of $50,000,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof;

(i) Non Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Restricted Subsidiaries which has or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of ten (10) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect;

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Restricted Subsidiary of any Credit Party thereto or any Credit Party or any
Restricted Subsidiary of any Credit Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid security interest in the Collateral purported to be covered
thereby or such security interest shall for any reason cease to be a perfected
and first priority security interest subject only to Permitted Liens;

(k) Ownership. (i) the direct or indirect sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of Axiall and its Restricted Subsidiaries taken as a whole to any
“person” or “group” (as those terms are used in Section 13(d) of the Exchange
Act); (ii) the adoption of a plan relating to the liquidation or dissolution of
Axiall; (iii) the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any
“person” or “group” (as defined above) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Axiall,

 

74



--------------------------------------------------------------------------------

measured by voting power rather than number of shares, (iv) Axiall shall cease
to own, directly or indirectly, 100% of the Voting Stock of the Canadian
Borrower or SpinCo or (v) “Change of Control” (or other analogous terms or
provision as defined in or reflected in any Other Financing Document) shall
occur. Notwithstanding the foregoing, any holding company that directly or
indirectly owns 100% of the Voting Stock of Axiall shall not be deemed to be a
“person” for purposes of clauses (i) and (iii) above such that the Beneficial
Owners of such holding company shall be the Beneficial Owners of Axiall’s Voting
Stock for purposes of clauses (i) and (iii) above; or

(l) Invalidity of Subordination Provisions. The lien subordination provisions of
the Intercreditor Agreement or any agreement or instrument governing any
Subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person deny that it has
any further liability or obligation thereunder, or the Obligations, for any
reason shall not have the priority contemplated by this Agreement or such
subordination provisions.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Administrative Agent may, and shall at the request of the Required
Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Administrative
Agent, any Lender or the L/C Issuer.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof,
Administrative Agent may, and upon request of Required Lenders, shall, demand
(which demand shall be deemed to have been delivered

 

75



--------------------------------------------------------------------------------

automatically upon any acceleration of the Loans and other obligations hereunder
pursuant to Section 7.2), and the Borrowers shall thereupon deliver to
Administrative Agent, to be held for the benefit of the L/C Issuer,
Administrative Agent and the Lenders entitled thereto, an amount of cash equal
to 105% of the U.S. Dollar Equivalent of the amount of L/C Reimbursement
Obligations as additional collateral security for Obligations. Administrative
Agent may at any time apply any or all of such cash and cash collateral to the
payment of any or all of the Credit Parties’ Obligations. The remaining balance
of the cash collateral will be returned to the Borrowers when all Letters of
Credit have been terminated or discharged, all Commitments have been terminated
and all Obligations have been paid in full in cash.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agents. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Administrative Agent pursuant to
Section 8.9) as Administrative Agent hereunder and authorizes Administrative
Agent to (i) execute and deliver the Loan Documents and accept delivery thereof
on its behalf from any Credit Party, (ii) execute and deliver the Agreement on
its behalf, (iii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to
Administrative Agent under such Loan Documents and (iii) exercise such powers as
are incidental thereto. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 9.09) as a
Co-Collateral Agent hereunder and authorizes such Agent to (i) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to such Co-Collateral Agent under the Loan
Documents and (ii) exercise such powers as are reasonably incidental thereto.
Each Lender and each L/C Issuer hereby appoints Wells Fargo as a Co-Collateral
Agent hereunder and authorizes such Co-Collateral Agent to (i) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to such Co-Collateral Agent under the Loan
Documents and (ii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Administrative Agent. Without limiting
the generality of clause (a) above, Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders and L/C Issuers),
and is hereby authorized, to (i) act as the disbursing and collecting agent for
the Lenders and the L/C Issuers with respect to all payments and collections
arising in connection with the Loan Documents (including in any proceeding
described in subsection 7.1(g) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to
Administrative Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in subsection 7.1(f) or (g) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Administrative
Agent and the other Secured Parties

 

76



--------------------------------------------------------------------------------

with respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that
Administrative Agent hereby appoints, authorizes and directs each Lender and L/C
Issuer to act as collateral sub- agent for Administrative Agent, the Lenders and
the L/C Issuers for purposes of the perfection of Liens with respect to any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub- agents
for purposes of enforcing such Liens or otherwise to transfer the Collateral
subject thereto to Administrative Agent, and each Lender and L/C Issuer hereby
agrees to take such further actions to the extent, and only to the extent, so
authorized and directed.

(c) Limited Duties. Under the Loan Documents, each Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Administrative Agent”, “Co-Collateral Agent”, as applicable, or the terms
“agent” and “collateral agent” and similar terms in any Loan Document to refer
to any Agent, which terms are used for title purposes only, (ii) is not assuming
any obligation under any Loan Document other than as expressly set forth therein
or any role as agent, fiduciary or trustee of or for any Lender, L/C Issuer or
any other Person and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each
Secured Party, by accepting the benefits of the Loan Documents, hereby waives
and agrees not to assert any claim against any Agent based on the roles, duties
and legal relationships expressly disclaimed in clauses (i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Administrative Agent or the
Required Lenders (or, if expressly required hereby, a greater proportion of the
Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by Administrative Agent in reliance upon the instructions of
Required Lenders (or, where so required, such greater proportion) and (iii) the
exercise by Administrative Agent or the Required Lenders (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and

(b) Administrative Agent shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to any Credit Party or its
Affiliates that is communicated to or obtained by Administrative Agent or any of
its Affiliates in any capacity.

 

77



--------------------------------------------------------------------------------

8.4 Delegation of Rights and Duties. Administrative Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co- agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article VIII to the extent provided by
Administrative Agent.

8.5 Reliance and Liability.

(a) Administrative Agent may, without incurring any liability hereunder,
(i) treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 9.9, (ii) rely on the Register to the extent set
forth in Section 1.4, (iii) consult with any of its Related Persons and, whether
or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Credit
Party) and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

(b) No Agent and no Related Person of any Agent shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, each Borrower and each other Credit Party
hereby waives and shall not assert (and each of the Borrowers shall cause each
other Credit Party to waive and agree not to assert) any right, claim or cause
of action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of such Agent or, as the case
may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, no Agent:

(i) shall be responsible or otherwise incur liability for any action or omission
taken in reliance upon the instructions of the Required Lenders or for the
actions or omissions of any of its Related Persons selected with reasonable care
(other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);

(ii) shall be responsible to any Lender, L/C Issuer or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes any warranty or representation, and no Agent shall be responsible,
to any Lender, L/C Issuer or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Credit Party or any Related Person of any Credit Party in connection with any
Loan Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by Administrative Agent,
including as to completeness, accuracy, scope or adequacy thereof, or for the
scope, nature or results of any due diligence performed by Administrative Agent
in connection with the Loan Documents; and

 

78



--------------------------------------------------------------------------------

(iv) shall have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower Representative, any Lender or L/C Issuer
describing such Default or Event of Default clearly labeled “notice of default”
(in which case Administrative Agent shall promptly give notice of such receipt
to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and each Borrower hereby waives and agrees not to assert (and
each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against any Agent
based thereon.

(c) Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Administrative Agent or its Related Persons
(an “Administrative Agent Report”). Each Lender and L/C Issuer further
acknowledges that any Administrative Agent Report (i) is provided to the Lenders
and L/C Issuers solely as a courtesy, without consideration, and based upon the
understanding that such Lender or L/C Issuer will not rely on such
Administrative Agent Report, (ii) was prepared by Administrative Agent or its
Related Persons based upon information provided by the Credit Parties solely for
Administrative Agent’s own internal use, (iii) may not be complete and may not
reflect all information and findings obtained by Administrative Agent or its
Related Persons regarding the operations and condition of the Credit Parties.
Neither Administrative Agent nor any of its Related Persons makes any
representations or warranties of any kind with respect to (i) any existing or
proposed financing, (ii) the accuracy or completeness of the information
contained in any Administrative Agent Report or in any related documentation,
(iii) the scope or adequacy of Administrative Agent’s and its Related Persons’
due diligence, or the presence or absence of any errors or omissions contained
in any Administrative Agent Report or in any related documentation, and (iv) any
work performed by Administrative Agent or Administrative Agent’s Related Persons
in connection with or using any Administrative Agent Report or any related
documentation.

(d) Neither Administrative Agent nor any of its Related Persons shall have any
duties or obligations in connection with or as a result of any Lender or L/C
Issuer receiving a copy of any Administrative Agent Report. Without limiting the
generality of the forgoing, neither Administrative Agent nor any of its Related
Persons shall have any responsibility for the accuracy or completeness of any
Administrative Agent Report, or the appropriateness of any Administrative Agent
Report for any Lender’s or L/C Issuer’s purposes, and shall have no duty or
responsibility to correct or update any Administrative Agent Report or disclose
to any Lender or L/C Issuer any other information not embodied in any
Administrative Agent Report, including any supplemental information obtained
after the date of any Administrative Agent Report. Each Lender and L/C Issuer
releases, and agrees that it will not assert, any claim against Administrative
Agent or its Related Persons that in any way relates to any Administrative Agent
Report or arises out of any Lender or L/C Issuer having access to any
Administrative Agent Report or any discussion of its contents.

 

79



--------------------------------------------------------------------------------

8.6 Agents Individually. Each Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as such Agent and may receive separate fees and other payments
therefor. To the extent any Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Revolving Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, such Agent or such
Affiliate, as the case may be, in its individual capacity as Lender, Revolving
Lender or as one of the Required Lenders.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon any Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by any Agent or any of their Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by any Agent to the Lenders or L/C Issuers, no Agent shall
have any duty or responsibility to provide any Lender or L/C Issuer with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party
or any Affiliate of any Credit Party that may come in to the possession of such
Agent or any of its Related Persons.

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Administrative Agent and/or
the Credit Parties will, from time to time, make available syndicate-information
(which may contain MNPI) as required by the terms of, or in the course of
administering the Loans to the credit contact(s) identified for receipt of such
information on the Lender’s administrative questionnaire who are able to receive
and use all syndicate-level information (which may contain MNPI) in accordance
with such Lender’s compliance policies and contractual obligations and
applicable law, including federal and state securities laws; provided, that if
such contact is not so identified in such questionnaire, the relevant Lender or
L/C Issuer hereby agrees to promptly (and in any event within one (1) Business
Day) provide such a contact to Administrative Agent and the Credit Parties upon
request therefor by Administrative Agent or the Credit Parties. Notwithstanding
such Lender’s or L/C Issuer’s election to abstain from receiving MNPI, such
Lender or L/C Issuer acknowledges that if such Lender or L/C Issuer chooses to
communicate with Administrative Agent, it assumes the risk of receiving MNPI
concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse each Agent and each of its Related Persons
(to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and

 

80



--------------------------------------------------------------------------------

ratably, for any costs and expenses (including fees, charges and disbursements
of financial, legal and other advisors and Other Taxes paid in the name of, or
on behalf of, any Credit Party) that may be incurred by such Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement (whether
through negotiations, through any work-out, bankruptcy, restructuring,
debtor-in-possession proceeding or other legal or other proceeding or otherwise)
of, or legal advice in respect of its rights or responsibilities under, any Loan
Document.

(b) Each Lender further agrees to indemnify each Agent, each L/C Issuer and each
of their respective Related Persons (to the extent not reimbursed by any Credit
Party), severally and ratably, from and against Liabilities (including, as
described in subsection 8.8(c) and to the extent not indemnified thereunder,
taxes, interests and penalties imposed for not properly withholding or backup
withholding on payments made to or for the account of any Lender and any taxes
attributable to any Lender’s failure to comply with the provisions of
Section 9.9(g) relating to the maintenance of a Participant Register) that may
be imposed on, incurred by or asserted against such Agent or L/C Issuer or any
of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document or any other act, event or
transaction related, contemplated in or attendant to any such document, or, in
each case, any action taken or omitted to be taken by such Agent or L/C Issuer
or any of its Related Persons under or with respect to any of the foregoing;
provided, however, that no Lender shall be liable to any Agent or L/C Issuer or
any of their respective Related Persons to the extent such liability has
resulted primarily from the gross negligence or willful misconduct of such
Agent, L/C Issuer or Related Person, as the case may be, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order.

(c) To the extent required by any applicable law, Administrative Agent may
withhold from any payment to any Lender under a Loan Document an amount equal to
any applicable withholding tax. If the IRS or any other Governmental Authority
asserts a claim that Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding tax with respect to a
particular type of payment, or because such Lender failed to notify
Administrative Agent or any other Person of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason), or Administrative Agent reasonably determines that it was
required to withhold taxes from a prior payment but failed to do so, such Lender
shall promptly indemnify Administrative Agent fully for all amounts paid,
directly or indirectly, by such Administrative Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Administrative Agent, including legal expenses, allocated internal costs and
out-of-pocket expenses. Administrative Agent may offset against any payment to
any Lender under a Loan Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which Administrative Agent is
entitled to indemnification from such Lender under this Section 8.8(c).

8.9 Resignation of Administrative Agent or L/C Issuer.

(a) Any Agent may resign at any time by delivering notice of such resignation to
the Lenders and the Borrower Representative, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date such notice
shall be effective in

 

81



--------------------------------------------------------------------------------

accordance with the terms of this Section 8.9. If any Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent
(other than a successor Co-Collateral Agent to Wells Fargo). If, within 30 days
after the retiring Agent having given notice of resignation, no successor Agent
has been appointed by the Required Lenders that has accepted such appointment,
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
from among the Lenders (it being understood that in the event that Wells Fargo
resigns as Co-Collateral Agent, Wells Fargo may not have such right to appoint a
successor Co-Collateral Agent). Each appointment under this clause (a) shall be
subject to the prior consent of the Borrowers, which may not be unreasonably
withheld but shall not be required during the continuance of an Event of
Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of such Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as an Agent under the Loan Documents and (iv) subject to
its rights under Section 8.3, the retiring Agent shall take such action as may
be reasonably necessary to assign to the successor Agent its rights as such
Agent under the Loan Documents. Effective immediately upon its acceptance of a
valid appointment as such Agent, a successor Agent shall succeed to, and become
vested with, all the rights, powers, privileges and duties of the retiring Agent
under the Loan Documents.

(c) Any L/C Issuer may refuse to issue a Letter of Credit in its sole
discretion. Any Lender that is an L/C Issuer may at any time assign all of its
Commitments pursuant to, and subject to the terms of, Section 9.9. If such L/C
Issuer ceases to be a Lender, it may, at its option, resign as L/C Issuer. In
addition, any L/C Issuer may, at any time give notice of its resignation to
Administrative Agent and the Borrowers. Upon the resignation of such L/C Issuer,
such L/C Issuer’s obligations to issue Letters of Credit shall terminate but it
shall retain all of the rights and obligations of an L/C Issuer hereunder with
respect to Letters of Credit outstanding as of the effective date of its
resignation and all Letter of Credit Obligations with respect thereto (including
the right to require the Lenders to make Loans or fund risk participations in
outstanding Letter of Credit Obligations), shall continue.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Administrative Agent to release (or,
in the case of clause (b)(ii) below, release or subordinate) the following:

(a) any Restricted Subsidiary of a Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Restricted Subsidiary owned by
any Credit Party are sold or transferred in a transaction permitted under the
Loan Documents (including pursuant to a waiver or consent); and

(b) any Lien held by Administrative Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a waiver or consent), (ii) any property subject to a Lien
permitted hereunder in reliance upon subsection 5.1(h) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement

 

82



--------------------------------------------------------------------------------

Obligations and all other Obligations under the Loan Documents and all
Obligations arising under Secured Rate Contracts, that Administrative Agent has
theretofore been notified in writing by the holder of such Obligation are then
due and payable, (C) deposit of cash collateral with respect to all contingent
Obligations (or, as an alternative to cash collateral in the case of any Letter
of Credit Obligation, receipt by Administrative Agent of a back-up letter of
credit), in amounts and on terms and conditions and with parties satisfactory to
Administrative Agent and each Indemnitee that is, or may be, owed such
Obligations (excluding contingent Obligations (other than L/C Reimbursement
Obligations) as to which no claim has been asserted) and (D) to the extent
requested by Administrative Agent, receipt by Administrative Agent and the
Secured Parties of liability releases from the Credit Parties each in form and
substance acceptable to Administrative Agent.

Each Lender and L/C Issuer hereby directs Administrative Agent, and
Administrative Agent hereby agrees, upon receipt of at least five (5) Business
Days’ advance notice from the Borrower Representative, to execute and deliver or
file such documents and to perform other actions reasonably necessary to release
the guaranties and Liens when and as directed in this Section 8.10.

8.11 Additional Secured Parties.

(a) The benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not a Lender or L/C Issuer party hereto as long as, by
accepting such benefits, such Secured Party agrees, as among Administrative
Agent and all other Secured Parties, that such Secured Party is bound by (and,
if requested by Administrative Agent, shall confirm such agreement in a writing
in form and substance acceptable to Administrative Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, subsection 1.1(c)) and the decisions and actions of Administrative
Agent and the Required Lenders (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) each of Administrative Agent, the Lenders and
the L/C Issuers party hereto shall be entitled to act at its sole discretion,
without regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (b) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

(b) Bank Products. Each Bank Product Provider shall be deemed a third party
beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom
Administrative Agent is acting; it being understood and agreed that the rights
and benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s being a beneficiary of the Liens and
security interests granted to Administrative Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.

 

83



--------------------------------------------------------------------------------

8.12 Documentation Agent and Syndication Agent. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, the Documentation Agent and Syndication Agent shall not have any
duties or responsibilities, nor shall the Documentation Agent and Syndication
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Documentation Agent and Syndication Agent. At any
time that any Lender serving (or whose Affiliate is serving) as Documentation
Agent and/or Syndication Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loans and the Revolving Loan
Commitment, such Lender (or an Affiliate of such Lender acting as Documentation
Agent or Syndication Agent) shall be deemed to have concurrently resigned as
such Documentation Agent and/or Syndication Agent.

8.13 Co-Collateral Agent Discretionary Matters. This Agreement provides that
certain matters (the “Co-Collateral Agent Discretionary Matters”) are subject to
the discretion of the Co-Collateral Agents. Subject to the terms and conditions
set forth herein, each party hereto hereby agree that for so long as Wells Fargo
remains as a Co-Collateral Agent, Wells Fargo shall be entitled to consult with
GE Capital on the Co-Collateral Agent Discretionary Matters. In the event that
Wells Fargo and GE Capital cannot, after consultation, agree on any
Co-Collateral Agent Discretionary Matter, the parties hereto agree that GE
Capital shall apply the determination made by Wells Fargo to the extent that
Wells Fargo’s determination (x) is a more conservative exercise of credit
judgment than the determination made by GE Capital and (y) complies with any
standard set forth in the Credit Agreement with respect to such Co-Collateral
Agent Discretionary Matter. GE Capital hereby acknowledges and agrees that if,
when and to the extent GE Capital, in its capacity as Administrative Agent or
Co-Collateral Agent, receives any information or document reasonably necessary
or desirable in Wells Fargo’s exercise of any rights set forth under the Credit
Agreement in its capacity as a Co-Collateral Agent, GE Capital shall promptly
forward to Wells Fargo such information or document. Notwithstanding the
foregoing, Wells Fargo hereby acknowledges and agrees that GE Capital in its
capacity as Administrative Agent or Co-Collateral Agent shall not be required to
obtain the consent or approval of Wells Fargo in connection with any exercise of
its rights or remedies under the Credit Agreement and other Loan Documents,
except as otherwise required under the Credit Agreement.

8.14 Quebec Security. For greater certainty, and without limiting the powers of
Administrative Agent hereunder or under any of the other Loan Documents, each of
the Lenders hereby acknowledges that Administrative Agent shall, for purposes of
holding any security granted by the Borrowers or any other Person on its
property pursuant to the laws of the Province of Quebec to secure payment of the
bonds, notes or other titles of indebtedness, be the holder of an irrevocable
power of attorney (fondé de pouvoir) (within the meaning of the Civil Code of
Quebec) for itself and all present and future Secured Parties and in particular
for all present and future holders of such bonds, notes or other titles of
indebtedness. Each of Administrative Agent and Lenders hereby irrevocably
constitutes, to the extent necessary, Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir) (within the meaning of
Article 2692 of the Civil Code of Quebec) in order to hold security granted by
the Borrowers or any other Person in the Province of Quebec to secure such
bonds, notes or other title of indebtedness. Each permitted assignee of the
Lenders shall be deemed to have confirmed and ratified the constitution of
Administrative Agent as the holder of such irrevocable power of attorney (fondé
de pouvoir) by execution of the relevant assignment of its interest.
Notwithstanding the provisions of Section 32 of An Act respecting the Special
Powers of Legal

 

84



--------------------------------------------------------------------------------

Persons (Quebec), Administrative Agent may acquire and be the holder of such
bonds, notes or other titles of indebtedness, as agent and pledgee for its own
account and for the benefit of all Secured Parties. The execution prior to the
date hereof by the Administrative Agent of any deed of hypothec or other
security documents made pursuant to the laws of the Province of Quebec, is
hereby ratified and confirmed. For greater certainty, the Administrative Agent,
acting as the holder of an irrevocable power of attorney (fondé de pouvoir),
shall have the same rights, powers, immunities, indemnities and exclusions from
liability as are prescribed in favor of the Administrative Agent in this
Agreement, which shall apply mutatis mutandis. In the event of the resignation
or appointment of a successor Administrative Agent, such successor
Administrative Agent shall also act as the holder of an irrevocable power of
attorney (fondé de pouvoir).

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Administrative Agent, the Required Lenders (or by Administrative Agent with the
consent of the Required Lenders), and the Borrowers, and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders directly affected thereby
(or by Administrative Agent with the consent of all the Lenders directly
affected thereby), in addition to Administrative Agent and the Required Lenders
(or by Administrative Agent with the consent of the Required Lenders) and the
Borrowers, do any of the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 (other than scheduled installments
under subsection 1.8(a)) may be postponed, delayed, waived or modified with the
consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations (it being understood and agreed that any change to
the definition of Excess Availability or in the component definitions thereof
shall not constitute a reduction in the rate of interest); provided, that only
the consent of the Required Lenders shall be necessary to waive any obligation
of the Borrowers to pay interest at the rate set forth in subsection 1.3(c)
during the continuance of an Event of Default;

(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

 

85



--------------------------------------------------------------------------------

(v) amend this Section 9.1, subsection 9.11(b) or the definition of Required
Lenders or any provision providing for consent or other action by all Lenders;
or

(vi) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent, the Swingline Lender or the L/C Issuer, as the case may
be, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by Administrative Agent with the consent of the
Required Lenders or all the Lenders directly affected thereby, as the case may
be), affect the rights or duties of Administrative Agent, the Swingline Lender
or the L/C Issuer, as applicable, under this Agreement or any other Loan
Document. No amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Obligations arising under Secured
Rate Contracts resulting in such Obligations being junior in right of payment to
principal on the Loans or resulting in Obligations owing to any Secured Swap
Provider becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), in each case in a manner adverse to any
Secured Swap Provider, shall be effective without the written consent of such
Secured Swap Provider or, in the case of a Secured Rate Contract provided or
arranged by GE Capital or an Affiliate of GE Capital, GE Capital.

(c) No amendment or waiver shall, unless signed by Administrative Agent and all
Lenders (or by Administrative Agent with the consent of all Lenders): amend or
modify the definitions of Eligible Accounts, Eligible Inventory, U.S. Borrowing
Base or Canadian Borrowing Base, including any increase in the percentage
advance rates in the definitions of U.S. Borrowing Base or Canadian Borrowing
Base, in a manner which would increase the availability of credit under the
Aggregate Revolving Loan Commitment.

(d) Notwithstanding anything to the contrary contained in this Section 9.1,
(w) Borrowers may amend Schedules 3.19 and 3.21 upon notice to Administrative
Agent, (x) Administrative Agent may amend Schedule 1.1(b) to reflect Sales
entered into pursuant to Section 9.9, (y) this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
Representative and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement, and
(z) Administrative Agent and Borrowers may amend or modify this Agreement and
any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein or (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Credit Parties; provided, that no
Accounts or Inventory of such Person shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Administrative
Agent, an Inventory appraisal) with respect thereto has been completed to the
satisfaction of Administrative Agent, including the establishment of Reserves
required in the Co-Collateral Agents’ Permitted Discretion.

(e) The consent of Administrative Agent and a Bank Product Provider that is
providing Bank Products and has outstanding any such Bank Products at such time
that are secured hereunder shall be required for any amendment to the priority
of payment of Obligations related to such Bank Products as set forth in
Section 1.10.

 

86



--------------------------------------------------------------------------------

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on Schedule 9.2 hereto, (ii) posted to Intralinks® (to the extent such system is
available and set up by or at the direction of Administrative Agent prior to
posting) in an appropriate location by uploading such notice, demand, request,
direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Administrative Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Administrative Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrowers, Administrative Agent and the Swingline Lender, to the
other parties hereto and (B) in the case of all other parties, to the Borrower
Representative and Administrative Agent. Transmissions made by electronic mail
or E-Fax to Administrative Agent shall be effective only (x) for notices where
such transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Administrative Agent
applicable at the time and previously communicated to Borrower Representative,
and (z) if receipt of such transmission is acknowledged by Administrative Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Administrative Agent pursuant to Article I shall be effective
until received by Administrative Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

 

87



--------------------------------------------------------------------------------

(c) Each Lender shall notify Administrative Agent in writing of any changes in
the address to which notices to such Lender should be directed, of addresses of
its Lending Office, of payment instructions in respect of all payments to be
made to it hereunder and of such other administrative information as
Administrative Agent shall reasonably request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Administrative Agent, Lenders, each Credit Party and each of their Related
Persons, is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which
Administrative Agent, each Secured Party and each Credit Party may rely and
assume the authenticity thereof, (iii) each such posting containing a signature,
a reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether any
posting to any E-System or E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Administrative Agent and Credit Parties in connection with the use of such
E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF ADMINISTRATIVE AGENT, ANY LENDER OR
ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF
ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS
OR OMISSIONS THEREIN. NO WARRANTY

 

88



--------------------------------------------------------------------------------

OF ANY KIND IS MADE BY ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR RELATED
PERSONS IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of each Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Administrative Agent has no responsibility
for maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No course of dealing between any Credit
Party, any Affiliate of any Credit Party, Administrative Agent or any Lender
shall be effective to amend, modify or discharge any provision of this Agreement
or any of the other Loan Documents.

9.5 Costs and Expenses. Except as otherwise expressly set forth in this
Agreement, any action taken by any Credit Party under or with respect to any
Loan Document, even if required under any Loan Document or at the request of any
Agent or Required Lenders, shall be at the expense of such Credit Party, and no
Agent nor any other Secured Party shall be required under any Loan Document to
reimburse any Credit Party or any Subsidiary of any Credit Party therefor except
as expressly provided therein. In addition, the Credit Parties, jointly and
severally (but subject to Section 11.5), agree to pay or reimburse upon demand
(a) each Agent and each Arranger for all out-of-pocket costs and expenses
incurred by such Person or any of its Related Persons, in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein, in each case including
Attorney Costs of such Person (but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one U.S. counsel and one general Canadian counsel (and its
extra-provincial agents, where required) to such Indemnified Persons taken as a
whole and, solely in the case of an actual or perceived conflict of interest,
one additional counsel to all affected Indemnified Persons taken as a whole
(and, if reasonably necessary, of one local counsel in any relevant jurisdiction
and of one special counsel to all such persons, taken as a whole and, solely in
the case of an actual or perceived conflict of interest, additional local and
special counsel to all similarly affected Indemnified Persons taken as a
whole)), the cost of environmental audits, Collateral audits and appraisals,
background checks and similar expenses, (b) each L/C Issuer for all reasonable
out of pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (c) each Co-Collateral Agent for all costs and expenses incurred by
it or any of its Related Persons in connection with internal audit reviews,
field examinations and Collateral examinations (which shall be reimbursed, in
addition to the out-of-pocket costs and expenses of such examiners, at the per
diem rate per individual charged by such Co-Collateral Agent for its examiners)
and (d) each Agent, each Lender, each L/C Issuer and each of their respective
Related Persons for all costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided

 

89



--------------------------------------------------------------------------------

hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Credit Party, any Subsidiary of any Credit Party, Loan Document,
Obligation or Transaction (or the response to and preparation for any subpoena
or request for document production relating thereto), including Attorney Costs.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend each Agent,
each Lender, each Arranger, each L/C Issuer and each of their respective Related
Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, the Transactions, any Obligation (or the repayment
thereof), any Letter of Credit, the use or intended use of the proceeds of any
Loan or the use of any Letter of Credit or any securities filing of, or with
respect to, any Credit Party, (ii) any commitment letter, proposal letter or
term sheet with any Person or any Contractual Obligation, arrangement or
understanding with any broker, finder or consultant, in each case entered into
by or on behalf of any Credit Party or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
securities or creditors (and including Attorneys Costs in any case, but limited,
in the case of legal fees and expenses, to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one U.S. counsel and one
general Canadian counsel (and its extra-provincial agents, where required) to
such Indemnified Persons taken as a whole and, solely in the case of an actual
or perceived conflict of interest, one additional counsel to all affected
Indemnified Persons taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant jurisdiction and of one special counsel to all such
persons, taken as a whole and, solely in the case of an actual or perceived
conflict of interest, additional local and special counsel to all similarly
affected Indemnified Persons taken as a whole), any Credit Party or any
Affiliate of any Credit Party, or any third person, whether or not any such
Indemnitee, Related Person, holder, creditor, Credit Party, Affiliate of a
Credit Party, or third person is a party thereto, and whether or not based on
any securities or commercial law or regulation or any other Requirement of Law
or theory thereof, including common law, equity, contract, tort or otherwise or
(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”); provided,
however, that no Credit Party shall have any liability under this Section 9.6 to
any Indemnitee with respect to any Indemnified Matter to the extent such
liability has resulted primarily from (A) the gross negligence, bad faith or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or (B) any dispute
solely among Indemnitees, other than any claims against an Indemnitee in its
capacity or in fulfilling its role Administrative Agent or Arranger or any
similar role under this Agreement, and other than any claims arising out of any
act or omission of Axiall or any of its Affiliates. Furthermore, each Borrower
and each other Credit Party executing this Agreement waives and agrees not to
assert against any Indemnitee, and shall cause each other Credit Party to waive
and not assert against any Indemnitee, any right of contribution with respect to
any Liabilities that may be imposed on, incurred by or asserted against any
Related Person.

 

90



--------------------------------------------------------------------------------

Under no circumstances shall any Indemnitee be liable to any Credit Party or any
Affiliate of a Credit Party for any punitive, exemplary, consequential or
indirect damages which may be alleged in connection with this Agreement or any
other Loan Document.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any Real Estate of any Credit Party or any Related Person or any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Administrative Agent or following Administrative Agent
or any Lender having become the successor-in-interest to any Credit Party or any
Related Person of any Credit Party and (ii) are attributable solely to acts of
such Indemnitee.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided, further, that no
Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Administrative Agent and each
Lender (and any purported assignment or transfer without such consents shall be
null and void).

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrowers, the other Credit Parties signatory hereto and
Administrative Agent and when Administrative Agent shall have been notified by
each Lender and the initial L/C Issuer that such Lender or L/C Issuer has
executed it. Thereafter, it shall be binding upon and inure to the benefit of,
but only to the benefit of, the Borrowers, the other Credit Parties hereto (in
each case except for Article VIII), Administrative Agent, each Lender and each
L/C Issuer receiving the benefits of the Loan Documents and, to the extent
provided in Section 8.11, each other Secured Party, each of the Indemnitees and,
in each case, their respective successors and permitted assigns. Except as
expressly provided in any Loan Document (including in Section 8.9), none of the
Borrowers, any other Credit Party, any L/C Issuer or Administrative Agent shall
have the right to assign any rights or obligations hereunder or any interest
herein.

 

91



--------------------------------------------------------------------------------

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender, (ii) any Affiliate or
Approved Fund of any existing Lender or (iii) any other Person (other than a
Credit Party or an Affiliate of a Credit Party) acceptable (which acceptance
shall not be unreasonably withheld or delayed) to Administrative Agent and each
L/C Issuer that is a Lender and, as long as no Event of Default is continuing,
the Borrower Representative (which acceptances shall be deemed to have been
given unless an objection is delivered to Administrative Agent within ten
(10) Business Days after notice of a proposed sale is delivered to Borrower
Representative) (it being understood that GE Capital may sell a portion of its
Commitments to other entities for which GE Capital and its affiliates have
agreed to service and manage those Commitments without any such acceptance from
Administrative Agent, L/C Issuer or the Borrower Representative); provided,
however, that (v) such Sales must be ratable among the obligations owing to and
owed by such Lender with respect to the Revolving Loans, (w) for each Loan, the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans, Commitments and Letter of Credit
Obligations subject to any such Sale shall be in a minimum amount of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate or Approved Fund
of any existing Lender, is of the assignor’s (together with its Affiliates and
Approved Funds) entire interest in such facility or is made with the prior
consent of the Borrower Representative (to the extent required) and
Administrative Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Administrative Agent, (y) interest
accrued prior to and through the date of any such Sale may not be assigned, and
(z) such Sales by Non-Funding Lenders shall be subject to Administrative Agent’s
and the Borrower Representative’s prior written consent in all instances (such
consent by the Borrower Representative not to be unreasonably withheld or
delayed). Administrative Agent’s refusal to accept a Sale to (a) a holder of
Subordinated Indebtedness or an Affiliate of such a holder or (b) any Person
that cannot (either directly or through an Applicable Designee) lend to the
Canadian Borrower, or the imposition of conditions or limitations (including
limitations on voting) upon Sales to such Persons, in each case, shall not be
deemed to be unreasonable. In no event shall any Sale of all or a portion of any
Lender’s rights and obligations hereunder (including all or a portion of its
Commitments and its rights and obligations with respect to Loans and Letters of
Credit) to a Credit Party or an Affiliate of a Credit Party be permitted.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Administrative Agent an Assignment via an electronic settlement
system designated by Administrative Agent (or, if previously agreed with
Administrative Agent, via a manual execution and delivery of the Assignment)
evidencing such Sale, together with any existing Note subject to such Sale (or
any affidavit of loss therefor acceptable to Administrative Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Administrative Agent, unless waived or
reduced by Administrative Agent; provided, that (i) if a Sale by a Lender is
made to an Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (ii) if a Sale by
a Lender is made to an assignee that is not an Affiliate or Approved Fund of
such assignor Lender, and concurrently to one or more Affiliates or Approved
Funds of such Assignee, then only one assignment fee of

 

92



--------------------------------------------------------------------------------

$3,500 shall be due in connection with such Sale (unless waived or reduced by
Administrative Agent). Upon receipt of all the foregoing, and conditioned upon
such receipt and, if such Assignment is made in accordance with clause (iii) of
subsection 9.9(b), upon Administrative Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Administrative Agent shall record or cause to be recorded in
the Register the information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Administrative
Agent in the Register pursuant to subsection 1.4(b), (i) the assignee thereunder
shall become a party hereto and, to the extent that rights and obligations under
the Loan Documents have been assigned to such assignee pursuant to such
Assignment, shall have the rights and obligations of a Lender, (ii) any
applicable Note shall be transferred to such assignee through such entry and
(iii) the assignor thereunder shall, to the extent that rights and obligations
under this Agreement have been assigned by it pursuant to such Assignment,
relinquish its rights (except for those surviving the termination of the
Commitments and the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Administrative Agent or (B) any holder
of, or trustee for the benefit of the holders of, such Lender’s Indebtedness or
equity securities, by notice to Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Administrative Agent, grant to
an SPV the option to make all or any part of any Loan that such Lender would
otherwise be required to make hereunder (and the exercise of such option by such
SPV and the making of Loans pursuant thereto shall satisfy the obligation of
such Lender to make such Loans hereunder) and such SPV may assign to such Lender
the right to receive payment with respect to any Obligation and (y) without
notice to or consent from Administrative Agent or the Borrowers, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Revolving Loans and Letters of Credit);
provided, however, that, whether as a result of any term of any Loan Document or
of such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Credit Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such

 

93



--------------------------------------------------------------------------------

participant and SPV shall be entitled to the benefit of Article X, but, with
respect to Section 10.1, only to the extent such participant or SPV delivers the
tax forms such Lender is required to collect pursuant to subsection 10.1(f) and
then only to the extent of any amount to which such Lender would be entitled in
the absence of any such grant or participation and (B) each such SPV may receive
other payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (ii) and (iii) of subsection 9.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in clause (vi) of subsection 9.1(a). No party hereto
shall institute (and each Borrower shall cause each other Credit Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Administrative Agent, each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).

(b) Confidential Information. Each Lender, L/C Issuer and each Agent agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and designated in writing by any Credit Party as confidential,
except that such information may be disclosed (i) with the Borrower
Representative’s consent, (ii) to Related Persons of such Lender, L/C Issuer or
Agent, as the case may be, or to any Person that any L/C Issuer causes to issue
Letters of Credit hereunder, that are advised of the confidential nature of such
information, are instructed to keep such information confidential in accordance
with the terms hereof and such Person agrees to be bound by the confidentiality
provisions set forth herein, (iii) to the extent such information presently is
or hereafter becomes (A) publicly available other than as a result of a breach
of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent or any
of their Related Persons, as the case may be, from a source (other than any
Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority,
(v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National

 

94



--------------------------------------------------------------------------------

Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or (B) otherwise to the extent
consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants, direct or
contractual counterparties to any Secured Rate Contracts and to their respective
Related Persons, in each case to the extent such assignees, investors,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 9.10 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, and (ix) in connection
with the exercise or enforcement of any right or remedy under any Loan Document,
in connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons. In the event of any conflict between the terms of
this Section 9.10 and those of any other Contractual Obligation entered into
with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by any Agent or
any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Credit Party’s name, product
photographs, logo or trademark. Such Agent or such Lender shall provide a draft
of any advertising material to Borrower Representative for review and comment
prior to the publication thereof.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Administrative Agent
is party without the prior consent of GE Capital except to the extent required
to do so under applicable Requirements of Law (including in any document filed
with any Governmental Authority describing the financing provided hereunder).

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Administrative Agent, and
made available, to the Lenders and the L/C Issuers by posting such Borrower
Materials on an E-System. The Credit Parties authorize Administrative Agent to
download copies of their logos from its website and post copies thereof on an
E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Administrative Agent, the
Lenders and the L/C Issuers shall be entitled to treat such Borrower

 

95



--------------------------------------------------------------------------------

Materials as not containing any MNPI for purposes of U.S. federal and state
securities laws. The Credit Parties further represent, warrant, acknowledge and
agree that the following documents and materials shall be deemed to be PUBLIC,
whether or not so marked, and do not contain any MNPI: (A) the Loan Documents,
including the schedules and exhibits attached thereto, and (B) administrative
materials of a customary nature prepared by the Credit Parties or Administrative
Agent (including, Notices of Borrowing, Notices of Conversion/Continuation, L/C
Requests, Swingline requests and any similar requests or notices posted on or
through an E-System). Before distribution of any Borrower Materials, the Credit
Parties agree to execute and deliver to Administrative Agent a letter
authorizing distribution of the evaluation materials to prospective Lenders and
their employees willing to receive MNPI, and a separate letter authorizing
distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.

(g) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register for the recordation of the names and addresses of each participant and
the principal amounts (and stated interest) of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Administrative Agent, each Lender, each L/C Issuer
and each Affiliate (including each branch office thereof) of any of them is
hereby authorized, without notice or demand (each of which is hereby waived by
each Credit Party), at any time and from time to time during the continuance of
any Event of Default and to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (whether general
or special, time or demand, provisional or final) at any time held and other
Indebtedness, claims or other obligations at any time owing by Administrative
Agent, such Lender, such L/C Issuer or any of their respective Affiliates to or
for the credit or the account of the Borrowers or any other Credit Party against
any Obligation of any Credit Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured. Each of Administrative Agent, each
Lender and each L/C Issuer agrees promptly to notify the Borrower Representative
and Administrative Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that Administrative Agent, the Lenders, the
L/C Issuer, their Affiliates and the other Secured Parties, may have.

 

96



--------------------------------------------------------------------------------

(b) Sharing of Payments, Etc. If any Lender (other than any L/C Issuer, solely
in its capacity as L/C Issuer), directly or through an Affiliate or branch
office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC or the applicable PPSA in the case of Canadian Collateral) of Collateral)
other than pursuant to Section 9.9 or Article X and such payment exceeds the
amount such Lender would have been entitled to receive if all payments had gone
to, and been distributed by, Administrative Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Administrative Agent and applied in accordance
with this Agreement (or, if such application would then be at the discretion of
the Borrowers, applied to repay the Obligations in accordance herewith);
provided, however, that (a) if such payment is rescinded or otherwise recovered
from such Lender in whole or in part, such purchase shall be rescinded and the
purchase price therefor shall be returned to such Lender without interest and
(b) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the applicable Credit Party in the amount of
such participation. If a Non-Funding Lender receives any such payment as
described in the previous sentence, such Lender shall turn over such payments to
Administrative Agent in an amount that would satisfy the cash collateral
requirements set forth in subsection 1.11(b).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Administrative Agent, each Lender
and other parties hereto, and is the product of all parties hereto. Accordingly,
this Agreement and the other Loan Documents shall not be construed against the
Lenders or Administrative Agent merely because of Administrative Agent’s or
Lenders’ involvement in the preparation of such documents and agreements.
Without limiting the generality of the foregoing, each of the parties hereto has
had the advice of counsel with respect to Sections 9.18 and 9.19.

 

97



--------------------------------------------------------------------------------

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the L/C Issuers
party hereto, the Agents and, subject to the provisions of Section 8.11, each
other Secured Party, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. No Agent nor any Lender shall have any obligation to
any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement.

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided, that nothing in this Agreement shall limit the right of Administrative
Agent to commence any proceeding in the federal or state courts of any other
jurisdiction to the extent Administrative Agent determines that such action is
necessary or appropriate to exercise its rights or remedies under the Loan
Documents. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Credit Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America or Canada with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrowers specified herein (and shall be effective when such
mailing shall be effective, as provided therein). Each Credit Party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Administrative Agent or any Lender to serve process in any
other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Credit Party in any other
jurisdiction.

 

98



--------------------------------------------------------------------------------

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTERS. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE
NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH
TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of each Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Articles VIII (Administrative Agent) and X (Taxes, Yield
Protection and Illegality), and (ii) the provisions of Section 8.1 of the U.S.
Revolving Guaranty and Security Agreement, in each case, shall (x) survive the
termination of the Commitments and the payment in full of all other Obligations
and (y) with respect to clause (i) above, inure to the benefit of any Person
that at any time held a right thereunder (as an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

99



--------------------------------------------------------------------------------

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower Representative of written notice and demand from any Lender that is not
Administrative Agent or an Affiliate of Administrative Agent (an “Affected
Lender”) for payment of indemnified taxes or additional costs as provided in
Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender (other than
Administrative Agent) to consent to a requested amendment, waiver or
modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrowers may, at their option, notify Administrative
Agent and such Affected Lender or such non-consenting Lender, as the case may
be, of the Borrowers’ intention to obtain, at the Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender or such
non-consenting Lender, as the case may be, which Replacement Lender shall be
reasonably satisfactory to Administrative Agent. In the event the Borrowers
obtain a Replacement Lender within sixty (60) days following notice of its
intention to do so, the Affected Lender or non-consenting Lender, as the case
may be, shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrowers have reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment. In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrowers shall be entitled (but not obligated) to execute such an
Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and Administrative Agent,
shall be effective for purposes of this Section 9.22 and Section 9.9.
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender, the Borrowers or Administrative Agent may obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender at any time and
without prior notice to such Non-Funding Lender and cause its Loans and
Commitments to be sold and assigned at par. Upon any such assignment and payment
and compliance with the other provisions of Section 9.9, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such replaced Lender to indemnification hereunder shall survive.

9.23 [Reserved].

9.24 Creditor-Debtor Relationship. The relationship between Administrative
Agent, each Lender and the L/C Issuer, on the one hand, and the Credit Parties,
on the other hand, is solely that of creditor and debtor. No Secured Party has
any fiduciary relationship or duty to any Credit Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and the Credit Parties by virtue of, any Loan
Document or any transaction contemplated therein.

9.25 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures Administrative Agent could purchase
the first currency with such other currency on the Business Day preceding that
on which final judgment is given. The obligation of each Borrower in respect of
any such sum due from it to Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with

 

100



--------------------------------------------------------------------------------

the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, Administrative Agent or such Lender, as the
case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify Administrative Agent or such Lender, as the case may be, against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally due to Administrative Agent or any Lender in such currency,
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

9.26 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of
Administrative Agent or Required Lenders, it being the intent of Lenders that
any such action to protect or enforce rights under this Agreement and the other
Loan Documents shall be taken in concert and at the direction or with the
consent of Administrative Agent or Required Lenders.

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) other than Excluded Taxes (collectively, but
excluding Excluded Taxes, the “Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable by any Credit Party under any Loan Document to any Secured
Party (i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 10.1), such Secured Party receives
the amount it would have received had no such deductions been made, (ii) the
relevant Credit Party shall make such deductions, (iii) the relevant Credit
Party shall timely pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable Requirements of Law and
(iv) within 30 days after such payment is made, the relevant Credit Party shall
deliver to Administrative Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Administrative Agent; provided, however, that no such increase shall be made
with respect to, and no Credit Party shall be required to indemnify any Secured
Party pursuant to clause (d) below for, (x) withholding taxes to the extent that
the obligation to withhold amounts existed on the date that such Person became a
“Secured Party” under this Agreement in the capacity under which such Person
makes a claim under this clause (b) or clause (d) below, designates a new
Lending

 

101



--------------------------------------------------------------------------------

Office or experiences a change in circumstances (other than a change in a
Requirement of Law), except in each case to the extent such Person is a direct
or indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, or such Secured Party was entitled at the time of designation of a
new Lending Office or change in circumstances, to receive additional amounts
under this clause (b) or clause (d) below, or (y) any United States backup
withholding tax required by the Code to be withheld from amounts payable to a
Secured Party that is subject to backup withholding due to (A) notified payee
underreporting of reportable interest or dividend payments or other reportable
payments or (B) the IRS notifying Administrative Agent or Borrower that the
furnished taxpayer identification number is incorrect.

(c) In addition, the Applicable Borrower agrees to pay, and authorize
Administrative Agent to pay in their name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). The Swingline Lender may, without any need for notice, demand or
consent from the Applicable Borrower or the Borrower Representative, by making
funds available to Administrative Agent in the amount equal to any such payment,
make a Swing Loan to the Applicable Borrower in such amount, the proceeds of
which shall be used by Administrative Agent in whole to make such payment.
Within 30 days after the date of any payment of Other Taxes by any Credit Party,
the Applicable Borrower shall furnish to Administrative Agent, at its address
referred to in Section 9.2, the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment reasonably satisfactory
to Administrative Agent.

(d) The Applicable Borrower shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to Administrative Agent), each Secured
Party for all Taxes and Other Taxes (including any Taxes and Other Taxes imposed
by any jurisdiction on amounts payable under this Section 10.1) paid by such
Secured Party and any Liabilities arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. A
certificate of the Secured Party (or of Administrative Agent on behalf of such
Secured Party) claiming any compensation under this clause (d), setting forth
the amounts to be paid thereunder and delivered to the Borrower Representative
with copy to Administrative Agent, shall be conclusive, binding and final for
all purposes, absent manifest error. In determining such amount, Administrative
Agent and such Secured Party may use any reasonable averaging and attribution
methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(f) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S.
Lender Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event

 

102



--------------------------------------------------------------------------------

requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower Representative or Administrative Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Administrative Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed and signed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Administrative Agent that such Non-U.S.
Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding tax
or reduced rate with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents. Unless the Borrower Representative and
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Non-U.S. Lender
Party are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Credit Parties and
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.

(ii) Each U.S. Lender Party (other than a U.S. Lender Party that is an exempt
recipient under Treasury Regulation § 1.6049-4(c)(1)(ii)) shall (A) on or prior
to the date such U.S. Lender Party becomes a “U.S. Lender Party” hereunder,
(B) on or prior to the date on which any such form or certification expires or
becomes obsolete, (C) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (f) and (D) from time to time if requested by the Borrower
Representative or Administrative Agent (or, in the case of a participant or SPV,
the relevant Lender), provide Administrative Agent and the Borrower
Representative (or, in the case of a participant or SPV, the relevant Lender)
with two completed originals of Form W-9 (certifying that such U.S. Lender Party
is entitled to an exemption from U.S. backup withholding tax) or any successor
form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to Administrative Agent.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Axiall and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Axiall or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Axiall or the Administrative
Agent as may be necessary

 

103



--------------------------------------------------------------------------------

for Axiall and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(h) If any Secured Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified hereunder (including by the payment of additional amounts pursuant
to this Section 10.1), it shall pay to the applicable Credit Party an amount
equal to such refund (but only to the extent of indemnity payments made
hereunder with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Secured Party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such Credit Party, upon the request of such
Secured Party, shall repay to such Secured Party the amount paid over pursuant
to this clause (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Secured Party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (h), in no event will such Secured Party
be required to pay any amount to a Credit Party pursuant to this clause (h) the
payment of which would place such Secured Party in a less favorable net
after-Tax position than such Secured Party would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This clause (h) shall not
be construed to require any Secured Party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Credit Party or any other Person.

10.2 Illegality. If after the date hereof (a) any Lender shall determine that
the introduction of any Requirement of Law, or any change in any Requirement of
Law or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make or maintain LIBOR Rate
Loans or (b) any Lender determines in good faith (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that (i) it has become impracticable as a result of a circumstance that
adversely affects the London interbank market or the position of such Lender in
such market to make or maintain LIBOR Rate Loans, then, in each case, on notice
thereof by such Lender to the Borrowers through Administrative Agent, the
obligation of that Lender to make LIBOR Rate Loans shall be suspended until such
Lender shall have notified Administrative Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Applicable Borrower shall prepay
in full all LIBOR Rate Loans of such Lender then outstanding, together with
interest accrued thereon, either on the last day of the Interest Period thereof
if such Lender may lawfully continue to maintain such LIBOR Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
LIBOR Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower Representative may elect, by giving notice to such
Lender

 

104



--------------------------------------------------------------------------------

through Administrative Agent that all Loans which would otherwise be made by any
such Lender as LIBOR Rate Loans shall be instead Base Rate Loans or Canadian
Index Rate Loans, as applicable.

(c) Any Lender claiming any additional amounts payable pursuant to this
Section 10.2 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be illegal or otherwise disadvantageous to such Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall reasonably determine that either (i) the
introduction of, or any change in, or in the interpretation of, any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof,
(A) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement pursuant to Section 10.6) or L/C
Issuer; (B) subject any Lender or any L/C Issuer to any tax of any kind
whatsoever other than any Excluded Taxes with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit or any LIBOR Rate Loan
made by it, or change the basis of taxation of payments to such Lender or such
L/C Issuer in respect thereof (notwithstanding the foregoing, Taxes, Other Taxes
and Excluded Taxes are covered exclusively by Section 10.1); or (C) impose on
any Lender, any L/C Issuer or the London interbank market any other condition,
cost or expense affecting this Agreement, LIBOR Rate Loans made by such Lender
or any Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any LIBOR Rate Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or such L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received by such Lender or such L/C Issuer hereunder (whether of principal,
interest or any other amount), then the applicable Borrower shall be liable for,
and shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Administrative Agent), pay
to Administrative Agent for the account of such Lender or L/C Issuer, additional
amounts as are sufficient to compensate such Lender or L/C Issuer for such
increased costs; provided, that the applicable Borrower shall not be required to
compensate any Lender or L/C Issuer pursuant to this subsection 10.3(a) for any
increased costs incurred more than 180 days prior to the date that such Lender
or L/C Issuer notifies the Borrower Representative, in writing of the increased
costs and of such Lender’s or L/C Issuer’s intention to claim compensation
thereof; provided, further, that if the circumstance giving rise to such
increased costs is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

 

105



--------------------------------------------------------------------------------

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to
Administrative Agent), the Applicable Borrower shall pay to such Lender or L/C
Issuer, from time to time as specified by such Lender or L/C Issuer, additional
amounts sufficient to compensate such Lender or L/C Issuer (or the entity
controlling the Lender or L/C Issuer) for such increase; provided, that the
Applicable Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(b) for any amounts incurred more than 180 days
prior to the date that such Lender or L/C Issuer notifies the Borrower
Representative, in writing of the amounts and of such Lender’s or L/C Issuer’s
intention to claim compensation thereof; provided, further, that if the event
giving rise to such increase is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, in each case shall be deemed to have occurred
after the date hereof regardless of the date enacted, adopted, promulgated or
issued.

10.4 Funding Losses. Each Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of such Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of such Borrower to borrow, continue or convert a Loan after the
Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;

(c) the failure of such Borrower to make any prepayment after the Borrower
Representative has given a notice in accordance with Section 1.7;

 

106



--------------------------------------------------------------------------------

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan or Canadian Index Rate Loan, as applicable, on a day that is not the last
day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained. Solely
for purposes of calculating amounts payable by the Applicable Borrower to the
Lenders under this Section 10.4 and under subsection 10.3(a): each LIBOR Rate
Loan made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR used
in determining the interest rate for such LIBOR Rate Loan by a matching deposit
or other borrowing in the interbank Eurodollar market for a comparable amount
and for a comparable period, whether or not such LIBOR Rate Loan is in fact so
funded.

10.5 Inability to Determine Rates. If Administrative Agent shall have determined
in good faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to subsection
1.3(a) for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
or maintaining such Loan, Administrative Agent will forthwith give notice of
such determination to the Borrower Representative and each Lender. Thereafter,
the obligation of the Lenders to make or maintain LIBOR Rate Loans hereunder
shall be suspended until Administrative Agent revokes such notice in writing.
Upon receipt of such notice, the Borrower Representative may revoke any Notice
of Borrowing or Notice of Conversion/Continuation then submitted by it. If the
Borrower Representative does not revoke such notice, the Lenders shall make,
convert or continue the Loans, as proposed by the Borrower Representative, in
the amount specified in the applicable notice submitted by the Borrower
Representative, but such Loans shall be made, converted or continued as Base
Rate Loans or Canadian Index Rate Loans, as applicable.

10.6 Reserves on LIBOR Rate Loans. The Applicable Borrower shall pay to each
Lender, as long as such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional costs on the unpaid principal amount of
each LIBOR Rate Loan equal to actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such Loan provided the Borrower Representative
shall have received at least fifteen (15) days’ prior written notice (with a
copy to Administrative Agent) of such additional interest from the Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest shall be payable fifteen (15) days from
receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower Representative (with a
copy to Administrative Agent) a certificate setting forth in reasonable detail
the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrowers in the absence of manifest error.

 

107



--------------------------------------------------------------------------------

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“2013 Indenture”

  

Preamble

“Accession Agreement”

  

1.15(a)

“Affected Lender”

  

9.22

“Administrative Agent Report”

  

8.5(c)

“Aggregate Excess Funding Amount”

  

1.1(b)

“Agreement”

  

Preamble

“Agreement Currency”

  

9.25

“Axiall”

  

Preamble

“Borrower” and “Borrowers”

  

Preamble

“Borrower Materials”

  

9.10(e)

“Borrower Notice”

  

2.1(g)

“Borrower Representative”

  

1.12

“Canadian Borrower”

  

Preamble

“Canadian L/C Sublimit”

  

1.1(b)

“Canadian Letter of Credit”

  

1.1(b)

“Canadian Overadvance”

  

1.1(a)

“Canadian Revolving Loan”

  

1.1(a)

“Canadian Swing Loan”

  

1.1(c)

“Cash Dominion Grace Period”

  

Definition of Cash Dominion Period

“Co-Collateral Agent Discretionary Matters”

  

8.13

“Eligible Accounts”

  

1.13

“Eligible Inventory”

  

1.14

“Event of Default”

  

7.1

“Evidence of Flood Insurance”

  

2.1(g)

“Financial Covenant Trigger Event”

  

6.1

“Flood Determination Form”

  

2.1(g)

“GE Capital”

  

Preamble

“Increase Effective Date”

  

1.15(a)

“Increasing Lenders”

  

1.15(a)

“Incremental Facility”

  

1.15(a)

“Indemnified Matters”

  

9.6

“Indemnitee”

  

9.6

“Initial Borrowings”

  

1.15(a)

“Intercompany Notes”

  

5.1(b)

“Investments”

  

5.4

“Judgment Currency”

  

9.25

“L/C Reimbursement Agreement”

  

1.1(b)

“L/C Reimbursement Date”

  

1.1(b)

“L/C Request”

  

1.1(b)

“L/C Sublimit”

  

1.1(b)

 

108



--------------------------------------------------------------------------------

“Lender”

  

Preamble

“Letter of Credit Fee”

  

1.9(c)

“Letter of Credit Fronting Fee”

  

1.9(d)

“Maximum Lawful Rate”

  

1.3(d)

“MNPI”

  

9.10(a)

“Notice of Conversion/Continuation”

  

1.6(a)

“OFAC”

  

3.28(a)

“Overadvance”

  

1.1(a)

“Other Lender”

  

1.11(e)

“Other Taxes”

  

10.1(c)

“Participant Register”

  

9.9(g)

“Permitted Liens”

  

5.1

“PPG”

  

Preamble

“PPG Acquisition”

  

Preamble

“PPG Entities”

  

Preamble

“PPG Merger Agreement”

  

Preamble

“Prior ABL Credit Agreement”

  

Preamble

“Prior ABL Credit Agreement Commitments”

  

Preamble

“Prior ABL Credit Agreement Lenders”

  

Preamble

“Prior ABL Credit Agreement Loans”

  

Preamble

“Register”

  

1.4(b)

“Restricted Payments”

  

5.11

“Replacement Lender”

  

9.22

“Revolving Loan Commitment”

  

1.1(a)

“Revolving Loan”

  

1.1(a)

“Sale”

  

9.9(b)

“SDN List”

  

3.28(a)

“Settlement Date”

  

1.11(b)

“Subject Transaction”

  

6.1

“Subsequent Borrowings”

  

1.15(a)

“Swingline Request”

  

1.1(c)

“Swing Loan”

  

1.1(c)

“Tax Returns”

  

3.10

“Taxes”

  

10.1(a)

“Transactions”

  

Preamble

“Term Loan Agreement”

  

Preamble

“Upsize ABL Commitments”

  

Preamble

“U.S. Borrowers”

  

Preamble

“U.S. Letter of Credit”

  

1.1(b)

“U.S. Overadvance”

  

1.1(a)

“U.S. Revolving Loan”

  

1.1(a)

“U.S. Swing Loan”

  

1.1(c)

“Wells Fargo”

  

Preamble

 

109



--------------------------------------------------------------------------------

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“ABL Priority Collateral” means, collectively, (i) the Revolving Priority
Collateral (as defined in the Intercreditor Agreement), (ii) the Canadian
Collateral and (iii) the Additional Pledged Stock (as defined in the U.S.
Revolving Guaranty and Security Agreement).

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC and including without limitation all “claims” for the
purpose of the Civil Code of Quebec) of the Credit Parties, including, without
limitation, the unpaid portion of the obligation of a customer of a Credit Party
in respect of Inventory purchased by and shipped to such customer and/or the
rendition of services by a Credit Party, as stated on the respective invoice of
a Credit Party, net of any credits, rebates or offsets owed to such customer.

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.

“Administrative Agent” means GE Capital in its capacity as Administrative Agent
for the Lenders hereunder, and any successor Administrative Agent.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person. Notwithstanding the foregoing, (i) neither
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Credit
Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents and (ii) neither PPG nor any of its
Subsidiaries shall be deemed an “Affiliate” of any Credit Party solely by reason
by PPG, any such Subsidiary and any such Credit Party having common executive
officers and/or directors.

“Agents” means, collectively, Administrative Agent and the Co-Collateral Agents.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$500,000,000, as such amount may be increased or reduced from time to time
pursuant to subsection 1.15(b).

“Applicable Borrower” means (i) with respect to any U.S. Obligation, the U.S.
Borrowers and (ii) with respect to any Canadian Obligation, the Canadian
Borrower.

“Applicable Designee” shall mean any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of Administrative Agent
(which consent shall not be

 

110



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed) to fund all or any portion of
such Lender’s Commitment to fund Canadian Revolving Loans (including purchasing
participations in Canadian Letters of Credit) under this Agreement. As of the
Effective Date, the Applicable Designees of each Lender are set forth on
Schedule 1.1(a) (which schedule may be updated from time to time upon written
notice by any Lender to Administrative Agent). For all purposes of this
Agreement, any designation of an Applicable Designee by a Lender shall not
affect such Lender’s rights and obligations with respect to its Commitment and
the Credit Parties, the other Lenders and Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents, except
as otherwise expressly permitted in this Agreement or in the applicable
addendum.

“Applicable Margin” means: (i) if a Base Rate Loan or Canadian Index Rate Loan,
0.50 percent (0.50%) per annum and (ii) if a LIBOR Rate Loan, 1.50 percent
(1.50%) per annum; provided, that if, at any time, Axiall has not satisfied the
Ratings Requirement, the Applicable Margin shall be determined in accordance
with the corresponding percentages per annum as set forth below:

 

Revolving Loans and Swing Loans

 

Average Utilization

   LIBOR Margin     Base Rate/Canadian Index Rate
Margin  

Greater than 50%

     2.00 %      1.00 % 

Greater than 25% and less than or equal to 50%

     1.75 %      0.75 % 

Less than or equal to 25%

     1.50 %      0.50 % 

The Applicable Margin shall be determined by the Administrative Agent and
adjusted quarterly. Any adjustment in the Applicable Margin shall be applicable
to all Revolving Loans or Letter of Credit Outstandings then existing or
subsequently made or issued.

“Applicable Unused Commitment Fee” means a rate per annum equal to 0.375%;
provided, that if, at any time, Axiall has satisfied the Ratings Requirement,
the Applicable Unused Commitment Fee shall be determined in accordance with the
corresponding percentages per annum as set forth below:

 

Average Utilization

   Unused Commitment Fee  

Greater than or equal to 25%

     0.250 % 

Less than 25%

     0.375 % 

The Applicable Unused Commitment Fee shall be determined by the Administrative
Agent and adjusted quarterly.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above, (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender and (c) has the ability to
perform its obligations hereunder.

 

111



--------------------------------------------------------------------------------

“Arrangement Fee Letter” means that certain ABL Facility Arrangement Fee Letter,
dated as of December 12, 2012, by and among Axiall, GE Capital Markets, Inc. and
the Administrative Agent.

“Aromatics Asset Sale” means the sale, transfer or other disposition (including,
without limitation, through the establishment of one or more joint ventures) of
all or any part of Axiall’s “Aromatics” division including, without limitation,
certain equipment and customer contracts associated with Axiall’s phenol
production plant located in Placquemine, Louisiana, and certain property,
plants, equipment and customer contracts associated with Axiall’s cumene
production facility and phenol production facility, each located in Pasadena,
Texas.

“Arrangers” means GE Capital Markets, Inc. and Wells Fargo Capital Finance, LLC.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Administrative Agent, in substantially in the form of
Exhibit 11.1(a) or any other form approved by Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented fees and
disbursements of any law firm or other external counsel.

“Average Utilization” means, as of any date of determination, the average daily
Utilization for the previous calendar month.

“BA Rate” means for a particular period the rate per annum determined by Agent
by reference to the average rate quoted on the Reuters Monitor Screen (Page
CDOR, or such other Page as may replace such Page on such Screen on the purpose
of displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) applicable to Canadian Dollars bankers’ acceptances with a term
comparable to such period as of 10:00 a.m. (Toronto time) two (2) Business Days
before the first day of such period. If for any reason the Reuters Monitor
Screen rates are not available, BA Rate means the rate of interest determined by
Administrative Agent that is equal to the arithmetic mean (rounded upwards to
the nearest basis point) of the rates quoted by The Bank of Nova Scotia, Royal
Bank of Canada and Canadian Imperial Bank of Commerce in respect of Canadian
Dollar bankers’ acceptances with a term comparable to such period. No adjustment
shall be made to account for the difference between the number of days in a year
on which the rates referred to in this definition are based and the number of
days in a year on the basis of which interest is calculated in the Agreement.

“Bank Product Amount” has the meaning given to such term in the definition of
Bank Products.

“Bank Product Provider” means any Person that, at the time it provides any Bank
Products to Credit Parties, is a Lender or an Affiliate of a Lender. In no event
shall any Bank Product Provider acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Sections 8.1, 8.5, 8.7 and 9.8 shall be deemed
to include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of
Administrative Agent.

 

112



--------------------------------------------------------------------------------

“Bank Products” means any one or more of the following types or services or
facilities provided to a Credit Party by a Bank Product Provider: (a) purchasing
cards, commercial cards, credit cards or stored value cards, (b) cash management
or related services, including (i) the automated clearinghouse transfer of funds
for the account of a Credit Party pursuant to agreement or overdraft for any
accounts of a Credit Party maintained at Administrative Agent or any Bank
Product Provider that are subject to the control of Administrative Agent
pursuant to any deposit account control agreement to which Administrative Agent
or such Bank Product Provider is a party, as applicable, (ii) controlled
disbursement services and (iii) E-payables or comparable services. In connection
with any Bank Product, each Bank Product Provider, shall provide written notice
to Administrative Agent prior to entering into a Bank Product of (x) the
existence of such Bank Product, (y) the maximum dollar amount of obligations
arising thereunder (the “Bank Product Amount”) and (z) the methodology to be
used by such parties in determining the obligations under such Bank Product from
time to time. The Bank Product Amount may be changed from time to time upon
written notice to Administrative Agent by the applicable Bank Product Provider.
No Bank Product Amount may be established at any time that a Default or Event of
Default exists, or if a reserve in such amount would cause an Overadvance.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.) as now or hereafter in effect, or any successor thereto.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent), (b) the sum of
0.50% per annum and the Federal Funds Rate, and (c) the sum of (x) LIBOR
calculated for each such day based on an Interest Period of three months
determined two (2) Business Days prior to such day plus (y) 1.00% per annum, in
each instance, as of such day. Any change in the Base Rate due to a change in
any of the foregoing shall be effective on the effective date of such change in
the Federal Funds Rate or LIBOR for an Interest Period of three months.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise, but excluding any Canadian Benefit Plan.

 

113



--------------------------------------------------------------------------------

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made, continued or converted to or for the benefit of the same Borrower on the
same day by the Lenders pursuant to Article I.

“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of Exhibit 11.1(b)
hereto, duly completed as of a date in accordance with the requirements of this
Agreement.

“Building Products Division Asset Sale” means the sale, transfer or other
disposition (including, without limitation, through the establishment of one or
more joint ventures) of all or any part of Axiall’s “home improvement” or
“building products” division including, without limitation, certain property,
plant, equipment and customer contracts associated with window and door
profiles, mouldings products, vinyl siding, aluminum siding and accessories,
pipe and pipe fittings, and deck, fence and rail product lines.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing benefits primarily to Canadian employees, including medical, hospital
care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which Borrowers have any liability with
respect to any employee or former employee, but excluding any Canadian Pension
Plans.

“Canadian Borrowing Base” means, with respect to the Canadian Borrower and the
other Canadian Credit Parties on a consolidated basis, as of any date of
determination by Administrative Agent, an amount equal to the U.S. Dollar
Equivalent of:

(a) 85% of the book value of Eligible Accounts at such time; plus

(b) the lesser of (i) 70% of Eligible Inventory valued at the lower of cost or
market on a first-in, first-out basis, and (ii) 85% of the book value of
Eligible Inventory, multiplied by the NOLV Factor; plus

(c) 100% of Qualified Cash; minus

(d) Reserves established by the Co-Collateral Agents at such time in their
Permitted Discretion; minus

(e) the Swap Termination Value of all Noticed Secured Rate Contracts to the
extent such amount constitutes Obligations of such Credit Party.

Subject to the eligibility criteria set forth in the definitions of “Eligible
Accounts”, “Eligible Inventory” and “Qualified Cash”, the assets of the PPG
Entities shall not be included in

 

114



--------------------------------------------------------------------------------

the Canadian Borrowing Base until such time as the PPG Inclusion Requirement has
been satisfied. Furthermore, no assets of any Unrestricted Subsidiary shall be
included in the Canadian Borrowing Base.

The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 4.2 (subject, in all respects, to the ability of the
Co-Collateral Agents to impose Reserves at any time in their Permitted
Discretion).

“Canadian Collateral” has the meaning ascribed to such term in the Canadian
Security Agreement.

“Canadian Credit Parties” means the Canadian Borrower and each Canadian
Subsidiary (i) which executes a guaranty of the Canadian Obligations and
(ii) which grants a Lien on its Canadian Collateral to secure payment of the
Canadian Obligations.

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

“Canadian Index Rate” means, for any day, a floating rate equal to the higher of
(a) the annual rate of interest quoted from time to time in the “Report on
Business” section of The Globe and Mail as being “Canadian prime”, “chartered
bank prime rate” or words of similar description; and (b) the BA Rate existing
on such day in respect of a period of 30 days plus 1.35% per annum. Any change
in any interest rate provided for in the Agreement based upon the Canadian Index
Rate shall take effect at the time of such change in the Canadian Index Rate. No
adjustments shall be made to account for the difference between the number of
days in a year on which the rates referred to in this definition are based and
the number of days in a year on the basis of which interest is calculated in the
Agreement.

“Canadian Index Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest at a rate based on the Canadian Index Rate.

“Canadian Obligations” means the Obligations of the Canadian Borrower.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party primarily for its Canadian employees or former employees, but does
not include the Canada Pension Plan or the Quebec Pension Plan as maintained by
the Government of Canada or the Province of Quebec, respectively.

“Canadian Revolving Loan Sublimit” means, initially, $200,000,000, as such
amount may be reduced from time to time pursuant to subsection 1.15(b).

“Canadian Security Agreement” means, collectively, each Security Agreement,
dated as of the Original Closing Date or the Effective Date, as applicable, made
by the Canadian Credit Parties in favor of Administrative Agent, for the benefit
of the Secured Parties, as the same may be amended, restated and/or modified
from time to time.

“Canadian Subsidiary” means each Wholly-Owned Subsidiary of Axiall (other than
an Immaterial Subsidiary or Unrestricted Subsidiary) that is organized under the
laws of Canada or any province thereof and for greater certainty shall also
include The Roybridge Financing Trust.

 

115



--------------------------------------------------------------------------------

“Canadian Swingline Commitment” means $30,000,000.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any Lender or of any corporation
controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease; provided, that the OMERS Leases
shall be deemed not to be Capital Leases for all purposes under this Agreement.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Restricted Subsidiary of any Credit Party under any Capital Leases.

“Cash Dominion Period” means (a) any period during which any Event of Default
shall have occurred and be continuing and (b) each period commencing on a date
that either (i) Excess Availability has been less than the Threshold Amount for
a period of five (5) consecutive Business Days (provided, no borrowing is
permitted during such 5-day period) (such five day period, the “Cash Dominion
Grace Period”) or (ii) Excess Availability is less than the Threshold Amount and
Axiall has waived application of the Cash Dominion Grace Period, and continuing
until the date Excess Availability shall have been equal to or greater than the
Threshold Amount for thirty (30) consecutive calendar days (unless
Administrative Agent has determined that the circumstances surrounding such Cash
Dominion Period cease to exist); provided, that if there have been more than
three Cash Dominion Periods in the preceding 365 consecutive days, then a Cash
Dominion Period will not end pursuant to clause (b) above until such time as
there shall have been three or fewer Cash Dominion Periods in the preceding 365
consecutive day period.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

 

116



--------------------------------------------------------------------------------

“Closing Date Material Adverse Effect” means, with respect to SpinCo or Axiall,
any change, development, event, occurrence, effect or state of facts that,
individually or in the aggregate with all such other changes, developments,
events, occurrences, effects or states of facts is materially adverse to the
business, financial condition or results of operations of the Eagle Business (as
defined in the PPG Merger Agreement), taken as a whole (in the case of SpinCo),
or Axiall and the Grizzly Subsidiaries (as defined in the PPG Merger Agreement),
taken as a whole (in the case of Axiall); provided, that none of the following
shall be deemed either alone or in combination to constitute, or be taken into
account in determining whether there is, a Material Adverse Effect (as defined
in the PPG Merger Agreement): any change, development, event, occurrence, effect
or state of facts arising out of or resulting from (i) capital market conditions
generally or general economic conditions, including with respect to interest
rates or currency exchange rates, (ii) geopolitical conditions or any outbreak
or escalation of hostilities, acts of war or terrorism occurring after the
July 18, 2012, (iii) any hurricane, tornado, flood, earthquake or other natural
disaster occurring after July 18, 2012, (iv) any change in applicable Law (as
defined in the PPG Merger Agreement) or GAAP (or authoritative interpretation
thereof) which is proposed, approved or enacted after July 18, 2012, (v) general
conditions in the industries in which the Eagle Business operates (in the case
of SpinCo) or Axiall and the Grizzly Subsidiaries operate (in the case of
Axiall), (vi) the announcement and pendency of the PPG Merger Agreement and the
transactions contemplated hereby, including any lawsuit in respect hereof,
compliance with the covenants or agreements contained herein, and, unless same
involves a breach by PPG of its representations and warranties in Section 6.3 of
the PPG Merger Agreement (in the case of SpinCo) or a breach by Axiall of its
representations and warranties in Section 7.3 of the PPG Merger Agreement (in
the case of Axiall), any loss of or change in relationship with any customer,
supplier, distributor, or other business partner, or departure of any employee
or officer, of the Eagle Business (in the case of SpinCo) or Axiall or any of
the Grizzly Subsidiaries (in the case of Axiall), and (vii) in the case of
SpinCo, (A) any Excluded Asset or Excluded Liability (each as defined in the PPG
Merger Agreement) or (B) any labor dispute, labor arbitration proceeding or
labor organizational effort pending or threatened or any slowdown or work
stoppage in effect or threatened with respect to Spinco Employees (as defined in
the PPG Merger Agreement), in any such case, so long as the plant at which any
such labor dispute, labor arbitration proceeding, labor organization effort, or
slowdown or work stoppage is occurring continues to operate, except, in the
cases of clauses (ii), (iii), (iv) and (v), to the extent that such change,
development, event, occurrence, effect or state of facts has a materially
disproportionate effect on the Eagle Business (in the case of SpinCo) or Axiall
and the Grizzly Subsidiaries, taken as a whole (in the case of Axiall), as
compared with other participants in the industries in which the Eagle Business
operates (in the case of SpinCo) or Axiall and the Grizzly Subsidiaries operate
(in the case of Axiall) (in which case the incremental disproportionate impact
or impacts may be deemed either alone or in combination to constitute, or be
taken into account in determining whether there is, a Material Adverse Effect
(as defined in the PPG Merger Agreement)).

“Co-Collateral Agents” means (i) GE Capital in its capacity as co-collateral
agent under this Agreement and the Collateral Documents, or any of its
successors in such capacity and (ii) Wells Fargo in its capacity as
co-collateral agent under this Agreement and the Collateral Documents, or any of
its successors in such capacity; provided, that in the event that Wells Fargo
resigns as a Co-Collateral Agent, no successor Co-Collateral Agent shall be
appointed.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, the U.S. Collateral and the Canadian
Collateral.

 

117



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the U.S. Revolving Guaranty and
Security Agreement, the Canadian Security Agreement, the Mortgages, each Control
Agreement, and all other security agreements, pledge agreements, patent and
trademark security agreements, lease assignments, guarantees and other similar
agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Credit Party, any of
their respective Subsidiaries or any other Person pledging or granting a lien on
Collateral or guaranteeing the payment and performance of some or all of the
Obligations, and any Lender or Administrative Agent for the benefit of
Administrative Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders or Administrative Agent pursuant to or in connection
with the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the UCC, the PPSA
or comparable law) against any such Person as debtor in favor of any Lender or
Administrative Agent for the benefit of Administrative Agent, the Lenders and
the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.

“Commitment” means, for each Lender, its Revolving Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment divided by the Aggregate Revolving Loan
Commitment.

“Compliance Certificate” means a certificate of a Responsible Officer of the
Borrower Representative, on behalf of the Borrowers, in the form of Exhibit
4.2(b) hereto.

“Consolidated Capital Expenditures” means, for any period, for Axiall and its
Restricted Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP, minus the Net Cash Proceeds received from
the sale of capital assets (excluding, for the avoidance of doubt, the sale of
inventory in the Ordinary Course of Business) and reinvested during such period;
provided, however, that Consolidated Capital Expenditures shall not include
expenditures made with proceeds of any involuntary disposition, or expenditures
made in anticipation of the future receipt of such proceeds after the occurrence
of an involuntary disposition, to the extent such expenditures are used to
purchase property that is used or useful in the business of Axiall and its
Restricted Subsidiaries. Notwithstanding the foregoing, “Consolidated Capital
Expenditures” for Axiall and its Restricted Subsidiaries for the Fiscal Quarter
ended (i) March 31, 2012 shall be deemed to be $24,500,000, (ii) June 30, 2012
shall be deemed to be $43,400,000, (iii) September 30, 2012 shall be deemed to
be $21,000,000 and (iv) December 31, 2012 shall be deemed to be $37,900,000, in
each case, after giving effect on a pro forma basis to the Transactions.

“Consolidated Cash Interest Charges” means, for any period, for Axiall and its
Restricted Subsidiaries on a consolidated basis, the excess of (a) the sum of
(without duplication) (i) the interest expense (including (A) imputed interest
expense under capital leases, but excluding any imputed interest as a result of
purchase accounting, (B) all commissions, discounts, fees and other cash charges
in connection with letters of credit and similar instruments and (C) net amounts
paid or payable and/or received or receivable under permitted rate contracts in
respect of interest rates) for such period, in accordance with GAAP, in each
case which are paid or payable in cash, plus (ii) the implied interest component
of synthetic leases with respect to such period, plus (iii) any interest accrued
during such period in respect of Indebtedness that is required to be capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP,

 

118



--------------------------------------------------------------------------------

minus (b) the sum of (i) to the extent included in such consolidated interest
expense for such period, non-cash expenses attributable to the amortization or
write-off of capitalized financing costs previously paid, plus (ii) to the
extent included in such consolidated interest expense for such period, non-cash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period, plus (iii) any expensing of bridge, commitment
and other financing fees for such period, plus (iv) cash interest income for
such period. For purposes of calculating Consolidated Cash Interest Charges, the
non-cash effects of the application of ASC Subtopic 470-50 shall be disregarded.

“Consolidated Cash Taxes” means, for any applicable period of computation, the
sum of all taxes on or measured by income paid or required to be paid in cash by
Axiall and its Restricted Subsidiaries during such period (net of all income tax
refunds and credits received in cash by Axiall and its Restricted Subsidiaries
during such period), which number for the applicable period of computation shall
not be less than zero, determined on a consolidated basis in accordance with
applicable law and GAAP, but excluding, without duplication and to the extent
included therein, income taxes paid in cash during such period that are directly
attributable to, without duplication, any gain in respect of the modification or
exchange of debt instruments (provided, such amounts shall not exceed $5,000,000
in the aggregate through maturity of the Loan). Notwithstanding the foregoing,
“Consolidated Cash Taxes” for Axiall and its Restricted Subsidiaries for the
Fiscal Quarter ended (i) March 31, 2012 shall be deemed to be $30,100,000,
(ii) June 30, 2012 shall be deemed to be $29,500,000, (iii) September 30, 2012
shall be deemed to be $46,200,000 and (iv) December 31, 2012 shall be deemed to
be $41,700,000, in each case, after giving effect on a pro forma basis to the
Transactions.

“Consolidated EBITDA” shall mean, for Axiall and its Restricted Subsidiaries for
any period, without duplication, an amount equal to the sum of (a) the net
income for such period determined in accordance with GAAP, but excluding (i) the
income (or loss) of any joint venture or other Person which is not a Subsidiary
of a Borrower, except to the extent of the amount of dividends or other
distributions actually paid to a Borrower or any of its Restricted Subsidiaries
in cash by such Person during such period, (ii) the undistributed earnings of
any Restricted Subsidiary of any Borrower that is not a Credit Party if the
payment of dividends or similar distributions by that Restricted Subsidiary is
not permitted by operation of the terms of its charter or of any agreement or
Requirement of Law applicable to that Restricted Subsidiary, (iii) any net gain
from the collection of life insurance proceeds; (iv) any aggregate net gain or
loss from the sale, exchange, transfer or other disposition of Property or
assets not in the Ordinary Course of Business of the Borrowers and their
Restricted Subsidiaries, and related tax effects in accordance with GAAP and
(v) any extraordinary and non-recurring gains or losses of a Borrower or its
Restricted Subsidiaries, and related tax effects in accordance with GAAP plus
(b) to the extent deducted in determining net income for such period,
(i) interest expense and bank fees and costs of surety bonds, in each case in
connection with financing activities, (ii) income tax expense,
(iii) depreciation and amortization (including the amortization of deferred
financing fees or costs), (iv) any fees, expenses or other costs paid in
connection with (A) the PPG Acquisition Financing and this Agreement in an
aggregate amount not to exceed $50,000,000, (B) any tender offer for the Secured
Notes in an aggregate amount not to exceed $64,000,000 (including the payment of
any required “make-whole premiums”) and (C) any transaction costs incurred in
connection with any Ethylene Cracker Investment in an aggregate amount not to
exceed $25,000,000, (v) amortization relating to V-cracker assets, (vi) any
non-cash deduction from net income as a result of any grant of stock or stock
equivalents to employees or members of the board of directors, (vii) any
expenses or charges related to any issuance of Stock or Stock Equivalents,
Investment,

 

119



--------------------------------------------------------------------------------

Acquisition, Disposition, recapitalization or the incurrence or repayment of
Indebtedness (including any refinancing thereof whether or not successful) and
any amendment or modification to the terms of any such transactions in an
aggregate amount (combined with amounts included under clause (viii) below) not
to exceed $10,000,00, (viii) the amount of any restructuring charge or reserve,
including one-time costs incurred in connection with a Permitted Acquisition
after the Effective Date or the closing of any facilities after the Effective
Date in an aggregate amount (combined with amounts included under clause
(vii) above) not to exceed $10,000,000, (ix) any costs or expenses incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of Axiall or net cash
proceeds from the issuance of Stock or Stock Equivalents of Axiall and (x) other
non-cash charges reducing net income (excluding any such non-cash charge to the
extent it represents an accrual of or reserve for cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior period
or relating to a write-down, write off or reserve with respect to accounts
receivable and inventory), minus (c) (i) income tax credits and (ii) non-cash
income or gains (including, without limitation, income arising from the
cancellation of indebtedness) other than the accrual of revenue in the Ordinary
Course of Business. Notwithstanding the foregoing, “Consolidated EBITDA” for
Axiall and its Restricted Subsidiaries for the Fiscal Quarter ended
(i) March 31, 2012 shall be deemed to be $142,500,000, (ii) June 30, 2012 shall
be deemed to be $139,800,000, (iii) September 30, 2012 shall be deemed to be
$192,300,000 and (iv) December 31, 2012 shall be deemed to be $177,800,000, in
each case, after giving effect on a pro forma basis to the Transactions.

Notwithstanding the preceding sentence, amounts relating to a subsidiary of a
Person will be added to or deducted from net income to compute Consolidated
EBITDA of such Person only to the extent (and in the same proportion) that the
net income (loss) of such subsidiary was included in calculating the net income
of such Person.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA minus
(ii) Consolidated Capital Expenditures (other than Consolidated Capital
Expenditures to the extent financed with Indebtedness (excluding Loans under
this Agreement) or financed with the issuance of equity) minus
(iii) Consolidated Cash Taxes to (b) Consolidated Fixed Charges, in each case
for the period of the last twelve months most recently ended.

For purposes of calculating the Consolidated Fixed Charge Coverage Ratio for any
applicable period during which any Subject Transaction is consummated, the
Consolidated Fixed Charge Coverage Ratio will be calculated in accordance with
Section 11.7.

“Consolidated Fixed Charges” means, for any period, for Axiall and its
Restricted Subsidiaries on a consolidated basis, the sum, without duplication,
of (a) Consolidated Cash Interest Charges for such period plus (b) the aggregate
amount of scheduled principal payments (whether or not made) during such period
in respect of Indebtedness (including, without limitation, the attributable
indebtedness of capital leases) of Axiall and its Restricted Subsidiaries plus
(c) the aggregate amount of cash restricted payments made by Axiall and its
Restricted Subsidiaries during such period pursuant to clauses (d), (e) or
(m) of Section 5.11. Notwithstanding the foregoing, “Consolidated Fixed Charges”
for Axiall and its Restricted Subsidiaries for the Fiscal Quarter ended
(i) March 31, 2012 shall be deemed to be $21,500,000, (ii) June 30, 2012 shall
be deemed to be $21,100,000, (iii) September 30, 2012 shall be deemed to be
$21,100,000 and (iv) December 31, 2012 shall be deemed to be $21,100,000, in
each case, after giving effect on a pro forma basis to the Transactions.

 

120



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of Axiall and its consolidated Restricted Subsidiaries
after deducting therefrom all current liabilities (excluding any current
liabilities that are by their terms extendable or renewable at the option of the
obligor thereunder for more than 12 months after the date of determination;
total prepaid expenses and deferred charges, and all goodwill, trade names,
trademarks, patents, licenses, copyrights and other intangible assets, all as
set forth, or on a pro forma basis, as would be set forth, on the consolidated
balance sheet of Axiall and its consolidated Restricted Subsidiaries for
Axiall’s most recently completed fiscal quarter, prepared in accordance with
GAAP.

“Consolidated Secured Debt Ratio” means, as of any date of determination, the
ratio of (a) consolidated total Indebtedness of Axiall and its Restricted
Subsidiaries on the date of determination that constitutes the Obligations, the
Secured Notes, Term Loans, any Other Pari Passu Lien Obligations and any Capital
Lease Obligations to (b) the aggregate amount of Consolidated EBITDA for the
then most recent four full fiscal quarters for which internal financial
statements of Axiall and its Subsidiaries are available, in each case, subject
to pro forma adjustments made in a manner consistent with the calculation of the
Fixed Charge Coverage Ratio as set forth in Section 6.1, for the most recent
four quarters for which financial statements are available.

“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Restricted Subsidiaries at such date determined on a
consolidated basis in conformity with GAAP minus (a) any minority interest in
any Person that would be reflected on a consolidated balance sheet of such
Person and its Subsidiaries at such date prepared in conformity with GAAP and
(b) any securities issued by such Person held as treasury securities.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

121



--------------------------------------------------------------------------------

“Control Agreement” means a deposit account, securities account or commodities
account control agreement, each in form and substance satisfactory to
Administrative Agent and in any event providing to Administrative Agent
“control” of such deposit account, securities or commodities account within the
meaning of Articles 8 and 9 of the UCC.

“Conversion Date” means any date on which the Applicable Borrower converts a
Base Rate Loan or Canadian Index Rate Loan, as applicable, to a LIBOR Rate Loan
or a LIBOR Rate Loan to a Base Rate Loan or a Canadian Index Rate Loan, as
applicable.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Parties” means each U.S. Credit Party and each Canadian Credit Party.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by Axiall in good faith) of non-cash consideration received by Axiall
or a Restricted Subsidiary in connection with a sale or disposition pursuant to
Section 5.2(h) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower Representative,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
or Cash Equivalents).

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c), 5.2(f) and 5.2(g) and (b) the sale or transfer by a
Borrower or any Subsidiary of a Borrower of any Stock or Stock Equivalent issued
by any Subsidiary of a Borrower and held by such transferor Person.

“Documentation Agent” means Barclays Bank PLC in its capacity as Documentation
Agent under this Agreement.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Effective Date” means January 28, 2013.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Administrative Agent.

 

122



--------------------------------------------------------------------------------

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

 

123



--------------------------------------------------------------------------------

“Ethylene Cracker Facility” means a facility, a primary purpose of which is the
cracking, generation or production of ethylene (or with the intent to convert or
modify to the cracking, generation or production of ethylene).

“Ethylene Cracker Investment” means any one or more of the following: (a) any
Investment in any Person (including, without limitation, through an Acquisition,
joint venture arrangement, capital investment or similar Investment, or the
guarantee of any Indebtedness of such Person) whose primary business consists of
constructing, acquiring, owning, refurbishing, upgrading or otherwise operating
an Ethylene Cracker Facility or (b) the entering into of one or more long-term
supply contracts for the purchase of ethylene including, without limitation,
long-term supply contracts that provide for take-or-pay or similar payments.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

“Excess Availability” means, as of any date of determination, an amount equal to
(a) the lesser of (i) the Maximum Revolving Loan Balance and (ii) the sum of the
Maximum U.S. Revolving Loan Balance and the Maximum Canadian Revolving Loan
Balance minus (b) the principal amount of all outstanding Revolving Loans.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” means (A) deposit accounts specifically and exclusively used
for, payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of any Credit Party’s employees, and (B) any deposit account or
securities account that is not located within the United States of America
which, individually or in the aggregate, does not at any time have more than
$2,000,000 on deposit therein.

“Excluded Taxes” means, with respect to Administrative Agent, any L/C Issuer,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Credit Party hereunder, (a) any taxes imposed on or
measured by its overall net income (however denominated), net profits or capital
of such Person and franchise taxes imposed in lieu thereof by the jurisdiction
under the laws of which such recipient (i) is organized or incorporated,
(ii) maintains its principal lending office or, in the case of any Lender or any
L/C Issuer, its applicable lending office with respect to this Agreement or
(iii) has a present or former connection other than a connection resulting from
entering into this Agreement or receiving any payment under this Agreement;
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which such Lender or such L/C
Issuer is located, (c) in the case of any Lender any U.S. federal withholding
tax imposed on amounts payable to or for the account of such Lender with respect
to an interest in a Loan pursuant to a law in effect on the date on which
(x) such Lender acquires such interest in the Loan (other than pursuant to an
assignment request by the Borrowers under Section 9.22)) or (y) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 10.1, amounts with respect such taxes were payable by the Borrowers
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(d) in the case of any Lender, any withholding tax that is attributable to such
Lender’s failure or inability (other than as a result of a change in any
Requirement of Law) to comply with Section 10.1(f)) and (e) any U.S. federal
withholding taxes imposed under FATCA.

 

124



--------------------------------------------------------------------------------

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Administrative Agent,
including Intralinks® and ClearPar® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by
Administrative Agent, any of its Related Persons or any other Person, providing
for access to data protected by passcodes or other security system.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” means, collectively, the Prior ABL Credit Agreement Additional
Incremental Fee Letter and the Arrangement Fee Letter.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
U.S. Credit Party or indirectly by a U.S. Credit Party through one or more U.S.
Subsidiaries.

 

125



--------------------------------------------------------------------------------

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30, and December 31 of each
year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that covers flood perils with
deductibles, limits and sublimits that are commercially reasonable given the
size and character of the business of the Credit Parties.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.

“Holdco” means Rome Acquisition Holding Corp., a Nova Scotia unlimited liability
company and a Wholly Owned Subsidiary of Axiall.

“Holdco Loan” means that certain intercompany loan by Axiall to Holdco as
evidenced by that certain promissory note made as of October 3, 2006 executed by
Holdco in favor of Axiall.

“Immaterial Subsidiary” means any Subsidiary (other than a Credit Party) of
Axiall (i) listed on Schedule 11.1(b), or (ii) both (A) owning assets having a
book value of less than 2.5% of Consolidated Net Tangible Assets and (B) having
Consolidated EBITDA (calculated solely for such Subsidiary) constituting less
than 5% of Consolidated EBITDA of Axiall and its Subsidiaries (including any
Unrestricted Subsidiaries); provided, that (x) the aggregate book value of the
assets of all Immaterial Subsidiaries at any time shall not exceed 5% of
Consolidated

 

126



--------------------------------------------------------------------------------

Net Tangible Assets and (y) the aggregate amount of Consolidated EBITDA
(calculated solely for such Immaterial Subsidiaries) at any time shall not
exceed 5% of Consolidated EBITDA of Axiall and its Subsidiaries (including any
Unrestricted Subsidiaries).

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the latest Revolving Termination Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) or (c) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above. To the extent that any
recourse with respect to such Indebtedness is limited to solely to property of a
Person, the amount of Indebtedness of any Person for purposes of clause
(i) shall be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value (as determined by such Person in
good faith) of such property encumbered thereby.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including without limitation the Bankruptcy Code, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and the Winding-Up and Restructuring Act Canada).

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

 

127



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Original Closing Date (as amended, amended and restated, supplemented or
otherwise modified from time to time) between GE Capital, as revolving agent,
and U.S. Bank National Association, as notes collateral agent.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and (b) with respect to Base
Rate or Canadian Index Rate Loans (including Swing Loans) the first day of each
month.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan or Canadian Index Rate Loan, as
applicable, is converted to the LIBOR Rate Loan and ending on the date one, two
or three months thereafter, as selected by the Borrower Representative in its
Notice of Borrowing or Notice of Conversion/Continuation; provided, that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work in process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

128



--------------------------------------------------------------------------------

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“L/C Issuer” shall mean (a) any Lender, (b) an Affiliate of any Lender, (c) any
Person designated by an L/C Issuer from time to time to issue all or any portion
of the Canadian Letters of Credit requested to be issued by such L/C Issuer
under this Agreement and listed on Schedule 1.1(a) (which schedule may be
updated from time to time upon written notice by any L/C Issuer to
Administrative Agent) or (d) any other bank or other legally authorized Person,
in each case, reasonably acceptable to Administrative Agent, in such Person’s
capacity as an issuer of Letters of Credit hereunder. For all purposes of this
Agreement, any designation by an L/C Issuer made pursuant to clause (c) of this
definition shall not affect such L/C Issuer’s rights and obligations with
respect to its Commitment and the Credit Parties, the Lenders and Administrative
Agent shall continue to deal solely and directly with such L/C Issuer in
connection with such L/C Issuer’s rights and obligations under this Agreement
and the other Loan Documents, except as otherwise expressly permitted in this
Agreement.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Applicable Borrower to the L/C Issuer thereof, as and when matured, to
pay all amounts drawn under such Letter of Credit.

“Lender” shall have the meaning set forth in the preamble of this Agreement.
Furthermore, with respect to (a) each provision of this Agreement relating to
the making of any Canadian Revolving Loan or the extension of any Canadian
Letter of Credit or the repayment or the reimbursement thereof by the Canadian
Borrower, (b) any rights of set-off, (c) any rights of indemnification or
expense reimbursement and (d) reserves, capital adequacy or other provisions,
each reference to a Lender shall be deemed to include such Lender’s Applicable
Designee. Notwithstanding the designation by any Lender of an Applicable
Designee, Borrowers and Administrative Agent shall be permitted to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided, that each Applicable Designee shall
be subject to the provisions obligating or restricting the Lenders under this
Agreement.

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each a “Distressed Person”),
(a) a voluntary or involuntary case with respect to such Distressed Person under
the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation, (b) a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, (c) such Distressed Person is subject to a forced liquidation,
merger, sale or other change of majority control supported in whole or in part
by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control

 

129



--------------------------------------------------------------------------------

by) the U.S. government or other Governmental Authority, or (d) such Distressed
Person makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt. For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of “Affiliate”.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Administrative Agent.

“Letter of Credit” means documentary or standby letters of credit issued by L/C
Issuers for which Administrative Agent and Lenders have incurred Letter of
Credit Obligations.

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or at risk with respect to such Letter of Credit or
(b) any collateral security for any obligations related to such Letter of
Credit.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Administrative Agent and Lenders at the request of the Applicable Borrower or
the Borrower Representative, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance of Letters of Credit
by L/C Issuers or the purchase of a participation as set forth in subsection
1.1(c) with respect to any Letter of Credit. The amount of such Letter of Credit
Obligations shall equal the maximum amount that may be payable by Administrative
Agent and Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the highest of (a) the offered rate per
annum for deposits of Dollars or Canadian Dollars (as applicable) for the
applicable Interest Period that appears on Reuters Screen LIBOR 01 Page as of
11:00 A.M. (London, England time) two (2) Business Days prior to the first day
in such Interest Period or (b) the offered rate per annum for deposits of
Dollars or Canadian Dollars (as applicable) for an Interest Period of three
(3) months that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day of the
applicable Interest Period. If no such offered rate exists, such rate will be
the rate of interest per annum, as determined by Administrative Agent at which
deposits of Dollars or Canadian Dollars (as applicable) in immediately available
funds are offered at 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such Interest Period by major financial institutions
reasonably satisfactory to Administrative Agent in the London interbank market
for such Interest Period for the applicable principal amount on such date of
determination.

 

130



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under a lease which is not a Capital Lease.

“Loan” means an extension of credit by a Lender to a Borrower pursuant to
Article I, and may be a Base Rate Loan, a Canadian Index Rate Loan or a LIBOR
Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the
Collateral Documents, the Letter of Credit Documents, the Intercreditor
Agreement and all documents delivered to Administrative Agent and/or any Lender
in connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, or financial
condition of the Credit Parties and their Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Credit Party to repay the Obligations
or of any Borrower to perform its obligations under this Agreement or any other
material Loan Document as and when required to be performed under such document;
or (c) a material adverse effect upon (A) the legality, validity, binding effect
or enforceability of this Agreement or any other Loan Document, or (B) the
perfection or priority of any Lien in respect of any material portion of the
Collateral granted to the Lenders or to Administrative Agent for the benefit of
the Secured Parties under any of the Collateral Documents.

“Maximum Canadian Revolving Loan Balance” from time to time will be the lesser
of:

(x) the Canadian Borrowing Base in effect from time to time (as calculated
pursuant to the Borrowing Base Certificate, or

(y) the Canadian Revolving Loan Sublimit then in effect;

less, in either case, the U.S. Dollar Equivalent of the sum of (x) the aggregate
amount of Canadian Letter of Credit Obligations plus (y) outstanding Canadian
Swing Loans.

“Maximum U.S. Revolving Loan Balance” from time to time will be the lesser of:

(x) the U.S. Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate; or

(y) the Aggregate Revolving Loan Commitment then in effect;

less, in either case, the sum of (x) the aggregate amount of U.S. Letter of
Credit Obligations plus (y) outstanding U.S. Swing Loans.

 

131



--------------------------------------------------------------------------------

“Maximum Revolving Loan Balance” means, from time to time, the Aggregate
Revolving Loan Commitment then in effect, less the U.S. Dollar Equivalent of the
sum of (x) the aggregate amount of Letter of Credit Obligations plus
(y) outstanding Swing Loans.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Mortgaged Property” has the meaning assigned to such term in Schedule 4.17.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory which could
be obtained in an orderly liquidation (net of all liquidation expenses, costs of
sale, operating expenses and retrieval and related costs), as determined
pursuant to the most recent third-party appraisal of such Inventory delivered to
Administrative Agent by an appraiser reasonably acceptable to the Co-Collateral
Agents.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of: (a) in the event of a Disposition (i) the direct costs relating to
such Disposition excluding amounts payable to a Borrower or any Affiliate of a
Borrower, (ii) sale, use or other transaction taxes paid or payable as a result
thereof and actual tax obligations in respect of any gain on any such
Disposition and (iii) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Indebtedness secured by a Lien
on the asset which is the subject of such Disposition and (b) in the event of an
Event of Loss, (i) all money actually applied to repair or reconstruct the
damaged Property or Property affected by the condemnation or taking, (ii) all of
the costs and expenses reasonably incurred in connection with the collection of
such proceeds, award or other payments, and (iii) any amounts retained by or
paid to parties having superior rights to such proceeds, awards or other
payments.

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Administrative Agent, the quotient of the Net Orderly Liquidation
Value of Inventory divided by the book value of Inventory, expressed as a
percentage. The NOLV Factor will be increased or reduced promptly upon receipt
by Administrative Agent of each updated appraisal.

 

132



--------------------------------------------------------------------------------

“Non-Funding Lender” means any Lender (a) that has failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due, (b) that has given verbal or written notice to a
Borrower, Administrative Agent or any Lender or has otherwise publicly announced
that such Lender believes it will fail to fund all payments required to be made
by it or fund all purchases of participations required to be funded by it under
this Agreement and the other Loan Documents, (c) as to which Administrative
Agent has a good faith belief that such Lender or an Affiliate of such Lender
has defaulted in fulfilling its obligations (as a lender, agent or letter of
credit issuer) under syndicated credit facilities generally or (d) with respect
to which one or more Lender-Related Distress Events has occurred with respect to
such Person or any Person that directly or indirectly controls such Lender and
Administrative Agent has determined that such Lender may become a Non-Funding
Lender. For purposes of this definition, control of a Person shall have the same
meaning as in the second sentence of the definition of Affiliate.

“Non-Recourse Debt” means Indebtedness (a) as to which neither Axiall nor any of
its Restricted Subsidiaries (i) provides credit support of any kind (including
any undertaking, agreement or instrument that would constitute Indebtedness),
(ii) is directly or indirectly liable as a guarantor or otherwise, or
(iii) constitutes the lender and (b) no default with respect to which (including
any rights that the holders of the Indebtedness may have to take enforcement
action against an Unrestricted Subsidiary) would permit upon notice, lapse of
time or both any holder of any other Indebtedness of Axiall or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its stated
maturity date.

“Non-U.S. Lender Party” means each of Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is not a United
States person as defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note or Swingline Note and “Notes” means all such
Notes.

“Noticed Secured Rate Contract” means Secured Rate Contract entered into for
which the Borrower Representative or Secured Swap Provider has provided written
notice (including a statement of the Swap Termination Value of such Secured Rate
Contract as of the date of such notice) to the Administrative Agent and each
Lender not later than 5 days after entering into such Secured Rate Contract.

“Notice of Borrowing” means a notice given by the Borrower Representative to
Administrative Agent pursuant to Section 1.5, in substantially the form of
Exhibit 11.1(c) hereto.

“Noticed Bank Product” means any Bank Product provided by a Co-Collateral Agent
or any of their respective Affiliates and any other Bank Product for which the
applicable Bank Product Provider shall have complied with the notice and other
information provisions set forth in the definition of “Bank Products”.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, any Agent, any L/C Issuer, any Secured Swap Provider, any Bank Product
Provider or any other Person required to be indemnified, that arises under any
Loan Document or any Secured Rate Contract or with respect to any Bank Product,
whether or not for the payment of money, whether arising by reason of an

 

133



--------------------------------------------------------------------------------

extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.

“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury or any successor thereto.

“OMERS Leases” means those certain leases, dated March 29, 2007, by and among
OMERS Realty Corporation, as landlord, Royal Group, Inc., as tenant, and Axiall,
as indemnifier, as amended, restated or modified from time to time.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Original Closing Date” means December 22, 2009.

“Other Financing Documents” means, collectively, the PPG Acquisition Financing
Documents and the Secured Note Documents.

“Other Pari Passu Lien Obligations” has the meaning given to such term in the
Intercreditor Agreement; provided, that to the extent that the Intercreditor
Agreement is no longer in effect after the Effective Date, “Other Pari Passu
Lien Obligations” shall mean Indebtedness secured by Liens on the Collateral
ranking pari passu with the Liens securing the Secured Notes (whether or not the
Secured Notes are outstanding at the time of such issuance) and, with respect to
Liens on ABL Priority Collateral, subordinated to the Obligations on terms no
less favorable to the Lenders, taken as a whole, than as set forth in the
Intercreditor Agreement and otherwise on terms reasonably satisfactory to the
Administrative Agent.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other

 

134



--------------------------------------------------------------------------------

Contractual Obligations with, any Governmental Authority, in each case whether
or not having the force of law and applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

“Permitted Acquisition” means any Acquisition by (i) a Borrower or any
Restricted Subsidiary of substantially all of the assets, business or division
of a Target or (ii) a Borrower or any Restricted Subsidiary of 100% of the Stock
and Stock Equivalents of a Target (including as a result of a merger or
consolidation), in each case, to the extent that each of the following
conditions shall have been satisfied:

(a) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;

(b) (1) the Borrower Representative shall have notified Administrative Agent of
such proposed Acquisition at least ten (10) days prior to the consummation
thereof, and (2) with respect to any such Acquisition (or series of related
Acquisitions) involving consideration in excess of $50,000,000,
(i) Administrative Agent shall have received complete executed or conformed
copies of each material document, instrument and agreement executed by a
Borrower or Restricted Subsidiary in connection with such Acquisition not more
than twenty (20) Business Days after such Acquisition (or such longer period as
may be agreed to by Administrative Agent in its sole discretion), and (ii) not
less than five (5) Business Days prior to such Acquisition, the Borrower
Representative shall have delivered to Administrative Agent pro forma financial
statements of Axiall and its Subsidiaries after giving effect to the
consummation of such Acquisition;

(c) the Borrowers and their Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and, unless prohibited under the applicable acquisition documents,
Administrative Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to the Borrowers or any of their Subsidiaries under the acquisition
documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(f) Excess Availability shall be not less than $75,000,000 on a pro forma basis
after giving effect to such Acquisition;

(g) Reserved;

(h) the total consideration paid or payable (including without limitation, all
transaction costs, assumed Indebtedness and Liabilities incurred, assumed or
reflected on a consolidated balance sheet of the Credit Parties and their
Restricted Subsidiaries after giving effect to such Acquisition and the maximum
amount of all deferred payments) for all Acquisitions consummated during the
term of this Agreement shall not exceed $75,000,000 in the aggregate for all
such Acquisitions (provided no such cap shall apply if Excess Availability

 

135



--------------------------------------------------------------------------------

would have exceeded $75,000,000 at all times during the 30 days (or, if such
Acquisition occurs within 30 days after the Effective Date, the number of days
between the relevant date of determination and the Effective Date) immediately
preceding the incurrence thereof (pro forma after giving effect to such
Acquisition);

(i) [Reserved];

(j) the business, assets or division acquired are for use, or the Target is
engaged in a business that is substantially similar to the businesses conducted
by the Credit Parties on the Effective Date, or business activities reasonably
related, ancillary or complementary thereto; and

(k) Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower Representative demonstrating that the Consolidated Fixed
Charge Coverage Ratio exceeds 1.10 to 1.00 (calculated for the fiscal month most
recently ended prior to the consummation of such Acquisition for which financial
statements have been delivered pursuant to Section 4.1, on a pro forma basis
after giving effect to such Acquisition).

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by the
Co-Collateral Agents, an Inventory appraisal) with respect thereto has been
completed to the satisfaction of the Co-Collateral Agents, including the
establishment of Reserves required in the Co-Collateral Agents’ Permitted
Discretion; provided, that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment; provided, that in the case of the
imposition of Reserves, the amount of such Reserves will have a reasonable
relationship to the event, condition or other matter that is the basis for such
Reserves in the reasonable judgment of the applicable Person and shall be
established in good faith without duplication for items already excluded from
Eligible Accounts or Eligible Inventory, as the case may be.

“Permitted Refinancing” means Indebtedness issued or given in exchange for, or
the proceeds of which are used to, extend, refinance, renew, replace or refund
Indebtedness permitted under subsection 5.5(c), 5.5(d), 5.5(g), 5.5(h), 5.5(l)
or 5.5(m) that (a) has an aggregate outstanding principal amount not greater
than the aggregate principal amount of the Indebtedness being refinanced or
extended except by an amount equal to unpaid accrued interest and premium
(including tender premiums) thereon, plus OID and upfront fees plus other fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, replacement, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) has a weighted average maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or extended, (c) is not
entered into as part of a sale leaseback transaction, (d) is not secured by a
Lien on any assets other than the collateral securing the Indebtedness being
refinanced or extended, (e) the obligors of which are the same as the obligors
of the Indebtedness being refinanced or extended and (f) is otherwise on terms
not less favorable in any material respect to the Credit Parties, taken as a
whole, than those of the Indebtedness being refinanced or extended as reasonably
determined by Axiall in

 

136



--------------------------------------------------------------------------------

good faith; provided that (other than with respect to any Permitted Refinancing
of the Secured Notes commenced prior to the Effective Date), a certificate of a
Responsible Officer delivered to the Administrative Agent at least seven
(7) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that
Axiall has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies Axiall within such five (5) Business Day period that it disagrees with
such determination (including a reasonably detailed description of the basis
upon which it disagrees).

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Pledged Collateral” has the meaning specified in the U.S. Revolving Guaranty
and Security Agreement and shall include any other Collateral required to be
delivered to Administrative Agent pursuant to the terms of any Collateral
Document.

“PPG Acquisition Financing Documents” means, collectively, the 2013 Indenture
and the Term Loan Agreement Documents.

“PPG Collateral Joinder” means a joinder to the U.S. Revolving Guaranty and
Security Agreement, in form and substance satisfactory to the Administrative
Agent, with respect to the PPG Entities.

“PPG Inclusion Requirement” means, with respect to the PPG Entities, (a) the
establishment of Control Accounts over all deposit and security accounts (other
than Excluded Accounts) and (b) the performance of a field exam and Inventory
appraisal reflecting acceptable asset value levels (including the establishment
of Reserves required in the Co-Collateral Agents’ Permitted Discretion), in each
case, in form and substance satisfactory to the Co-Collateral Agents.

“PPSA” means the Personal Property Security Act (Ontario) and equivalent
Canadian provincial legislation.

“Prior ABL Credit Agreement Additional Incremental Fee Letter” means that
certain Incremental Facility Fee Letter, dated as of December 10, 2012, by and
among Axiall, GE Capital Markets, Inc. and the Administrative Agent.

“Prior ABL Credit Agreement Letter of Credit Exposure” means, as at any date of
determination, the U.S. Dollar Equivalent of the sum of (a) the aggregate
undrawn amount under all “Letters of Credit” (as defined in the Prior ABL Credit
Agreement) then outstanding and (b) the aggregate amount of all amounts owing
with respect to any drawn “Letters of Credit” (as defined in the Prior ABL
Credit Agreement) not yet reimbursed by the Borrowers, in each case, under the
Prior ABL Credit Agreement.

“Prior ABL Credit Agreement Obligations” means the “Obligations” as defined in
the Prior ABL Credit Agreement.

 

137



--------------------------------------------------------------------------------

“Prior ABL Credit Agreement Swingline Exposure” means, at any time, the
U.S. Dollar Equivalent of the aggregate principal amount of all Swing Loans (as
defined in the Prior ABL Credit Agreement) outstanding at such time under the
Prior ABL Credit Agreement. The Prior ABL Credit Agreement Swingline Exposure of
any Prior ABL Credit Agreement Lender at any time shall be its pro rata portion
of the aggregate Prior ABL Credit Agreement Swingline Exposure.

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with Administrative Agent’s security interests (or interests similar
thereto under applicable law) against all or part of the Canadian Collateral,
including for amounts owing for wages, employee source deductions, goods and
services taxes, sales taxes, harmonized sales taxes, municipal taxes, workers’
compensation, Quebec corporate taxes, pension fund obligations and overdue
rents., including without limitation pursuant to the Civil Code of Quebec.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Qualified Cash” means unrestricted cash or Cash Equivalents of the Borrowers or
any Subsidiary that is a Credit Party that are subject to the valid, enforceable
and first priority perfected security interest of, and subject to the sole and
exclusive control of, the Administrative Agent in a Qualified Cash Securities
Account, and which cash and Cash Equivalents are not subject to any other Lien,
claim or interest (other than (A) Liens permitted hereunder pursuant to clauses
(c), (d), (f) or (o) of Section 5.1, (subject, in the case of clause (o), to the
terms of the Intercreditor Agreement), (B) any other Lien having priority by
operation of applicable law over the Liens of the Administrative Agent, or
(C) customary Liens or rights of setoff of the institution maintaining such
accounts permitted.

“Qualified Cash Securities Account” means any securities account or deposit
account with a Lender or an Affiliate of a Lender that is subject to a Control
Agreement and that is under the sole and exclusive control (subject to
Section 4.11(b)) of the Administrative Agent, including without limitation,
under which the Administrative Agent is the sole entitlement holder and the only
Person authorized to give entitlement orders with respect thereto. “Rate
Contracts” means swap agreements (as such term is defined in Section 101 of the
Bankruptcy Code) and any other agreements or arrangements designed to provide
protection against fluctuations in interest or currency exchange rates or
commodity contracts.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
or commodity contracts.

“Ratings Requirement” means Axiall having received a corporate family credit
rating of at least Ba3 from Moody’s and BB- from S&P; provided, that to the
extent that any such ratings change occurs during any calendar quarter, the
required adjustment to the Applicable Margin or Applicable Unused Commitment Fee
shall take effect on the first day of the calendar quarter following the date of
such ratings change.

“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

 

138



--------------------------------------------------------------------------------

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the Aggregate Revolving Loan Commitment at such time or,
if the Commitments shall not be in effect at such time, the Loans and Letter of
Credit Obligations outstanding at such time; provided, however, that if any
Lender shall be a Non-Funding Lender at such time, there shall be excluded from
the determination of Required Lenders at such time all Loans, Commitments and
Letter of Credit Obligations of such Revolving Lender at such time; provided,
further, that (a) at any time that there are two or more Lenders, Required
Lenders shall include at least two Lenders and (b) each Lender and its
Affiliates shall be counted as one Lender. For purposes of this definition, the
aggregate principal amount of Swing Loans owing to any Swingline Lender, the
aggregate amount of Letter of Credit Obligations owing to the L/C Issuers shall
be considered to be owed to the Revolving Lenders ratably in accordance with
their Commitment Percentages.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Reserves” means, with respect to the U.S. Borrowing Base or the Canadian
Borrowing Base (a) reserves established by the Co-Collateral Agents from time to
time against Eligible Accounts pursuant to Section 1.13 and Eligible Inventory
pursuant to Section 1.14, and (b) such other reserves (including on account of
Prior Claims) against Eligible Accounts or Eligible Inventory that the
Co-Collateral Agents may, in their Permitted Discretion, establish from time to
time. Without limiting the generality of the foregoing, Reserves established to
ensure the payment of accrued interest expenses or Indebtedness or in respect of
Prior Claims shall be deemed to be an exercise of the Co-Collateral Agent’s
Permitted Discretion.

“Responsible Officer” means the chief executive officer, corporate secretary,
the president, the controller, the chief financial officer. the treasurer or the
general counsel of a Borrower or Borrower Representative, as applicable, or any
other officer having substantially the same authority and responsibility; or,
with respect to compliance with financial covenants or delivery of financial
information, the chief financial officer, the controller or the treasurer of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility.

 

139



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any direct or indirect Subsidiary of Axiall that
is not an Unrestricted Subsidiary.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans.)

“Revolving Note” means a promissory note of the Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrowers under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) January 28, 2018
or with respect to any Incremental Facility, the date agreed to pursuant to
Section 1.15 and (b) the date on which the Aggregate Revolving Loan Commitment
shall terminate in accordance with the provisions of this Agreement.
Notwithstanding the foregoing, in the event that the Scheduled Secured Notes
Maturity Date is not extended (whether through a Permitted Refinancing or an
amendment not in violation of the Intercreditor Agreement) at least 120 days
prior to the Scheduled Secured Notes Maturity Date, the Revolving Termination
Date shall be 90 days prior to the Scheduled Secured Notes Maturity Date.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Entity” means (a) a country or government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government or (d) a Person resident in
or determined to be a resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of “specially designated
nationals” maintained by OFAC.

“Scheduled Secured Notes Maturity Date” means January 15, 2017, or, to the
extent the Secured Notes are refinanced, the maturity date applicable to any
such Permitted Refinancing of the Secured Notes.

“Secured Note Documents” means the Secured Note Indenture, the Secured Notes and
all documents entered into in connection therewith.

“Secured Note Indenture” means the Indenture, dated as of the Original Closing
Date, by and among Axiall, the various Subsidiaries of Axiall party thereto as
guarantors, and U.S. Bank National Association, as trustee, governing the
Secured Notes.

“Secured Notes” means the 9% Senior Secured Notes due 2016 issued by Axiall and
governed by the terms of the Secured Note Indenture in a maximum aggregate
principal amount of $500,000,000.

 

140



--------------------------------------------------------------------------------

“Secured Party” means Administrative Agent, each Lender, each L/C Issuer, each
Bank Product Provider, each other Indemnitee and each other holder of any
Obligation of a Credit Party including each Secured Swap Provider.

“Secured Rate Contract” means any Rate Contract (i) between a Credit Party and a
Secured Swap Provider or (ii) which Administrative Agent has acknowledged in
writing constitutes a “Secured Rate Contract” hereunder.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract, or
(ii) a Person with whom Borrower has entered into a Secured Rate Contract
provided or arranged by GE Capital or an Affiliate of GE Capital, and any
assignee thereof; provided, that each Lender was offered an opportunity to
provide such Secured Rate Contract prior to GE Capital or such Affiliate of GE
Capital arranging such Secured Rate Contract.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Restricted Subsidiary of any Credit Party (i) which is subordinated to the
Obligations as to right and time of payment and as to other rights and remedies
thereunder, (ii) which does not mature or require

 

141



--------------------------------------------------------------------------------

principal payments to be made in cash at any time prior to the date that is
three months after the Revolving Termination Date and (iii) with respect to
which no amortization payments are required to be paid in cash, and having such
other terms as are, in each case, reasonably satisfactory to Administrative
Agent.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture, trust or other business entity of which
more than fifty percent (50%) of the voting Stock, is owned or controlled
directly or indirectly by the Person, or one or more of the Subsidiaries of the
Person, or a combination thereof. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” of Axiall shall mean a “Restricted
Subsidiary” (unless specified as an “Unrestricted Subsidiary”).

“Swap Termination Value” means, in respect of any one or more Secured Rate
Contracts, after taking into account the effect of any legally enforceable
netting agreement (including any margin) relating to such Secured Rate Contract,
(a) for any date on or after the date such Secured Rate Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Secured Rate Contracts, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Secured
Rate Contracts (which may include the Administrative Agent, a Lender or any of
their respective Affiliates). It is understood and acknowledged that Obligations
in respect of Secured Rate Contracts owing to or by different, unaffiliated
counterparties shall not reduce the Swap Termination Value. It is understood and
acknowledged that if the Borrowers shall fail to furnish a statement of the Swap
Termination Value of any Noticed Secured Rate Contract pursuant to
Section 4.2(o), the Administrative Agent may determine the Swap Termination
Value of such Noticed Secured Rate Contract in its sole discretion.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrowers, to act as the
Swingline Lender hereunder.

“Swingline Note” means a promissory note of the Borrowers payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrowers to the Swingline Lender resulting
from the Swing Loans made to the Borrowers by the Swingline Lender.

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) Axiall its Subsidiaries and (b) any Affiliate of a
Borrower with which such Borrower files or is required to file tax returns on a
consolidated, combined, unitary or similar group basis.

“TCI” means Taiwan Chlorine Industries, Ltd., a joint venture between PPG and
China Petrochemical Development Corporation.

 

142



--------------------------------------------------------------------------------

“Term Loans” means any loans issued under the Term Loan Agreement.

“Term Loan Agreement Documents” the Term Loan Agreement and all documents
entered into in connection therewith.

“Threshold Amount” means an amount, at any time, equal to 12.5% of the then
existing Revolving Loan Commitments.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Treasury Regulation” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations are amended from
time to time.

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan, Canadian Index Rate Loan or LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each means the United States of America.

“Unrestricted Subsidiary” means any (a) Subsidiary of Axiall that is designated
by the board of directors of Axiall as an Unrestricted Subsidiary pursuant to a
resolution of such board of directors, but only to the extent that such
Subsidiary (i) has no Indebtedness other than Non-Recourse Debt, (ii) except as
permitted by Section 5.6 hereof is not party to any agreement, contract,
arrangement or understanding with Axiall or any Restricted Subsidiary of Axiall
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to Axiall or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of Axiall,
(iii) is a Person with respect to which neither Axiall nor any of its Restricted
Subsidiaries has any direct or indirect obligation (A) to subscribe for
additional Stock or (B) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results and (iv) has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of (a) Axiall or any of its Restricted
Subsidiaries or (b) Subsidiary of an Unrestricted Subsidiary; provided, that so
long as such Indebtedness, guarantee or credit support is unsecured or secured
by Liens permitted by Section 5.1, clauses (i) and (iii) shall not apply to an
Unrestricted Subsidiary whose principal objective is constructing, acquiring,
owning, refurbishing, upgrading or operating an Ethylene Cracker Facility. As of
the Effective Date, all Unrestricted Subsidiaries are set forth on Schedule
11.1(c).

 

143



--------------------------------------------------------------------------------

“U.S. Borrowing Base” means, with respect to Axiall and the other U.S. Credit
Parties on a consolidated basis, as of any date of determination by
Administrative Agent, an amount equal to:

(a) 85% of the book value of Eligible Accounts at such time; plus

(b) the lesser of (i) 70% of the book value of Eligible Inventory valued at the
lower of cost or market on a first-in, first-out basis, and (ii) 85% of the book
value of Eligible Inventory, multiplied by the NOLV Factor; plus

(d) 100% of Qualified Cash; minus

(e) Reserves established by the Co-Collateral Agents at such time in their
Permitted Discretion; minus

(f) the Swap Termination Value of all Noticed Secured Rate Contracts to the
extent such amount constitutes Obligations of such Credit Party.

Subject to the eligibility criteria set forth in the definitions of “Eligible
Accounts”, “Eligible Inventory” and “Qualified Cash”, the assets of the PPG
Entities shall not be included in the U.S. Borrowing Base until such time as the
PPG Inclusion Requirement has been satisfied. Furthermore, no assets of any
Unrestricted Subsidiary shall be included in the U.S. Borrowing Base.

The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 4.2 (subject, in all respects, to the ability of the Co-Collateral
Agents to impose Reserves at any time in their Permitted Discretion).

“U.S. Collateral” has the meaning ascribed to such term in the U.S. Revolving
Guaranty and Security Agreement.

“U.S. Credit Parties” means the U.S. Borrowers and each U.S. Subsidiary
(i) which executes a guaranty of the Obligations and (ii) which grants a Lien on
its U.S. Collateral to secure payment of the Obligations.

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent in Dollars of such amount
determined by using the rate of exchange at which Administrative Agent, on the
relevant date at or about 12:00 noon (Toronto time), would be prepared to sell,
in accordance with Administrative Agent’s customary practice for commercial
loans being administered by it.

“U.S. Lender Party” means each of Administrative Agent, each Lender, each L/C
Issuer, each SPV and each participant, in each case that is a United States
person as defined in Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means each Wholly-Owned Subsidiary (other than any Immaterial
Subsidiary or Unrestricted Subsidiary) of Axiall that is organized under the
laws of any state of the United States or the District of Columbia.

 

144



--------------------------------------------------------------------------------

“U.S. Revolving Guaranty and Security Agreement” means that certain U.S. ABL
Guaranty and Security Agreement, dated as of the Original Closing Date, made by
the U.S. Credit Parties in favor of Administrative Agent, for the benefit of the
Secured Parties, as the same may be amended, restated and/or modified from time
to time, including without limitation, by the PPG Collateral Joinder.

“U.S. Swingline Commitment” means $30,000,000.

“Utilization” means, as of any day, the percentage obtained by dividing (i) the
sum of the U.S. Dollar Equivalent of (x) the Revolving Loans outstanding plus
(y) the Swing Loans outstanding plus (z) the amount of Letter of Credit
Obligations, in each case, on such day by (ii) the Aggregate Revolving Loan
Commitment on such day.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

 

145



--------------------------------------------------------------------------------

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrowers shall
be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrowers, Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article V and Article VI shall be made, without giving effect to any
election under ASC Subtopic 825-10 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value.” A breach of a financial covenant contained in Article VI shall be deemed
to have occurred as of any date of determination by Administrative Agent or as
of the last day of any specified measurement period, regardless of when the
financial statements reflecting such breach are delivered to Administrative
Agent.

11.4 Payments. Administrative Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Credit Party or any L/C Issuer. Any
such determination or redetermination by Administrative Agent shall be
conclusive and binding for all purposes, absent manifest error. No determination
or redetermination by any Secured Party or any Credit Party and no other
currency conversion shall change or release any obligation of any Credit Party
or of any Secured Party (other than Administrative Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
Administrative Agent may round up or down, and may set up appropriate mechanisms
to round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

11.5 Several Obligations of the Canadian Credit Parties. Notwithstanding any
provision contained in this Agreement or any other Loan Document, neither the
Canadian Borrower nor any Canadian Subsidiary of Axiall shall be responsible for
or be deemed to have guaranteed any Obligations of any U.S. Credit Party under
this Agreement or under any of the other Loan Documents.

 

146



--------------------------------------------------------------------------------

11.6 Joint and Several Liability of the U.S. Borrowers. Notwithstanding anything
in this Agreement or any other Loan Document to the contrary, each U.S.
Borrower, jointly and severally, in consideration of the financial
accommodations to be provided by the Administrative Agent and the Revolving
Lenders under this Agreement and the other Loan Documents, for the mutual
benefit, directly and indirectly, of each U.S. Borrower and in consideration of
the undertakings of the other U.S. Borrower to accept joint and several
liability for the Obligations, hereby irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
the other U.S. Borrower, with respect to the payment and performance of all of
the Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each U.S. Borrower
without preferences or distinction among them. Each U.S. Borrower shall be
liable for all Obligations due to Administrative Agent and the Revolving Lenders
under this Agreement, regardless of which U.S. Borrower actually receives the
Loans or Letters of Credit hereunder or the amount of such Loans received or the
manner in which the Administrative Agent or any Revolving Lender accounts for
such Loans, Letter of Credit Obligations or other extensions of credit on its
books and records. The Obligations of each U.S. Borrower with respect to Loans
made to one of them, and the Obligations arising as a result of the joint and
several liability of one of the U.S. Borrowers hereunder with respect to Loans
made to the other U.S. Borrower hereunder, shall be separate and distinct
obligations, but all such other Obligations shall be primary obligations of each
U.S. Borrower.

(a) If and to the extent that any U.S. Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other U.S. Borrower will make such payment with respect to, or perform, such
Obligation.

(b) The obligations of each U.S. Borrower under this Section 11.6 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any U.S. Borrower. The joint and several liability of each U.S. Borrower
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any U.S. Borrower or any of
the Revolving Lenders.

(c) The provisions of this Section 11.6 hereof are made for the benefit of the
Revolving Lenders and the Agents and their successors and assigns and may be
enforced by them from time to time against any U.S. Borrower as often as
occasion therefor may arise and without requirement on the part of
Administrative Agent or any Revolving Lender first to marshal any of its claims
or to exercise any of its rights against the other U.S. Borrower or to exhaust
any remedies available to it against the other U.S. Borrower or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. If at any time, any payment, or any part thereof,
made in respect of any of the Obligations is rescinded or must otherwise be
restored or returned by Administrative Agent or any Revolving Lender upon the
insolvency, bankruptcy or reorganization of any U.S. Borrower, or otherwise, the
provisions of this Section 11.6 hereof will forthwith be reinstated and in
effect as though such payment had not been made.

(d) Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the obligations of a U.S. Borrower shall
be

 

147



--------------------------------------------------------------------------------

adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such U.S. Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial and including, without
limitation, the Bankruptcy Code).

(e) With respect to the Obligations arising as a result of the joint and several
liability of the U.S. Borrowers hereunder with respect to Loans, Letters of
Credit or other extensions of credit made to the other U.S. Borrower hereunder,
to the maximum extent permitted by applicable law, each U.S. Borrower waives,
until the payment in full in cash of all Obligations, any right to enforce any
right of subrogation or any remedy which Administrative Agent or any Revolving
Lender now has or may hereafter have against any U.S. Borrower, any endorser or
any guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to Administrative
Agent or any Revolving Lender. Any claim which any U.S. Borrower may have
against the other U.S. Borrower with respect to any payments to Administrative
Agent or the Revolving Lenders hereunder or under any of the other Loan
Documents are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of all Obligations. Upon the
occurrence of any Event of Default and for so long as the same is continuing, to
the maximum extent permitted under applicable law, Administrative Agent and the
Revolving Lenders may proceed directly and at once, without notice (to the
extent notice is waivable under applicable law), against (i) with respect to
Obligations of each U.S. Borrower, either or both of them or (ii) with respect
to Obligations of any U.S. Borrower, to collect and recover the full amount, or
any portion of the applicable Obligations, without first proceeding against the
other U.S. Borrower or any other Person, or against any security or collateral
for the Obligations. Each U.S. Borrower consents and agrees that Administrative
Agent and Revolving Lenders shall be under no obligation to marshal any assets
in favor of any U.S. Borrower or against or in payment of any or all of the
Obligations.

11.7 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Consolidated Secured
Debt Ratio and the Fixed Charge Coverage Ratio shall be calculated in the manner
prescribed by this Section 11.7; provided that, notwithstanding anything to the
contrary in this Section 11.7, when calculating the Fixed Charge Coverage Ratio
for purposes of determining actual compliance (and not compliance on a pro forma
basis) with Section 6.1, the events described in this Section 11.7 that occurred
subsequent to the end of the applicable period shall not be given pro forma
effect.

(b) For purposes of calculating the Consolidated Secured Debt Ratio and the
Fixed Charge Coverage Ratio, any Permitted Acquisition or Disposition (each a
“Subject Transaction”) (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable testing
period or (ii) subsequent to such testing period and prior to or simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Subject Transactions (and
any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Subject Transaction) had occurred
on the first day of the applicable testing period. If since the beginning of any
applicable testing period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with

 

148



--------------------------------------------------------------------------------

or into a Credit Party or any of their Restricted Subsidiaries since the
beginning of such testing period shall have made any Subject Transaction that
would have required adjustment pursuant to this Section 11.7, then the
Consolidated Secured Debt Ratio and the Fixed Charge Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 11.7.

(c) In the event that any Credit Party or any of their Restricted Subsidiaries
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, retirement or extinguishment) any Indebtedness included
in the calculations of the Consolidated Secured Debt Ratio and the Fixed Charge
Coverage Ratio, as the case may be (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes), (i) during the applicable testing period
or (ii) subsequent to the end of the applicable testing period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Consolidated Secured Debt Ratio and the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable testing period.

(d) Whenever pro forma effect is to be given to a Subject Transaction, the pro
forma calculations shall be made on a pro forma basis (including pro forma
adjustments (solely to the extent that such adjustments are (A) made consistent
with the definition of Consolidated EBITDA and (B) (x) are of the type that
would be permitted pursuant to Article XI of Regulation S-X under the Securities
Act of 1933 (as amended) and as interpreted by the staff of the Securities and
Exchange Commission or (y) are reasonably consistent with the purposes of such
Regulation S-X as determined in good faith by Axiall and reasonably acceptable
to Administrative Agent)) using the historical financial statements of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Axiall and its Subsidiaries which shall be
reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

11.8 Intercreditor Agreement. Each Lender hereby authorizes the Administrative
Agent to deliver any notices or other documentation to the Notes Collateral
Agent pursuant to the Intercreditor Agreement, on its behalf, to evidence the
amendment and restatement of the Prior ABL Credit Agreement as this Agreement.
Each of the PPG Entities and Exterior Portfolio, LLC each hereby acknowledges
and agrees that (i) it has received a copy of the Intercreditor Agreement,
consents thereto, agrees to recognize all rights granted thereby to the parties
contemplated therein, and will not do any act or perform any obligation which is
not in accordance with the agreements set forth therein and (ii) that it is not
an intended beneficiary or third party beneficiary under the Intercreditor
Agreement.

[Signature Pages Follow]

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS:

AXIALL CORPORATION

By:

 

/s/ Timothy Mann, Jr.

 

Name:

 

Timothy Mann, Jr.

 

Title:

 

Executive Vice President

EAGLE SPINCO INC.

By:

 

/s/ Timothy Mann, Jr.

 

Name:

 

Timothy Mann, Jr.

 

Title:

 

Secretary

ROYAL GROUP, INC. GROUPE ROYAL, INC.

By:

 

/s/ Gregory Thompson

 

Name:

 

Gregory Thompson

 

Title:

 

Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GUARANTORS:

 

GEORGIA GULF CHEMICALS & VINYLS, LLC

GEORGIA GULF LAKE CHARLES, LLC

ROYAL MOULDINGS LIMITED

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC.

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC.

PLASTIC TRENDS, INC.

ROYAL GROUP SALES (USA) LIMITED

ROME DELAWARE CORP.

ROYAL PLASTICS GROUP (U.S.A.) LIMITED

PHH MONOMERS, L.L.C.

EAGLE NATRIUM LLC

EAGLE PIPELINE, INC.

EAGLE HOLDCO 3 LLC

EAGLE US 2 LLC

EAGLE CONTROLLED 2 OHIO SPINCO, INC.

EAGLE CONTROLLED 1 CANADIAN SPINCO, INC.

By:

 

/s/ Timothy Mann, Jr.

 

Name:

 

Timothy Mann, Jr.

 

Title:

 

Secretary

EXTERIOR PORTFOLIO, LLC

By:

 

/s/ Timothy Mann, Jr.

 

Name:

 

Timothy Mann, Jr.

 

Title:

 

Vice President

ROME ACQUISITION HOLDING CORP.

By:

 

/s/ Bradley Reynolds

 

Name:

 

Bradley Reynolds

 

Title:

 

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ALAIN CÔTÉ, acting solely in his capacity as trustee of

THE ROYBRIDGE FINANCING TRUST /

LA FIDUCIE DE FINANCEMENT ROYBRIDGE

By:

 

/s/ Alan Côté

 

Name:

 

Alain Côté

 

Title:

 

Sole Trustee

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent and as Lender

By:

 

/s/ Philip F. Carfora

 

Name:

 

Philip F. Carfora

 

Title:

 

Duly Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as Lender

By:

 

/s/ Reza Sabahi

 

Name:

 

Reza Sabahi

 

Title:

 

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender

By:

 

/s/ Peter S. Predun

 

Name:

 

Peter S. Predun

 

Title:

 

Executive Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender

By:

 

/s/ Vanessa A. Kurbatskiy

 

Name:

 

Vanessa A. Kurbatskiy

 

Title:

 

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender

By:

 

/s/ Scott Umbs

 

Name:

 

Scott Umbs

 

Title:

 

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]